
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


   


   


   


   


   


   



FIRST AMENDED AND RESTATED

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

DIGITAL GENERATION SYSTEMS, INC.,

DG ACQUISITION CORP. IV

AND

FASTCHANNEL NETWORK, INC.

DATED AS OF JANUARY 13, 2006


   


   


   


   


   


   


   


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Article 1.    The Merger   2  
Section 1.1
 
The Merger
 
2  
Section 1.2
 
Effective Time
 
2  
Section 1.3
 
Effect of the Merger
 
2  
Section 1.4
 
Certificate of Incorporation; By-laws
 
2  
Section 1.5
 
Directors and Officers
 
2  
Section 1.6
 
Tax Consequences
 
2
Article 2.    Conversion of Securities; Exchange of Certificates
 
3  
Section 2.1
 
Conversion of Securities
 
3  
Section 2.2
 
Exchange of Certificates
 
4  
Section 2.3
 
Stock Transfer Books
 
7  
Section 2.4
 
Company Options, Warrants and Rights
 
7  
Section 2.5
 
Dissenters' Rights
 
7
Article 3.    Representations and Warranties of the Company
 
7  
Section 3.1
 
Organization and Good Standing
 
7  
Section 3.2
 
Corporate Records
 
8  
Section 3.3
 
Corporate Power and Authority
 
8  
Section 3.4
 
Capitalization
 
9  
Section 3.5
 
Subsidiaries
 
10  
Section 3.6
 
No Violation
 
11  
Section 3.7
 
Approvals
 
11  
Section 3.8
 
Financial Statements; No Undisclosed Liabilities
 
12  
Section 3.9
 
Ordinary Course Operations
 
12  
Section 3.10
 
Leases of Personal and Real Property; Owned Real Property; Material Contracts;
No Default
 
12  
Section 3.11
 
Intellectual Property Matters
 
14  
Section 3.12
 
Litigation
 
16  
Section 3.13
 
Compliance with Laws; Permits
 
16  
Section 3.14
 
Taxes
 
16  
Section 3.15
 
Insurance
 
18  
Section 3.16
 
Employee Benefit Plans
 
18  
Section 3.17
 
Employees
 
20          


i

--------------------------------------------------------------------------------



 
Section 3.18
 
Personal Property; Assets
 
21  
Section 3.19
 
Environmental Matters
 
22  
Section 3.20
 
Fees
 
22  
Section 3.21
 
Related-Party Transactions
 
22  
Section 3.22
 
Acquisitions
 
22  
Section 3.23
 
Proxy Statement and Registration Statement
 
22  
Section 3.24
 
Tax Treatment
 
23  
Section 3.25
 
Vote Required
 
23  
Section 3.26
 
Opinion of Financial Advisor
 
23  
Section 3.27
 
Disclosure
 
23  
Section 3.28
 
Reserved
 
23  
Section 3.29
 
Releases
 
23
Article 4.    Representations and Warranties of Parent and Merger Sub
 
23  
Section 4.1
 
Organization and Good Standing
 
23  
Section 4.2
 
Certificate of Incorporation and By-laws; Corporate Books and Records
 
24  
Section 4.3
 
Corporate Power and Authority
 
24  
Section 4.4
 
Capitalization
 
24  
Section 4.5
 
Subsidiaries
 
25  
Section 4.6
 
No Conflict; Required Filings and Consents
 
25  
Section 4.7
 
SEC Filings; Financial Statements
 
26  
Section 4.8
 
Leases of Personal and Real Property; Owned Real Property; Scheduled Contracts;
No Default
 
27  
Section 4.9
 
Ordinary Course Operations
 
28  
Section 4.10
 
Litigation
 
28  
Section 4.11
 
Compliance with Laws; Permits
 
29  
Section 4.12
 
Disclosure Documents
 
29  
Section 4.13
 
Intellectual Property Matters
 
29  
Section 4.14
 
Tax Treatment
 
31  
Section 4.15
 
Taxes
 
31  
Section 4.16
 
Insurance
 
33  
Section 4.17
 
Ownership of Merger Sub; No Prior Activities
 
33  
Section 4.18
 
Employee Benefit Plans
 
34  
Section 4.19
 
Employees
 
35          

ii

--------------------------------------------------------------------------------



 
Section 4.20
 
Fees
 
36  
Section 4.21
 
Personal Property; Assets
 
36  
Section 4.22
 
Environmental Matters
 
37  
Section 4.23
 
Vote Required
 
37  
Section 4.24
 
Disclosure
 
37  
Section 4.25
 
Opinion of Financial Advisor
 
37  
Section 4.26
 
Related-Party Transactions
 
37
Article 5.    Covenants
 
38  
Section 5.1
 
Conduct of Business by the Company Pending the Closing
 
38  
Section 5.2
 
Conduct of Business by Parent Pending the Closing
 
41  
Section 5.3
 
Cooperation
 
43  
Section 5.4
 
Registration Statement; Proxy Statement
 
44  
Section 5.5
 
Stockholders' Meetings
 
44  
Section 5.6
 
Access to Company Information; Confidentiality
 
45  
Section 5.7
 
Access to Parent Information; Confidentiality
 
45  
Section 5.8
 
No Solicitation of Transactions
 
46  
Section 5.9
 
Appropriate Action; Consents; Filings
 
47  
Section 5.10
 
Reserved
 
48  
Section 5.11
 
Certain Notices
 
48  
Section 5.12
 
Public Announcements
 
49  
Section 5.13
 
NASDAQ Listing
 
49  
Section 5.14
 
Employee Benefit Matters
 
49  
Section 5.15
 
Indemnification of Parent Directors and Officers
 
49  
Section 5.16
 
Indemnification of Company Directors and Officers
 
50  
Section 5.17
 
Tax Matters
 
50  
Section 5.18
 
Affiliate Letters
 
51  
Section 5.19
 
Delivery of Financial Statements
 
51  
Section 5.20
 
Transitional Matters
 
52  
Section 5.21
 
FIRPTA Certification
 
52  
Section 5.22
 
Parent Financing
 
52  
Section 5.23
 
Amendment of Parent Bylaws
 
52  
Section 5.24
 
Amendment of Company Charter and Termination of Investor's Rights Agreement
 
53          


iii

--------------------------------------------------------------------------------



 
Section 5.25
 
Roland and Series F Releases
 
53
Article 6.    Closing Conditions
 
53  
Section 6.1
 
Conditions to Obligations of Each Party Under This Agreement
 
53  
Section 6.2
 
Additional Conditions to Obligations of Parent and Merger Sub
 
53  
Section 6.3
 
Additional Conditions to Obligations of the Company
 
54
Article 7.    Termination, Amendment and Waiver
 
55  
Section 7.1
 
Termination
 
55  
Section 7.2
 
Effect of Termination
 
56  
Section 7.3
 
Amendment
 
57  
Section 7.4
 
Waiver
 
57  
Section 7.5
 
Fees and Expenses
 
58
Article 8.    General Provisions
 
58  
Section 8.1
 
General Survival
 
58  
Section 8.2
 
Notices
 
58  
Section 8.3
 
Definitions
 
59  
Section 8.4
 
Accounting Terms
 
64  
Section 8.5
 
Certain Terms
 
64  
Section 8.6
 
Terms Defined Elsewhere
 
64  
Section 8.7
 
Rules of Construction
 
66  
Section 8.8
 
Descriptive Headings
 
66  
Section 8.9
 
Severability
 
66  
Section 8.10
 
Entire Agreement
 
66  
Section 8.11
 
Assignment
 
66  
Section 8.12
 
Parties in Interest
 
66  
Section 8.13
 
Governing Law
 
67  
Section 8.14
 
Consent to Jurisdiction
 
67  
Section 8.15
 
Jury Trial Waiver
 
67  
Section 8.16
 
Disclosure
 
67  
Section 8.17
 
Counterparts
 
67  
Section 8.18
 
Specific Performance
 
67

iv

--------------------------------------------------------------------------------






FIRST AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER


        This FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, dated as
of January 13, 2006, by and among Digital Generation Systems, Inc., a Delaware
corporation ("Parent"), DG Acquisition Corp. IV, a Delaware corporation and a
wholly owned subsidiary of Parent ("Merger Sub"), and FastChannel Network, Inc.,
a Delaware corporation (the "Company"). Certain capitalized terms used herein
have the meanings assigned to them in Section 8.3 or elsewhere in this Agreement
as described in Section 8.6.

        WHEREAS, on December 15, 2005, Parent, Merger Sub, and the Company
entered into that certain Agreement and Plan of Merger (the "Initial Merger
Agreement");

        WHEREAS, entering into this Agreement, Parent, Merger Sub, and the
Company intend to amend and restate the Initial Merger Agreement in its
entirety;

        WHEREAS, the respective Boards of Directors of Parent, Merger Sub and
the Company have approved and declared advisable the merger of Merger Sub with
and into the Company (the "Merger") upon the terms and subject to the conditions
of this Agreement and in accordance with the General Corporation Law of the
State of Delaware (the "DGCL");

        WHEREAS, the respective Boards of Directors of Parent and the Company
have determined that the Merger is in furtherance of and consistent with their
respective business strategies and is in the best interest of their respective
stockholders, and Parent has approved this Agreement and the Merger as the sole
stockholder of Merger Sub;

        WHEREAS, as a condition to and inducement to the Company's willingness
to enter into this Agreement, simultaneously with the execution of this
Agreement, Scott Ginsburg, the Chief Executive Officer and a stockholder of
Parent is entering into a voting agreement (the "Ginsburg Voting Agreement")
pursuant to which he agrees to vote all shares of Parent's capital stock held by
him in favor of the Parent Stockholder Approval at any meeting of Parent
Stockholders relating to the transactions contemplated hereby;

        WHEREAS, as a condition to and inducement to Parent's and the Merger
Sub's willingness to enter into this Agreement, simultaneously with the
execution of this Agreement, certain stockholders of the Company that together
control a majority of the shares of the Company's capital stock entitled to vote
on such matters are entering into a voting agreement (the "Company Stockholder
Voting Agreement") pursuant to which such stockholders agree to vote all shares
of the Company's capital stock held by such stockholders in favor of approval
and adoption of this Agreement and the transactions contemplated hereby at any
meeting of the Company Stockholders relating to the adoption and approval of
this Agreement and the transactions contemplated hereby;

        WHEREAS, as a further condition to and inducement to the Company's
willingness to enter into this Agreement, prior to the Effective Time Scott
Ginsburg will enter into an agreement in a form reasonably acceptable to the
Company and Mr. Ginsburg (the "Standstill and Registration Rights Agreement")
pursuant to which Mr. Ginsburg will, (i) subject to certain exceptions, agree to
refrain from taking certain actions intended to effect a takeover of Parent
after the consummation of the Merger for a period commencing on the Closing Date
and ending on the first anniversary of the Closing Date and (ii) be granted
certain registration rights with respect to sales of the Parent Common Stock
held by him; and

        WHEREAS, as a further condition to and inducement to Parent's and the
Merger Sub's willingness to enter into this Agreement, prior to the Effective
Time certain stockholders of the Company will enter into a lockup agreement in a
form reasonably acceptable to Parent (the "Lockup Agreement") pursuant to which
such stockholders will, subject to certain customary exceptions, agree to

1

--------------------------------------------------------------------------------




refrain from selling or otherwise transferring any shares of Parent Common Stock
held by such stockholders after the consummation of the Merger for a period
commencing on the Closing Date and ending on the date that is 180 days after the
Closing Date; and

        NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties hereto agree as
follows:


Article 1.
The Merger


        Section 1.1    The Merger.     At the Effective Time and upon the terms
and subject to satisfaction or waiver of the conditions set forth in this
Agreement, and in accordance with the DGCL, Merger Sub shall be merged with and
into the Company. As a result of the Merger, the separate corporate existence of
Merger Sub shall cease and the Company shall continue as the surviving
corporation of the Merger (the "Surviving Corporation").


        Section 1.2    Effective Time.     As soon as practicable after the
satisfaction or, if permissible, waiver of the conditions set forth in
Article 6, the parties hereto shall cause the Merger to be consummated by filing
a certificate of merger (the "Certificate of Merger") with the Secretary of
State of the State of Delaware, in such form as required by, and executed in
accordance with the relevant provisions of the DGCL (the date and time of such
filing, or if another date and time is specified in such filing, such specified
date and time, being the "Effective Time").


        Section 1.3    Effect of the Merger.     At the Effective Time, the
effect of the Merger shall be as provided in the applicable provisions of the
DGCL. Without limiting the generality of the foregoing, at the Effective Time,
except as otherwise provided herein, all the property, rights, privileges,
powers and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.


        Section 1.4    Certificate of Incorporation; By-laws.     At the
Effective Time, the Certificate of Incorporation and the By-laws of the
Surviving Corporation shall automatically, and without further action, be
amended as necessary to read the same as the Certificate of Incorporation and
By-laws of Merger Sub.


        Section 1.5    Directors and Officers.     Unless otherwise designated
by Parent, the directors of the Merger Sub immediately prior to the Effective
Time shall be the initial directors of the Surviving Corporation, each to hold
office in accordance with the Certificate of Incorporation and By-laws of the
Surviving Corporation. Unless otherwise designated by Parent, the officers of
the Merger Sub immediately prior to the Effective Time shall be the initial
officers of the Surviving Corporation, each to hold office in accordance with
the Certificate of Incorporation and By-laws of the Surviving Corporation.


        Section 1.6    Tax Consequences.     It is intended by the parties
hereto that the Merger qualify as a "reorganization" within the meaning of
Section 368(a) of the Code. The parties hereto adopt this Agreement as a "plan
of reorganization" within the meaning of Treasury Regulation Sections 1.368-2(g)
and 1.368-3(a).

2

--------------------------------------------------------------------------------




Article 2.
Conversion of Securities; Exchange of Certificates


        Section 2.1    Conversion of Securities.     

        Section 2.1.1    Conversion of Preferred and Common.    At the Effective
Time, by virtue of the Merger and without any action on the part of any party or
the holder of any of the following securities: (a) each share of Series A-1
Preferred Stock, par value $.01 per share (the "Series A-1 Preferred Stock"), of
the Company issued and outstanding at the Effective Time (excluding any
Dissenting Shares) shall be converted into the right to receive an amount equal
to Series A-1 Per Share Amount; (b) each share of Series B-1 Preferred Stock,
par value $.01 per share (the "Series B-1 Preferred Stock"), of the Company
issued and outstanding at the Effective Time (excluding any Dissenting Shares)
shall be converted into the right to receive an amount equal to Series B-1 Per
Share Amount; (c) each share of Series C-1 Preferred Stock, par value $.01 per
share (the "Series C-1 Preferred Stock"), of the Company issued and outstanding
at the Effective Time (excluding any Dissenting Shares) shall be converted into
the right to receive an amount equal to the Series C-1 Per Share Amount;
(d) each share of Series D-1 Preferred Stock, par value $.01 per share (the
"Series D-1 Preferred Stock"), of the Company issued and outstanding at the
Effective Time (excluding any Dissenting Shares) shall be converted into the
right to receive an amount equal to the Series D-1 Per Share Amount; (e) each
share of Series E-1 Preferred Stock, par value $.01 per share (the "Series E-1
Preferred Stock"), of the Company issued and outstanding at the Effective Time
(excluding any Dissenting Shares) shall be converted into the right to receive
an amount equal to the Series E-1 Per Share Amount; (f) each share of Series F
Preferred Stock, par value $.01 per share (the "Series F Preferred Stock", and
collectively with the Series A-1 Preferred Stock, the Series B-1 Preferred
Stock, the Series C-1 Preferred Stock, the Series D-1 Preferred Stock and the
Series E-1 Preferred Stock, the "Company Preferred Stock"), of the Company
issued and outstanding at the Effective Time (excluding any Dissenting Shares)
shall be converted into the right to receive an amount equal to the Series F Per
Share Amount and (g) each share of Common Stock, par value $.01 per share, of
the Company (the "Company Common Stock"), issued and outstanding immediately
prior to the Effective Time (excluding any Dissenting Shares and any shares of
Common Stock held in the treasury of the Company), shall be converted into the
right to receive the Common Stock Per Share Amount.

        Section 2.1.2    Per-Share Amounts.    The aggregate number of Parent
Common Stock into which Company Capital Stock shall be converted in the Merger
subject to and in accordance with the terms hereof shall be 52,062,712 (subject
to Section 2.1.6) (the "Merger Consideration"). For purposes hereof, the
"Series A-1 Per Share Amount" equals 1.2275 shares of Parent Common Stock; the
"Series B-1 Per Share Amount" equals 1.3093 shares of Parent Common Stock, the
"Series C-1 Per Share Amount" equals 1.9520 shares of Parent Common Stock, the
"Series D-1 Per Share Amount" equals 1.4975 shares of Parent Common Stock, the
"Series E-1 Per Share Amount" equals 1.4272 shares of Parent Common Stock, the
"Series F Per Share Amount" equals 1.1459 shares of Parent Common Stock and the
"Common Stock Per Share Amount" equals the number of Shares of Parent Common
Stock obtained by (a) subtracting (i) the aggregate number of shares of Parent
Common Stock issuable to holders of Company Preferred Stock at the Effective
Time in accordance with Article II from (ii) the Merger Consideration divided by
(b) the number of shares of Company Common Stock outstanding immediately prior
to the Effective Time. The Series A-1 Per Share Amount, Series B-1 Per Share
Amount, Series C-1 Per Share Amount, Series D-1 Per Share Amount, Series E-1 Per
Share Amount and Series F Per Share Amount are collectively referred to as the,
"Preferred Per Share Amounts." The Preferred Per Share Amounts and Common Stock
Per Share Amount are collectively referred to as the "Per Share Amounts."

3

--------------------------------------------------------------------------------






        Section 2.1.3    Cancellation Generally.    All shares of Company
Preferred and Company Common Stock (collectively, "Company Capital Stock")
outstanding immediately prior to the Effective Time, other than Dissenting
Shares, shall, following the Effective Time, no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each
certificate previously representing any such shares shall thereafter represent
the right to receive a certificate representing the shares of Parent Common
Stock into which such Company Capital Stock was converted in the Merger.
Certificates previously representing shares of Company Capital Stock shall be
exchanged for certificates representing whole shares of Parent Common Stock
issued in consideration therefor upon the surrender of such certificates in
accordance with the provisions of Section 2.2, without interest. No fractional
share of Parent Common Stock shall be issued, and in lieu thereof, a cash
payment shall be made pursuant to Section 2.2.5 hereof.

        Section 2.1.4    Cancellation of Certain Shares.    Each share of
Company Capital Stock held by Parent, Merger Sub, any wholly owned subsidiary of
Parent or Merger Sub, in the treasury of the Company or by any wholly owned
subsidiary of the Company immediately prior to the Effective Time shall be
canceled and extinguished without any conversion thereof and no payment shall be
made with respect thereto.

        Section 2.1.5    Merger Sub.    Each share of common stock, par value
$.01 per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and be exchanged for one newly and
validly issued, fully paid and nonassessable share of common stock of the
Surviving Corporation.

        Section 2.1.6    Change in Shares.    If between the date of the Initial
Merger Agreement and the Effective Time the outstanding shares of Parent Common
Stock or Company Capital Stock shall have been changed into a different number
of shares or a different class, by reason of any stock dividend, subdivision,
reclassification, recapitalization, split, combination or exchange of shares,
the Per Share Amounts shall be correspondingly adjusted to reflect such stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares.


        Section 2.2    Exchange of Certificates.     

        Section 2.2.1    Exchange Agent.    As of the Effective Time, Parent
shall deposit, or shall cause to be deposited, with a bank or trust company
designated by Parent and reasonably satisfactory to the Company (the "Exchange
Agent"), for the benefit of the holders of shares of Company Capital Stock, for
exchange in accordance with this Article 2, through the Exchange Agent,
certificates representing the shares of Parent Common Stock (such certificates
for shares of Parent Common Stock, together with cash in lieu of fractional
shares and any dividends or distributions with respect thereto, being
hereinafter referred to as the "Exchange Fund") issuable pursuant to Section 2.1
in exchange for outstanding shares of Company Capital Stock. The Exchange Agent
shall, pursuant to irrevocable instructions, deliver the shares of Parent Common
Stock contemplated to be issued pursuant to Section 2.1 out of the Exchange
Fund. Except as contemplated by Section 2.2.5 hereof, the Exchange Fund shall
not be used for any other purpose.

        Section 2.2.2    Exchange Procedures.    Promptly after the Effective
Time, Parent shall instruct the Exchange Agent to mail to each holder of record
of a certificate or certificates that immediately prior to the Effective Time
represented outstanding shares of Company Capital Stock (the "Certificates")
(a) a letter of transmittal in customary form (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates shall pass,
only upon proper delivery of the Certificates to the Exchange Agent) and
(b) instructions for use in effecting the surrender of the Certificates in
exchange for certificates representing shares of Parent Common Stock. Upon
surrender of a Certificate for cancellation to the Exchange Agent together with
such letter of transmittal, properly completed and duly executed and such other
documents as may be reasonably required pursuant to such instructions, the
holder of such Certificate shall be entitled to receive in

4

--------------------------------------------------------------------------------






exchange therefor a certificate representing that number of whole shares of
Parent Common Stock that such holder has the right to receive in respect of the
shares of Company Capital Stock formerly represented by such Certificate (after
taking into account all shares of Company Capital Stock then held by such
holder), cash in lieu of fractional shares of Parent Common Stock to which such
holder is entitled pursuant to Section 2.2.5, any dividends or other
distributions to which such holder is entitled pursuant to Section 2.2.3, and
the Certificate so surrendered shall forthwith be canceled. No interest will be
paid or accrued on any cash in lieu of fractional shares or on any unpaid
dividends and distributions payable to holders of Certificates. In the event of
a transfer of ownership of shares of Company Capital Stock that is not
registered in the transfer records of the Company, a certificate representing
the proper number of shares of Parent Common Stock may be issued to a transferee
if the Certificate representing such shares of Company Capital Stock is
presented to the Exchange Agent, accompanied by all documents required to
evidence and effect such transfer and by evidence that any applicable stock
transfer taxes have been paid. Until surrendered as contemplated by this
Section 2.2, each Certificate shall be deemed at any time after the Effective
Time to represent only the right to receive upon such surrender the certificate
representing shares of Parent Common Stock, cash in lieu of any fractional
shares of Parent Common Stock to which such holder is entitled pursuant to
Section 2.2.5, any dividends or other distributions to which such holder is
entitled pursuant to Section 2.2.3.

        Section 2.2.3    Distributions with Respect to Unexchanged Shares of
Parent Common Stock.    No dividends or other distributions declared or made
after the Effective Time with respect to Parent Common Stock with a record date
after the Effective Time shall be paid to the holder of any unsurrendered
Certificate with respect to the shares of Parent Common Stock represented
thereby, and no cash payment in lieu of fractional shares shall be paid to any
such holder pursuant to Section 2.2.5, unless and until the holder of such
Certificate shall surrender such Certificate. Subject to the effect of escheat,
tax or other applicable Laws, following surrender of any such Certificate, there
shall be paid to the holder of the certificates representing whole shares of
Parent Common Stock issued in exchange therefor, without interest, (a) promptly,
the amount of any cash payable with respect to a fractional share of Parent
Common Stock to which such holder is entitled pursuant to Section 2.2.5 and the
amount of dividends or other distributions with a record date after the
Effective Time theretofore paid with respect to such whole shares of Parent
Common Stock and (b) at the appropriate payment date, the amount of dividends or
other distributions, with a record date after the Effective Time but prior to
surrender and a payment date occurring after surrender, payable with respect to
such whole shares of Parent Common Stock.

        Section 2.2.4    Further Rights in Company Capital Stock.    All shares
of Parent Common Stock issued upon conversion of the shares of Company Capital
Stock in accordance with the terms hereof (including any cash paid pursuant to
Section 2.2.3 or Section 2.2.5) shall be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of Company Capital Stock.

        Section 2.2.5    Fractional Shares.    No certificates or scrip
representing fractional shares of Parent Common Stock shall be issued upon the
surrender for exchange of Certificates, no dividend or distribution with respect
to Parent Common Stock shall be payable on or with respect to any fractional
share and such fractional share interests will not entitle the owner thereof to
any rights of a stockholder of Parent.

        As promptly as practicable following the Effective Time, the Exchange
Agent shall determine the difference between (A) the number of full shares of
Parent Common Stock delivered to the Exchange Agent by Parent pursuant to
Section 2.2.1 and (B) the aggregate number of full shares of Parent Common Stock
to be distributed to holders of Company Capital Stock pursuant to Section 2.2.2
(such difference being the "Excess Shares"). As soon as practicable after the
Effective Time, the Exchange Agent, as agent for such holders of Parent Common
Stock, shall sell

5

--------------------------------------------------------------------------------






the Excess Shares at then prevailing prices on NASDAQ, all in the manner
provided in this Section 2.2.5.2.

        The sale of the Excess Shares by the Exchange Agent shall be executed on
NASDAQ and shall be executed in round lots to the extent practicable. Until the
net proceeds of any such sale or sales have been distributed to such holders of
Company Capital Stock, the Exchange Agent will hold such proceeds in trust for
such holders of Company Capital Stock as part of the Exchange Fund. Parent shall
pay all commissions, transfer taxes and other out-of-pocket transaction costs of
the Exchange Agent incurred in connection with such sale or sales of Excess
Shares. In addition, Parent shall pay the Exchange Agent's compensation and
expenses in connection with such sale or sales. The Exchange Agent shall
determine the portion of such net proceeds to which each holder of Company
Capital Stock shall be entitled, if any, by multiplying the amount of the
aggregate net proceeds by a fraction, the numerator of which is the amount of
the fractional share interest to which such holder of Company Capital Stock is
entitled (after taking into account all shares of Parent Common Stock to be
issued to such holder) and the denominator of which is the aggregate amount of
fractional share interests to which all holders of Company Capital Stock are
entitled.

        As soon as practicable after the determination of the amount of cash, if
any, to be paid to holders of Company Capital Stock with respect to any
fractional share interests, the Exchange Agent shall promptly pay such amounts
to such holders of Company Capital Stock subject to and in accordance with the
terms of Section 2.2.3.

        Section 2.2.6    Termination of Exchange Fund.    Any portion of the
Exchange Fund that remains undistributed to the holders of Company Capital Stock
on the date that is six months after the Effective Time, shall be delivered to
Parent upon demand, and any holders of Company Capital Stock who have not
theretofore complied with this Article 2 shall thereafter look only to Parent
for the shares of Parent Common Stock, any cash in lieu of fractional shares of
Parent Common Stock to which they are entitled pursuant to Section 2.2.5 and any
dividends or other distributions with respect to Parent Common Stock to which
they are entitled pursuant to Section 2.2.3, in each case, without any interest
thereon.

        Section 2.2.7    No Liability.    Neither Parent nor the Company shall
be liable to any holder of shares of Company Capital Stock for any such shares
of Parent Common Stock (or dividends or distributions with respect thereto) or
cash from the Exchange Fund delivered to a public official pursuant to any
abandoned property, escheat or similar Law.

        Section 2.2.8    Lost Certificates.    If any Certificate shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the person claiming such Certificate to be lost, stolen or destroyed and, if
required by Parent, the posting by such person of a bond, in such reasonable
amount as Parent may direct, as indemnity against any claim that may be made
against it with respect to such Certificate, the Exchange Agent will issue in
exchange for such lost, stolen or destroyed Certificate the shares of Parent
Common Stock, any cash in lieu of fractional shares of Parent Common Stock to
which the holders thereof are entitled pursuant to Section 2.2.5 and any
dividends or other distributions to which the holders thereof are entitled
pursuant to Section 2.2.3, in each case, without any interest thereon.

        Section 2.2.9    Withholding.    Parent or the Exchange Agent shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any holder of Company Capital Stock such amounts
as Parent or the Exchange Agent are required to deduct and withhold under the
Code, or any provision of state, local or foreign tax Law, with respect to the
making of such payment. To the extent that amounts are so withheld by Parent or
the Exchange Agent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the holder of Company Capital Stock in
respect of whom such deduction and withholding was made by Parent or the
Exchange Agent.

6

--------------------------------------------------------------------------------







        Section 2.3    Stock Transfer Books.     At the Effective Time, the
stock transfer books of the Company shall be closed, and thereafter there shall
be no further registration of transfers of shares of Company Capital Stock
theretofore outstanding on the records of the Company. From and after the
Effective Time, the holders of certificates representing shares of Company
Capital Stock outstanding immediately prior to the Effective Time shall cease to
have any rights with respect to such shares of Company Capital Stock except as
otherwise provided herein or by Law.


        Section 2.4    Company Options, Warrants and Rights.     Prior to the
Effective Time, the Company shall terminate all unexercised Company Stock
Options and warrants to purchase shares of Company Capital Stock and all other
rights to acquire or receive any equity securities of the Company (whether or
not exercisable), in each case that are outstanding immediately prior to the
Effective Time without the payment of consideration to the holders thereof.


        Section 2.5    Dissenters' Rights.     Shares of Company Capital Stock
that have not been voted for approval of this Agreement or consented thereto in
writing and with respect to which a demand and appraisal have been properly made
in accordance with the DGCL ("Dissenting Shares") will not be converted into the
right to receive the shares of Parent Common Stock otherwise owed with respect
to such shares of Company Capital Stock at or after the Effective Time, but will
be converted into the right to receive from the Surviving Corporation such
consideration as may be determined to be due with respect to such Dissenting
Shares pursuant to the laws of the State of Delaware. If a holder of Dissenting
Shares (a "Dissenting Stockholder") withdraws his or her demand for such payment
and appraisal or become ineligible for such payment and appraisal, then, as of
the Effective Time or the occurrence of such event of withdrawal or
ineligibility, whichever last occurs, such holder's Dissenting Shares will cease
to be Dissenting Shares and will be converted into the right to receive, and
will be exchangeable for, the shares of Parent Common Stock in accordance with
this Agreement. The Company will give Parent prompt notice of any demand
received by the Company from a Dissenting Stockholder for appraisal of shares of
Company Capital Stock, and Parent shall have the right to participate in all
negotiations and proceedings with respect to such demand. The Company agrees
that, except with the prior written consent of Parent, or as required under the
DGCL, it will not voluntarily make any payment with respect to, or settle or
offer or agree to settle, any such demand for appraisal. Each Dissenting
Stockholder who, pursuant to the provisions of the DGCL, becomes entitled to
payment of the value of the Dissenting Shares will receive payment therefor but
only after the value therefor has been agreed upon or finally determined
pursuant to such provisions. Any portion of the shares of Parent Common Stock
that would otherwise have been owed with respect to Dissenting Shares if such
shares of Company Capital stock were not Dissenting Shares will be retained by
Parent.


Article 3.
Representations and Warranties of the Company


        The Company represents and warrants to Parent and Merger Sub that,
except as set forth in the Disclosure Letter furnished by Company to Parent
simultaneously with the execution hereof (the "Company Disclosure Letter"), the
statements contained in this Article 3 are true, complete and correct as of the
date of the Initial Merger Agreement, except to the extent such representations
and warranties are specifically made as of a particular date (in which case such
representations and warranties are true, complete and correct as of such date).


        Section 3.1    Organization and Good Standing.     The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power and
authority to own, operate and lease its properties and assets and to conduct its
business as it is now being conducted. The Company is duly qualified or licensed
to do business as a corporation, and is in good standing as a corporation, in
every jurisdiction in which its ownership of property or the character of its
business requires such qualification, except for those jurisdictions in which
the failure to be so qualified or in good standing, individually or in the
aggregate, has not had

7

--------------------------------------------------------------------------------



and would not reasonably be expected to have, a Company Material Adverse Effect.
Section 3.1 of the Company Disclosure Letter sets forth a true, complete and
correct list of all foreign jurisdictions in which the Company is so qualified
or licensed and in good standing.

        As used herein, the term "Company Material Adverse Effect" shall mean:
(a) any event, circumstance or occurrence that has resulted in, or would
reasonably be expected to result in, a material adverse effect on the business,
results of operations, tangible assets, and financial condition of the Company
and its Subsidiaries, taken as a whole; or (b) any event, circumstance or
occurrence that prevents or materially delays, or would reasonably be expected
to prevent or materially delay, the ability of the Company to consummate the
Merger; provided, however, that in no event shall any of the following be a
Company Material Adverse Effect, or be taken into account in the determination
of whether a Company Material Adverse Effect has occurred: (A) any change
resulting from conditions affecting any of the industries in which the Company
operates or from changes in general business or economic conditions; (B) any
change resulting from the announcement or pendency of the transactions
contemplated by this Agreement; (C) any change resulting from the compliance by
the Company with the terms of, or the taking of any action by the Company
contemplated or permitted by, this Agreement; or (D) the receipt by the Company
of notice of cancellation or non-renewal from any customer of the Company except
to the extent that such customer accounted for more than the Trigger Amount of
Company revenues for the twelve months ended September 30, 2005 (in each case
determined in accordance with GAAP, except that no customer of the Company shall
be deemed to have cancelled or not renewed if such customer's business is placed
with Parent). The "Trigger Amount" shall equal the sum of $3.75 million plus
(y) a mutually agreed upon reasonable estimate of the annual revenues expected
to be generated under any new Company customer accounts won after September 30,
2005 and (z) a mutually agreed upon reasonable estimate of the annual revenues
expected to be generated as the result of any expansions under Company customer
accounts existing as of September 30, 2005.


        Section 3.2    Corporate Records.     Copies of the certificate of
incorporation (the "Company Charter") and of the by-laws of the Company
heretofore delivered to Parent are true, complete and correct copies of such
instruments as amended. The Company Charter and by-laws of the Company are in
full force and effect. The Company is not in violation of any material provision
of the Company Charter or its by-laws. The books and records, minute books,
stock record books and other similar records of the Company, all of which have
been delivered to Parent, are true, complete and correct in all material
respects.


        Section 3.3    Corporate Power and Authority.     The Company has the
requisite corporate power and authority to execute and deliver this Agreement
and the Ancillary Agreements. Subject to the Company Stockholder Approval, the
execution and delivery by the Company of this Agreement and any Ancillary
Agreement to which the Company is a party, the performance by it of its
obligations hereunder and thereunder and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate actions on the part of the Company. This Agreement has been
duly executed and delivered by the Company and constitutes, and each Ancillary
Agreement to which the Company is a party when executed will constitute, the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with their terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors' rights generally and subject to general principles
of equity. The Board of Directors of the Company (the "Company Board") has
unanimously approved this Agreement and each Ancillary Agreement to which the
Company is a party, declared advisable the transactions contemplated hereby and
thereby and has directed that this Agreement and the transactions contemplated
hereby be submitted to the Company's Stockholders for approval.

8

--------------------------------------------------------------------------------




        Section 3.4    Capitalization.     

        Section 3.4.1    The authorized capital stock of the Company consists of
(a) 80,404,648 shares of Company Common Stock, of which 10,376,932 shares are
issued and outstanding as of the date of the Initial Merger Agreement, and
41,818,500 shares are reserved for the conversion of the Company Preferred Stock
and the exercise of Company Options and warrants; (b) 275,000 shares of Class B
Common Stock (nonvoting), of which 259,293 shares are issued and outstanding as
of the date of the Initial Merger Agreement; (c) 59,320,352 shares of Company
Preferred Stock, of which 33,951,937shares are issued and outstanding as of the
date of the Initial Merger Agreement. Of such preferred stock, (A) 3,931,566
shares are designated as Series A Preferred Stock, $0.01 par value per share, of
which none are issued and outstanding as of the date of the Initial Merger
Agreement; (B) 3,931,566 shares are designated as Series A-1 preferred stock,
$0.01 par value per share, of which 2,553,849 shares are issued and outstanding
as of the date of the Initial Merger Agreement; (C) 4,876,820 are designated as
shares of Series B Preferred Stock, $0.01 par value per share, of which none are
issued and outstanding as of the date of the Initial Merger Agreement;
(D) 4,876,820 are designated as shares of Series B-1 Preferred Stock, $0.01 par
value per share, of which 2,989,188 shares are issued and outstanding as of the
date of the Initial Merger Agreement; (E) 2,486,338 are designated as shares of
Series C Preferred Stock, $0.01 par value per share, of which none are issued
and outstanding as of the date of the Initial Merger Agreement; (F) 2,486,338
are designated as shares of Series C-1 Preferred Stock, $0.01 par value per
share, of which 2,404,371 are issued and outstanding as of the date of the
Initial Merger Agreement; (G) 886,183 shares of Series D Preferred Stock, $0.01
par value per share, of which none are issued and outstanding as of the date of
the Initial Merger Agreement; (H) 886,183 shares of Series D-1 Preferred Stock,
$0.01 par value per share, of which 539,381 are issued and outstanding as of the
date of the Initial Merger Agreement; (I) 8,962,631 shares of Series E Preferred
Stock, $0.01 par value per share, of which none are issued and outstanding as of
the date of the Initial Merger Agreement; (J) 8,962,631 shares of Series E-1
Preferred Stock, $0.01 par value per share, of which 8,539,503 are issued and
outstanding as of the date of the Initial Merger Agreement; and (K) 17,033,276
shares of Series F Preferred Stock, $0.01 par value per share, of which
16,925,645 are issued and outstanding as of the date of the Initial Merger
Agreement. The capital stock of the Company is held as of the date of the
Initial Merger Agreementby the Persons and in the amount of shares as set forth
in Section 3.4.1(a) of the Company Disclosure Letter. All outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with applicable Laws and all
requirements set forth in contracts. There are no declared or accrued but unpaid
dividends or distributions with respect to any shares of the capital stock of
the Company.

        Section 3.4.2    There are no Company Options other than those granted
pursuant to the Company Stock Option Plans. Section 3.4.2 of the Company
Disclosure Letter sets forth for each outstanding Company Option, (a) the name
of the holder of such option, (b) the number of shares of Company Common Stock
issuable upon the exercise of such option, (c) the exercise price of such option
and (d) the plan under which such option was issued and if it is an "incentive
stock option" within the meaning of Section 422 of the Code. Section 3.4.2 of
the Company Disclosure Letter sets forth for each outstanding Company warrant to
purchase shares of capital stock of the Company, (i) the name of the holder of
such warrant, (ii) the number of shares of Company Common Stock issuable upon
exercise of such warrant and (iii) the exercise price of such warrant. As of the
date of the Initial Merger Agreement, there are Company Options to acquire
3,317,623 shares of Common Stock pursuant to the Company Stock Option Plans
outstanding and unexercised. Section 3.4.2 of the Company Disclosure Letter
accurately sets forth with respect to each share of Company Common Stock that
are subject to repurchase rights or vesting or similar restrictions as of the
date of the Initial Merger Agreement ("Restricted Stock"): (A) the name of the
holder of such shares of Restricted Stock; (B) the total number of shares of
Restricted Stock

9

--------------------------------------------------------------------------------






that remain subject to such repurchase rights or vesting or similar
restrictions; (C) the date on which such shares of Restricted Stock were
granted; (D) the vesting schedule and vesting commencement date for such shares
of Restricted Stock; (E) the purchase price per share of Restricted Stock; and
(F) whether an election under Section 83(b) of the Code was timely and
accurately filed with respect to such shares of Restricted Stock. There are no
options, warrants, calls, rights, phantom rights, commitments or agreements of
any character to which the Company or any of its Subsidiaries is a party or by
which it is bound, relating to the issued or unissued capital stock of the
Company or obligating the Company or any of its Subsidiaries to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any shares of capital stock of the Company or obligating the
Company or any of its Subsidiaries to grant, extend, accelerate the vesting of,
change the price of, otherwise amend or enter into any such option, warrant,
call, right, commitment or agreement. True, complete and correct copies of the
plans pursuant to which such Company Options, shares of Restricted Stock and
warrants to purchase shares of capital stock of the Company have been issued
have been provided to the Parent. The Company is not a party to, and as of the
date of the Initial Merger Agreement, to the Knowledge of the Company, there are
no other voting trusts, proxies or other agreements or understandings with
respect to the voting interests of the Company. There are no agreements or
arrangements pursuant to which the Company is or could be required to register
shares of Company Common Stock or other securities under the Securities Act. All
shares of capital stock of the Company to be issued pursuant to the Company
Options and warrants described in Section 3.4.2 of the Company Disclosure Letter
will be granted and issued, in compliance with all applicable Laws and all
requirements set forth in applicable contracts.

        Section 3.4.3    There are no preemptive rights or agreements,
arrangements or understandings to issue preemptive rights with respect to the
issuance or sale of shares of Company Common Stock to which the Company is a
party or to which it is bound.


        Section 3.5    Subsidiaries.     

        Section 3.5.1    Section 3.5.1 of the Company Disclosure Letter sets
forth a true, complete and correct list of (a) all of the Company's
Subsidiaries. All outstanding capital stock, membership or partnership interests
or other equity based or equity-linked securities ("Capital Securities") of each
such Subsidiary or other voting securities of each Subsidiary of the Company are
validly issued, fully paid and nonassessable and owned by the Company or a
Subsidiary of the Company free and clear of any Lien with respect thereto. No
Subsidiary of the Company has issued any securities in violation of any options,
warrants, calls, rights, convertible securities or other agreements or
commitments of any character obligating each Subsidiary to issue, transfer or
sell any Capital Securities and there are no options, warrants, calls, rights or
other securities, agreements or commitments of any character obligating or
committing either a Subsidiary of the Company or the Company to issue, deliver
or sell shares of such Subsidiary's capital stock or debt securities, or
obligating either a Subsidiary of the Company or the Company to grant, extend or
enter into any such option, warrant, call or other such right, agreement or
commitment.

        Section 3.5.2    Each Subsidiary of the Company (a) is duly incorporated
or organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation or organization, (b) is duly qualified or licensed
as a foreign corporation, and is in good standing, in every jurisdiction in
which its ownership of property or the character of its business requires such
qualification, except for those jurisdictions in which the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have, a Company Material Adverse Effect and
(c) has the requisite corporate power and authority to own, operate and lease
its property and assets and conduct its business as it is now being conducted.
The minute books, stock record books and other similar books and records of each

10

--------------------------------------------------------------------------------






such Subsidiary are true, complete and correct in all material respects. No such
Subsidiary is in violation of any material provision of its organizational
documents.

        Section 3.5.3    Other than those of the Subsidiaries of the Company
described on Section 3.5.1 of the Company Disclosure Letter, the Company does
not hold or own, directly or indirectly, any securities, equity interests or
rights in any other corporation, partnership, joint venture or other Person, and
there are no outstanding contractual obligations of the Company or any of its
Subsidiaries to make any investment (in the form of a loan, capital contribution
or otherwise) in, any other Person.


        Section 3.6    No Violation.     Neither the execution and delivery of
this Agreement by the Company and of each Ancillary Agreement to which it is a
party, the performance by the Company of its obligations hereunder and
thereunder, nor the consummation by the Company of the transactions contemplated
hereby and thereby, will (a) assuming receipt of the Company Stockholder
Approval, contravene any provision of the certificate of incorporation or
by-laws of the Company or any organizational documents or agreements of any of
its Subsidiaries, (b) assuming compliance with the matters referred to in
Section 3.7, violate any Law or judgment applicable to the Company or any of its
Subsidiaries, (c) result in the creation or imposition of any Lien (other than
Permitted Liens) on any of the property held by the Company or any of its
Subsidiaries, or (d) assuming compliance with the matters referred to in
Section 3.7, require any consent or other action by any Person under, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or give rise to any right of termination,
change of control rights, cancellation, modification, enhancement of rights of
third parties, revocation of grant of rights or assets, placement into or
release from escrow of any assets of the Company or any of its Subsidiaries or
acceleration of any right or obligation of the Company or any of its
Subsidiaries or a loss of any benefit to which the Company or any of its
Subsidiaries is entitled under any note, bond, mortgage, indenture, deed of
trust, license, contract, lease, permit, franchise or other instrument or
obligation to which the Company or any of its Subsidiaries is a party or by
which the Company any of its Subsidiaries or their respective properties or
assets are bound or affected (including under any outstanding debt), except for
as would not, individually or in the aggregate, be reasonably expected to have a
Company Material Adverse Effect or any notice or other action the absence of
which, individually or in the aggregate, would not be reasonably expected to
have a Company Material Adverse Effect. As used herein, "Permitted Liens" means
with respect to any Person (A) such imperfections of title, easements,
encumbrances or restrictions which do not materially impair the current use of
such Person's or any of its Subsidiary's assets, (B) materialmen's, mechanics',
carriers', workmen's, warehousemen's, repairmen's and other like Liens arising
in the ordinary course of business, or deposits to obtain the release of such
Liens, (C) Liens for Taxes not yet due and payable, or being contested in good
faith, and (D) purchase money Liens incurred in the ordinary course of business.


        Section 3.7    Approvals.     No consent, waiver, approval, order,
authorization or declaration of, filing or registration with, or notice to, any
Governmental Authority or other Person is required to be made, obtained or given
by or with respect to the Company or any of its Subsidiaries in connection with
the execution and delivery by the Company of this Agreement, the performance by
the Company of its obligations hereunder or the consummation by the Company of
the transactions contemplated hereby, except for (a) such consents, waivers,
approvals, orders, authorizations, declarations, filings, registrations and
notices, which if not obtained or made would not reasonably be expected to have
have a Company Material Adverse Effect, (b) the filing of the Certificate of
Merger with the Secretary of State of the State of Delaware and (c) the Company
Stockholder Approval.

11

--------------------------------------------------------------------------------






        Section 3.8    Financial Statements; No Undisclosed Liabilities.     

        Section 3.8.1    The Company has delivered to Parent true, complete and
correct copies of the Company's (i) audited consolidated balance sheets as of
December 31, 2003 and December 31, 2004, and audited consolidated statements of
income and cash flows for the years ended December 31, 2002, 2003 and 2004 (the
"Annual Financial Statements") and (ii) an unaudited consolidated balance sheet
of the Company (the "Balance Sheet") as of September 30, 2005 (the "Balance
Sheet Date") and the related unaudited consolidated statements of income and
cash flows for the nine-month period then ended (together with the Balance
Sheet, the "Unaudited Financial Information"). The Unaudited Financial
Information and the Annual Financial Statements are collectively referred to
herein as the "Financial Statements." The Financial Statements have been
prepared from, and in accordance with, the information contained in the books
and records of the Company, which have been regularly kept and maintained in
accordance with the Company's normal and customary practices and applicable
accounting practices and fairly present, in all material respects, the financial
condition of the Company as of the dates thereof and results of operations and
cash flows for the periods referred to therein, and have been prepared in
accordance with GAAP, consistently applied throughout the periods indicated,
except as otherwise stated therein or in the notes thereto and with respect to
the Unaudited Financial Information, which are subject to normal year-end
adjustment (which will not be material) and do not include notes as required by
GAAP.

        Section 3.8.2    The Interim Unaudited Financial Information and the
Annual Audited Financial Information delivered to Parent after the date of the
Initial Merger Agreement pursuant to Section 5.19 will be prepared from, and in
accordance with, the information contained in the books and records of the
Company, which have been regularly kept and maintained in accordance with the
Company's normal and customary practices and applicable accounting practices and
will fairly present, in all material respects, the consolidated financial
condition of the Company as of the dates thereof and results of operations and
cash flows for the periods referred to therein, and will be prepared in
accordance with GAAP, consistently applied throughout the periods indicated,
except that the Monthly Unaudited Financial Information is subject to normal
year-end adjustment (which will not be material) and will not include notes as
required by GAAP.

        Section 3.8.3    Since the Balance Sheet Date, neither the Company nor
any of its Subsidiaries has incurred any material Liabilities or obligations
(whether direct, indirect, accrued or contingent), except for Liabilities or
obligations (a) incurred in the ordinary course of business and consistent with
past practice, or (b) shown, accrued or reserved against in the Financial
Statements.

        Section 3.8.4    The Company maintains internal control over financial
reporting as that term is defined in Section 13a-15(f) of the Exchange Act.


        Section 3.9    Ordinary Course Operations.     Since the Balance Sheet
Date, the Company has conducted its business in the ordinary course, consistent
with past practice, and the Company has not taken any of the actions described
in subparagraphs (a) through (v) of Section 5.1 except as permitted pursuant to
Section 5.1.


        Section 3.10    Leases of Personal and Real Property; Owned Real
Property; Material Contracts; No Default.     

        Section 3.10.1    Section 3.10.1 of the Company Disclosure Letter sets
forth a true, complete and correct list of each lease, sublease, license and
other agreement, including all amendments, modifications or supplements with
respect thereto, of personal property and equipment to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or their respective properties or assets are bound that
(a) provides for payments in excess of $100,000 per annum or (b) provides for
payments in excess of $75,000 per annum and

12

--------------------------------------------------------------------------------



has a term remaining after the date of the Initial Merger Agreement in excess of
three years that may not be terminated by the Company or any of its Subsidiaries
within 90 days after notice thereof (collectively, the "Personal Property
Leases"). The Company has delivered to the Parent a true, complete and correct
copy of each of the Personal Property Leases.

        Section 3.10.2    Section 3.10.2 of the Company Disclosure Letter sets
forth a true, complete and correct list of all leases, subleases, licenses and
other agreements, including all amendments, modifications or supplements with
respect thereto (collectively, the "Real Property Leases"), under which the
Company or any Subsidiary uses or occupies or has the right to use or occupy any
real property that (a) provides for payments in excess of $100,000 per annum or
(b) provides for payments in excess of $75,000 per annum and has a term
remaining after the date of the Initial Merger Agreement in excess of one year
and that may not be terminated by the Company or any of its Subsidiaries within
90 days after notice thereof (the land, buildings and other improvements covered
by the Real Property Leases and any other rights of the tenant thereunder being
herein called the "Leased Real Property"), including the address of the premises
demised under each Real Property Lease, the landlord, rent and use thereof.
Neither the Company nor any Subsidiary has subleased any of the Leased Real
Property or given any third party any license or other right to occupy any
portion of the Leased Real Property. Neither the operations of the Company and
its Subsidiaries on the Leased Real Property nor, to the Knowledge of the
Company, such Leased Real Property, including the improvements thereon, violate
in any material respect any applicable building code, zoning requirement, or
classification or statute relating to the particular property or such
operations. The Company has delivered to the Parent a true, complete and correct
copy of each of the Real Property Leases, and (i) neither the Company nor any
Subsidiary has waived any term or condition thereof, and all material covenants
to be performed by the Company or any Subsidiary thereunder prior to the Closing
Date, or, to the Knowledge of the Company, any other party to any Real Property
Lease, have been performed in all material respects, (ii) the Company and any
Subsidiary are current (and not late) with respect to all rental payments due
under any Real Property Lease, (iii) no security deposit or portion thereof
deposited with respect to any Real Property Lease has been applied in respect of
a breach or default under any Real Property Lease which has not been redeposited
in full and (iv) the Company and any Subsidiary have not collaterally assigned
or granted any security interest in any Real Property Lease or any interest
therein.

        Section 3.10.3    Neither the Company nor any Subsidiary (a) currently
owns or ground leases any real property or (b) has ever owned or ground leased
any real property.

        Section 3.10.4    Section 3.10.4 of the Company Disclosure Letter sets
forth a true, complete and correct list of all agreements to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of their respective properties or assets are bound, of the
following types: (a) any contract involving an investment by the Company or any
of its Subsidiaries in any partnership, limited liability company or joint
venture; (b) any contract of the Company or any of its Subsidiaries which
involves a financing arrangement in excess of $100,000, other than purchase
orders entered into in the ordinary course of business which contain customary
terms and conditions; (c) employment agreements with any Key Employee; (d) loan
agreements, notes, mortgages, indentures, security agreements and other
agreements and instruments relating to the borrowing of money in excess of
$100,000; (e) agreements with any Affiliate of the Company or its Subsidiaries;
(f) any contract that places any material non-competition, exclusivity or
similar restriction relating to the geographical area of operations or scope or
type of business of the Company or any of its Subsidiaries or any of their
respective Affiliates; (g) any contract relating to any acquisition or
disposition of any capital stock or equity interest of the Company or any of its
Subsidiaries; (h) contracts that require stated payments in excess of $50,000
per annum; (i) contracts which as of the date of the Initial Merger Agreement,
would constitute "material contracts" as such term is defined in Item 601(b)(10)
of Regulation S-K

13

--------------------------------------------------------------------------------






under the Securities Act; and (j) contracts that would prohibit or materially
delay the consummation of the Merger or any of the transactions contemplated by
this Agreement or any Ancillary Agreement to which the Company is a party (such
contracts described in (a)-(j) above, the "Material Contracts"). The Company has
delivered to the Parent a true, complete and correct copy of each of the
Material Contracts.

        Section 3.10.5    Each Material Contract is in full force and effect and
is legal, valid, binding and enforceable against the Company or any of its
Subsidiaries party thereto, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors' rights generally and subject to general principles
of equity. Neither the Company or any of its Subsidiaries nor, to the Knowledge
of the Company, any other party to any Material Contract is in material
violation or default under any such agreement and, to the Knowledge of the
Company, no condition exists that with the passage of time or the giving of
notice would cause such a violation of or default under any Material Contract.


        Section 3.11    Intellectual Property Matters.     

        Section 3.11.1    Section 3.11 of the Company Disclosure Letter sets
forth, for all of the following included in (or in the case of Software, covered
by) the Company Owned Intellectual Property, a true, complete and correct list
of all United States, state, foreign and international: (i) Patents (including,
without limitation, Patent applications) and any material invention disclosures
for patent applications to be filed or under consideration for filing;
(ii) Trademark registrations, applications and material unregistered or common
law Trademarks; (iii) Copyright registrations, applications and material
unregistered copyrights; and (iv) material Software. In addition, Section 3.11
of the Company Disclosure Letter sets forth, where applicable, (a) the
jurisdiction in which each item of such Intellectual Property has been
registered or issued or in which an application for registration or issuance has
been filed; (b) the named owner of such Intellectual Property (if other than the
Company); and (c) the registrar or equivalent party with whom such Intellectual
Property is registered or by whom it was issued.

        Section 3.11.2    Section 3.11 of the Company Disclosure Letter sets
forth a true, complete and correct list of all License Agreements that are
reasonably necessary for the conduct of the Company's business as it is
currently conducted. The Company and its Subsidiaries are in material compliance
with and have not materially breached any term of any such License Agreements.
To the Knowledge of the Company, all third Persons that are parties to such
License Agreements are in material compliance with and have not materially
breached any material term of any such License Agreements. To the Knowledge of
the Company, there are no disputes regarding the scope of such License
Agreements, performance under such License Agreements, or with respect to
payments under such License Agreements. To the Knowledge of the Company, no
third Person has possession of the Software that is reasonably necessary for the
conduct of the Company's business as it is currently conducted without a License
Agreement. The Merger will not result in the termination or breach of any of
such License Agreements or any material loss or change in the rights or
obligations of the Company, its Subsidiaries or any third Person that is a party
to such License Agreements.

        Section 3.11.3    The Company Owned Intellectual Property has been duly
maintained, is valid and subsisting, in full force and effect, has not been
cancelled or abandoned, and has not expired. The Company has not granted to any
third Person any exclusive right with respect to any of the Company Owned
Intellectual Property.

        Section 3.11.4    There is no pending or threatened claim against the
Company or any Subsidiary (i) alleging that the Company, any Subsidiary, or
Technology, infringes, misappropriates, dilutes or otherwise violates any
Intellectual Property rights of any third Person, or (ii) challenging

14

--------------------------------------------------------------------------------






the Company's rights relating to the Company Owned Intellectual Property and, to
the Knowledge of the Company, there is no reasonable basis for a claim regarding
any of the foregoing.

        Section 3.11.5    Neither the Company nor any Subsidiary has brought or
threatened a claim against any Person (i) alleging infringement,
misappropriation, dilution or any other violation of the Company Owned
Intellectual Property that is the subject of any License Agreement, or
(ii) challenging any Person's ownership or use of, or the validity,
enforceability or registrability of the Company Owned Intellectual Property and,
to the Knowledge of the Company, there is no reasonable basis for a claim
regarding any of the foregoing.

        Section 3.11.6    The Company and all Subsidiaries have taken all
reasonable and necessary measures to protect the Company Owned Intellectual
Property and their rights therein. Such measures include but are not limited to,
requiring its employees and third Persons having access to Trade Secrets
included in such Company Owned Intellectual Property to execute written
agreements containing obligations of non-disclosure with respect to such Trade
Secrets. To the Knowledge of the Company, none of the Company's or any
Subsidiaries' rights in any Company Owned Intellectual Property has been lost or
is in jeopardy of being lost through failure to act by the Company or any of its
Subsidiaries except where the Company has made a reasonable business judgment
not to protect such Intellectual Property.

        Section 3.11.7    All Software that is reasonably necessary for the
conduct of the Company's business as it is currently conducted was developed by
either (i) employees of the Company within the scope of their employment or
under obligation to assign all of their rights to the Company pursuant to a
written agreement, or (ii) agents, consultants, or independent contractors who
have assigned or are obligated to assign all of their rights in such Software to
the Company pursuant to a written agreement. Without limiting the foregoing, all
former and current employees, agents, consultants and independent contractors of
the Company or any of its Subsidiaries who were or are members of management or
who have contributed or participated in the conception or development of Company
Owned Intellectual Property or Technology that is reasonably necessary for the
conduct of the Company's business as it is currently conducted, or are or will
be contributing to or participating in such conception or development, have
assigned or otherwise transferred, or are obligated to assign or otherwise
transfer pursuant to a written agreement, to the Company all of their rights in
any Company Owned Intellectual Property or such Technology.

        Section 3.11.8    No Software or other material that is distributed as
"free software," "open source software," or under a similar licensing or
distribution model is incorporated into, combined with, or distributed in
conjunction with any product of the Company or any of its Subsidiaries
("Incorporated Open Source Materials"). None of the Incorporated Open Source
Materials are licensed under terms that create, or purport to create,
obligations for the Company or any of its Subsidiaries with respect to Company
Owned Intellectual Property or its or their Technology that is reasonably
necessary for the conduct of the Company's business as it is currently conducted
or that grant, or purport to grant, to any third Person, any rights to such
Intellectual Property or Technology or any immunities under such Intellectual
Property (including but not limited to using any Incorporated Open Source
Materials that require, as a condition of use, modification and/or distribution,
that other Software incorporated into, derived from or distributed with such
Incorporated Open Source Materials be (i) disclosed or distributed in source
code form, (ii) disclosed for the purpose of making derivative works, or
(iii) redistributable at no charge).

        Section 3.11.9    No government funding, facilities of a university,
college or other educational institution or research center was used in the
development of any Company Owned Intellectual Property or Technology that is
reasonably necessary for the conduct of the Company's business as it is
currently conducted.

15

--------------------------------------------------------------------------------







        Section 3.12    Litigation.     Except with respect to matters relating
to routine employment or the provision of goods and services in the ordinary
course of business where the amounts at issue do not exceed $50,000
individually, (a) there is no Action pending or, to the Knowledge of the
Company, threatened in writing against the Company, any of its Subsidiaries, or
their respective properties (tangible or intangible) or their respective
Directors or corporate officers in their respective capacities as such or for
which the Company or any Subsidiary is obligated to indemnify a third party,
(b) there is no investigation or other proceeding pending or, to the Knowledge
of the Company, threatened in writing, against the Company, its Subsidiaries,
their properties (tangible or intangible) or their officers or Directors in
their respective capacities as such or for which the Company or any Subsidiary
is obligated to indemnify a third party, and (c) no Governmental Authority has
provided the Company with written notice challenging or questioning in any
material respect the legal right of the Company or any Subsidiary to conduct its
operations as conducted at that time or as presently conducted. Neither the
Company nor any of its Subsidiaries is subject to (i) any outstanding judgment,
order, arbitration ruling or other finding or decree of any Governmental
Authority (or arbitral body) or (ii) any settlement or similar agreement or
written arrangement with ongoing obligations relating to a dispute with any
third party, in each case other than matters relating to routine employment and
the provisions of goods and services in the ordinary course of business where
the amounts at issue do not exceed $100,000 individually or $1,000,000 in the
aggregate.

        Section 3.13    Compliance with Laws; Permits.     

        Section 3.13.1    The Company and each of its Subsidiaries is, and since
January 1, 2002 has been, in compliance in all material respects with all Laws
(other than Environmental Laws, which are addressed under Section 3.19)
applicable thereto, including those applicable by virtue of a contractual
relationship with a third party. Neither the Company nor its Subsidiaries is in
material violation of or in default under, and to the Knowledge of the Company,
no event has occurred which, with the lapse of time or the giving of notice or
both, would result in the material violation of or default under, the terms of
any judgment, order, settlement or decree of any Governmental Authority. None of
the Company nor any of its Subsidiaries is subject to reporting or registration
requirements under the Exchange Act.

        Section 3.13.2    Each of the Company and each Subsidiary is in
possession of all material authorizations, licenses, permits, certificates,
approvals and clearances of any Governmental Authority (other than Company
Permits required under Environmental Laws, which are addressed under
Section 3.19) necessary for the Company and each Subsidiary to own, lease and
operate its properties or to carry on its respective businesses substantially as
it is being conducted as of the date of the Initial Merger Agreement (the
"Company Permits"), and, to the Knowledge of the Company, all such Company
Permits are valid and in full force and effect.

        Section 3.14    Taxes     

        Section 3.14.1    The Company and its Subsidiaries have duly and timely
filed (or there has been filed on their behalf) with the appropriate
Governmental Authorities all Tax Returns (including all relevant elections
associated with those Tax Returns) required to be filed by them or with respect
to their income, properties or operations, and all such Tax Returns are true,
complete and correct in all material respects. All Taxes of the Company and its
Subsidiaries, whether or not shown to be due on such Tax Returns, have been
timely paid in full.

        Section 3.14.2    The Company and its Subsidiaries have each, in
accordance with all applicable Laws, withheld and timely paid to the appropriate
Governmental Authority all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other Person.

        Section 3.14.3    There are no Liens for Taxes upon the assets or
properties of the Company or any of its Subsidiaries except for (a) statutory
Liens for current Taxes not yet due and (b) Liens for

16

--------------------------------------------------------------------------------






Taxes being contested in good faith (to the extent that such Liens are set forth
on Section 3.14.3 of the Company Disclosure Letter);

        Section 3.14.4    Neither the Company nor any of its Subsidiaries has
requested any extension of time within which to file any Tax Return in respect
of any taxable year which has not since been filed, and no outstanding waivers
or comparable consents regarding the application of the statute of limitations
with respect to any Taxes or Tax Returns has been given by or on behalf of the
Company or any of its Subsidiaries that are still in effect other than those
that arise by filing a Tax Return by the extended due date;

        Section 3.14.5    There is no audit, action, suit, proceeding or
investigation now pending, or to the Knowledge of the Company or its
Subsidiaries, threatened with regard to any Tax or Tax Returns of the Company or
it Subsidiaries; nor has the Company or any of its Subsidiaries received written
notice to the effect that, and neither the Company nor its Subsidiaries has
Knowledge that, any Governmental Authority intends to conduct such an audit or
investigation;

        Section 3.14.6    All Tax deficiencies which have been claimed, proposed
or asserted against the Company or any of its Subsidiaries by any Governmental
Authority have been fully paid or are being contested in good faith by
appropriate proceedings, are adequately reserved for on the Financial Statements
and are described on Section 3.14.6 of the Company Disclosure Letter;

        Section 3.14.7    Neither the Company nor any of its Subsidiaries
(a) has agreed, has proposed or is required to make any adjustments under
Section 481(a) of the Code, by reason of any voluntary or involuntary change in
accounting method (nor has any Governmental Authority proposed any such
adjustment or change of accounting method); (b) has made an election, or is
required, to treat any of its assets as tax-exempt bond financed property or
tax-exempt use property under Section 168 of the Code (c) has filed a consent
pursuant to former Section 341(f) of the Code for or agreed to have former
Section 341(f) of the Code applied to the disposition of any asset; (d) has any
assets that secures any debt the interest on which is tax exempt under
Section 103(a) of the Code; or (d) made any of the foregoing elections or is
required to apply any of the foregoing rules under any comparable foreign, state
or local Tax provision;

        Section 3.14.8    No power of attorney has been granted by or with
respect to the Company or any of its Subsidiaries with respect to any matter
relating to Taxes that is still in effect;

        Section 3.14.9    Neither the Company nor any of its Subsidiaries is a
party to any advance pricing agreement or closing agreement with any
Governmental Authority that would be binding on the Company or any of its
Subsidiaries after Closing. Neither the Company nor any of its Subsidiaries is
subject to any private letter ruling of the Internal Revenue Service or
comparable rulings of other Governmental Authorities that would be binding on
the Company or any of its Subsidiaries after Closing and there are no
outstanding requests for such rulings from a Governmental Authority.

        Section 3.14.10    Neither the Company nor any of its Subsidiaries is a
party to, is bound by, or has any obligation under, any Tax sharing, Tax
indemnification or tax allocation or other similar contract or arrangement;

        Section 3.14.11    The Company has previously delivered or made
available to the Parent true, complete and correct copies of (a) all audit
reports, letter rulings, technical advice memoranda and similar documents issued
by a Governmental Authority relating to the United States federal, state, local
or foreign income Taxes due from or with respect to the Company or any of its
Subsidiaries and (b) all United States federal income Tax Returns, and state
income Tax Returns filed by the Company or any of its Subsidiaries (or, in each
case, on its behalf) for tax periods ending on or after December 31, 2001;

17

--------------------------------------------------------------------------------






        Section 3.14.12    Neither the Company nor any Subsidiary (i) has ever
been a member of an affiliated group of corporations within the meaning of
Section 1504 of the Code other than the group of which the common parent is the
Company and (ii) has any liability for the Taxes of any person as defined in
Section 7701(a)(1) of the Code (other than the Company or any Subsidiary), under
Treas. Reg § 1.1502-6 (or any similar provision of state, local or foreign law),
as a transferee or successor, by contract or otherwise.

        Section 3.14.13    No written claim has been made within the past five
years in a jurisdiction where the Company or any Subsidiary does not file Tax
Returns to the effect that the Company or any Subsidiary is or may be subject to
taxation by that jurisdiction;

        Section 3.14.14    The Company has not been a United States real
property holding corporation within the meaning of Section 897 (c)(2) of the
Code during the applicable period described in Section 897(c)(1)(A)(ii) of the
Code.

        Section 3.14.15    Neither the Company nor any of its Subsidiaries has
distributed the stock of any corporation in a transaction intending to satisfy
the requirements of Section 355 of the Code, and no stock of the Company or any
of its Subsidiaries has been distributed in a transaction intending to satisfy
the requirements of Section 355 of the Code.

        Section 3.14.16    Neither the Company nor any of its Subsidiaries shall
be required to include in a taxable period ending after the Closing Date taxable
income attributable to income of the Company or any Subsidiary that accrued in a
prior taxable period but was not recognized in such prior taxable period as a
result of (i) the installment method of accounting, (ii) the long-term contract
method of accounting, (iii) a "closing agreement" as described in Section 7121
of the Code (or any provision of any foreign, state or local Tax law having
similar effect), or (iv) Section 481 of the Code (or any provision of any
foreign, state or local Tax law having similar effect).

        Section 3.14.17    Neither the Company nor any of its Subsidiaries has
entered into any transaction that is a "reportable transaction" (as defined in
Treas. Reg. § 1.6011-4, as modified by Rev. Proc. 2004-68, Rev. Proc. 2004-67,
Rev. Proc. 2004-66, Rev. Proc. 2004-65 and Rev. Proc. 2004-45).


        Section 3.15    Insurance.     Section 3.15 of the Company Disclosure
Letter sets forth a true, complete and correct list of all material insurance
policies or binders maintained by or for the benefit of the Company, its
Subsidiaries and its Directors, officers, employees or agents. The Company has
delivered or made available to the Parent true, complete and correct copies of
such policies and binders. (a) All such policies or binders are in full force
and effect and no premiums due and payable thereon are delinquent, (b) there are
no pending material claims against such insurance policies or binders by the
Company or any Subsidiary as to which the insurers have denied Liability,
(c) the Company and its Subsidiaries have complied in all material respects with
the provisions of such policies and (d) there exist no material claims under
such insurance policies or binders that have not been properly and timely
submitted by the Company or any Subsidiary to its insurers. The insurance
coverage provided by such policies or insurance will not terminate or lapse by
reason of the transactions contemplated by this Agreement and, following the
Closing Date, the Company and its Subsidiaries will continue to be covered under
such policies for events occurring prior to the Closing Date. No such policy
provides for or is subject to any currently enforceable retroactive rate or
premium adjustment or loss sharing arrangement arising wholly or partially out
of events arising prior to the date of the Initial Merger Agreement.
Section 3.15 of the Company Disclosure Letter sets forth a list of all claims
(other than insurance claims made by or for the benefit of employees) in excess
of $25,000 individually submitted to insurers during the past 18-month period
ending September 30, 2005.


        Section 3.16    Employee Benefit Plans.     

        Section 3.16.1    Section 3.16.1 of the Company Disclosure Letter hereto
contains a true, complete and correct list of each deferred compensation and
each bonus or other incentive compensation, stock purchase, stock option and
other equity or equity-based compensation plan,

18

--------------------------------------------------------------------------------



program, agreement or arrangement; each severance or termination pay, medical,
surgical, hospitalization, life insurance and other "welfare plan," fund or
program (within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA")); each profit-sharing, stock bonus or
other "pension plan," fund or program (within the meaning of Section 3(2) of
ERISA); each employment, "change in control", termination or severance
agreement; and each other employee benefit plan, fund, program, agreement or
arrangement, in each case, that is, or was within the past six years, sponsored,
maintained or contributed to or required to be contributed to by the Company or
by any trade or business, whether or not incorporated (an "ERISA Affiliate"),
that together with the Company would be deemed a "single employer" within the
meaning of Section 414(b), (c), (m) or (o) of the Code, or to which the Company
or an ERISA Affiliate is party, whether written or oral, for the benefit of any
current or former employee, officer, director or consultant of the Company or
any Subsidiary (the "Employee Plans"). Neither the Company nor any Subsidiary or
ERISA Affiliate has any commitment or formal plan, whether legally binding or
not, to create any additional material employee benefit plan or modify or
change, in any material way, any existing Employee Plan that would affect any
current or former employee, officer, director or consultant of the Company or
any Subsidiary and no condition exists which would prevent the Company or a
Subsidiary from terminating any Employee Plan (other than an Employee Plan
required to be maintained under applicable Law) without Liability to the Company
or a Subsidiary (other than for benefits accrued at the time of such
termination), except to the extent limited by Law.

        Section 3.16.2    With respect to each Employee Plan, the Company has
heretofore provided to the Parent a current, true, complete and correct copy
(or, to the extent no such copy exists, an accurate written description) thereof
(including any amendments thereto) and, to the extent applicable: (i) any
related trust agreement or other funding instrument; (ii) the most recent IRS
determination opinion or letter and any pending request for such determination
letter; (iii) any summary plan descriptions or other reports and summaries
required under ERISA or the Code; (iv) any material written communication (or a
description of any material oral communications) to participants concerning the
Employee Plans; (v) for the two most recent years for which such documents are
available, the Form 5500 and attached schedules, audited financial statements,
actuarial valuation reports and any attorney's response to any auditor's request
for information; and (vi) copies of all material documents and correspondence
relating to any Employee Plan received from or provided to the IRS; (vii) the
most recent annual 401(k) and 401(m) nondiscrimination tests performed under the
Code; (vii) all summaries furnished employees, officers and directors of the
Company and its Subsidiaries of all incentive compensation, other plans and
fringe benefits for which a summary plan description is not required. Each
Employee Plan intended to be "qualified" within the meaning of Section 401(a),
Section 401(k), Section 401(m) or Section 4975(e)(7) of the Code has been
determined to be "qualified" by the Internal Revenue Service and has received a
favorable determination letter or opinion letters, as applicable, as to its tax
qualified status and the trusts maintained thereunder are exempt from taxation
under Section 501(a) of the Code and no event has occurred or circumstance
exists that would reasonably be expected to affect such qualified status. No
Employee Plan is a voluntary employees' beneficiary association under
Section 501(c)(9) of the Code.

        Section 3.16.3    Neither the Company nor any ERISA Affiliate sponsors,
maintains, contributes to or has an obligation to contribute to, or has at any
time within the last six years sponsored, maintained, contributed to or had an
obligation to contribute to, any "multiemployer plan," as such term is defined
in Section 3(37) or Section 4001(a)(3) of ERISA or comparable provisions of any
other applicable Law or any pension plan (as defined in Section 3(2) of ERISA)
subject to Section 302 or Title IV of ERISA or Section 412 of the Code.

        Section 3.16.4    Each Employee Plan has been operated and administered
in all material respects in accordance with its terms and applicable Law,
including, but not limited to, ERISA and the Code, and all contributions
required to be made under the terms of any of the Employee Plans as of the date
of the Initial Merger Agreement have been timely made or, if not yet due, have
been properly reflected on the Financial Statements except for any failure to do
so which would not result in any material Liability to the Company or an ERISA
Affiliate.

19

--------------------------------------------------------------------------------





        Section 3.16.5    No Employee Plan provides medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for
employees or former employees of the Company or any Subsidiary for periods
extending beyond their retirement or other termination of service, other than
coverage mandated by applicable statute.

        Section 3.16.6    The consummation of the transactions contemplated by
this Agreement will not, either alone or in combination with another event,
(a) entitle any current or former employee, director, officer or consultant of
the Company or any Subsidiary to severance pay, unemployment compensation, loan
forgiveness or any other payment, (b) accelerate the time of payment or vesting,
or increase the amount of compensation or benefits due any such employee,
director, officer or consultant, including under Employee Plan or (c) prevent
the Company or any Subsidiary from amending or terminating any Employee Plan.

        Section 3.16.7    There are no pending or, to the Knowledge of the
Company, threatened or anticipated claims by or on behalf of any Employee Plan
or against any ERISA Affiliate, by any employee or beneficiary covered under any
such Employee Plan with respect to such plan, or otherwise involving any such
Employee Plan, including any audit or inquiry by the IRS or United States
Department of Labor (other than routine claims for benefits).

        Section 3.16.8    Each Employee Plan that is subject to Section 409A of
the Code has been administered, in all material respects, in good faith
compliance with Section 409A of the Code and Internal Revenue Service Notice
2005-1.

        Section 3.16.9    Neither the Company nor any of its Subsidiaries
sponsors, contributes to or has any liability with respect to any employee
benefit plan, program or arrangement that provides or provided benefits to
employees who perform or performed services for the Company or any of its
Subsidiaries outside of the United States.

        Section 3.16.10    There is no stock bonus, pension, profit sharing,
annuity or deferred compensation agreement, contract, plan or arrangement to
which the Company or any of its Subsidiaries is a party that may result,
separately or in the aggregate, in the payment of any amount by the Company or
its Subsidiaries that is not deductible under Section 404 of the Code. There is
no agreement, contract, plan or arrangement to which the Company or any of its
Subsidiaries is a party or that may be an "excess parachute payment" within the
meaning of Section 280G of the Code and no action by the Company or any
Subsidiary, whether pursuant to this Agreement or otherwise shall result in the
making of any such payment.


        Section 3.17    Employees     

        Section 3.17.1    There is no, nor has there been at any time during the
last five (5) years:

        (a)   collective bargaining agreement or any other agreement, whether in
writing or otherwise, with any labor organization, union, group or association
applicable to the employees of the Company or any of its Subsidiaries;

        (b)   unfair labor practice complaint pending or, to the Knowledge of
the Company, threatened against the Company or its Subsidiaries before the
National Labor Relations Board or any other federal, state local or foreign
agency;

        (c)   pending or, to the Knowledge of the Company, threatened or
affecting the Company or its Subsidiaries, strike, slow-down, work stoppage,
lockout or other collective labor Action or dispute by or with respect to any
employees of the Company or any Subsidiary; or

        (d)   pending or, to the Knowledge of the Company, threatened
representation question or union or labor organizing activities with respect to
employees of the Company or any

20

--------------------------------------------------------------------------------






Subsidiary nor is the Company or its Subsidiaries subject to any legal duty to
bargain with any labor organization on behalf of any employee of the Company or
any Subsidiary.

        Section 3.17.2    During the past three years, neither the Company nor
any of its Subsidiaries have effectuated (i) a "plant closing" (as defined in
the Worker Adjustment and Retraining Notification Act, the "WARN Act") affecting
any site of employment or one or more facilities or operating units within any
site of employment or facility of the Company or its Subsidiaries; or (ii) a
"mass layoff" (as defined in the WARN Act) affecting any site of employment or
facility of the Company or its Subsidiaries; nor has the Company or its
Subsidiaries engaged in layoffs or employment terminations sufficient in number
to trigger application of any similar state, local or foreign law. The employees
of the Company or its Subsidiaries have not suffered an "employment loss" (as
defined in the WARN Act) since three months prior to, and including the date of
the Initial Merger Agreement.

        Section 3.17.3    The Company and its Subsidiaries do not, formally or
informally, have a custom or practice of paying ex-gratia severance payments to
employees.

        Section 3.17.4    Each of the Company and each of its Subsidiaries is in
compliance in all material respects with all applicable Laws respecting labor,
employment, payment and termination of labor, fair employment practices, terms
and conditions of employment, workers' compensation, nondiscrimination,
immigration, benefits, collective bargaining, occupational safety, plant
closings, wages and hours and the payment of social security and similar taxes.
To the Company's Knowledge, no present or former employee, director, consultant
or officer of the Company or any of its Subsidiaries is in any material respect
in violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by the Company or such
Subsidiary because of the nature of the business conducted or presently proposed
to be conducted by it or to the use of trade secrets or proprietary information
of others.

        Section 3.17.5    The Company has identified in Section 3.17 of the
Company Disclosure Letter and has made available to Parent true and complete
copies of (a) all agreements (including amendments thereto) with directors,
officers or employees of or consultants to the Company or any of its
Subsidiaries committing the Company or any of its Subsidiaries to make severance
payments in the event of termination or additional bonus payments upon the
completion of the Merger and (b) all written severance programs and policies of
the Company and each of its Subsidiaries with or relating to its employees.


        Section 3.18    Personal Property; Assets.     Section 3.18 of the
Company Disclosure Letter sets forth a true, complete and correct list of all
equipment and fixtures having a book value in excess of $25,000 (a) purchased by
the Company and its Subsidiaries since the Balance Sheet Date, or (b) owned by
third Persons, including any customers of the Company and its Subsidiaries, and
used by the Company and its Subsidiaries in their business other than pursuant
to Personal Property Leases. The Company and its Subsidiaries have good and
marketable title to, or a valid leasehold interest in or right to use by license
or otherwise, the properties and assets used by it on or immediately prior to
the date of the Initial Merger Agreement (collectively, the "Assets"), free and
clear of all Liens, except for Permitted Liens. The Assets include or will
include as of the Closing Date, without limitation, all personal property, both
tangible and intangible (including all Company Owned Intellectual Property and
all Intellectual Property used by the Company and its Subsidiaries pursuant to
License Agreements), necessary to conduct the business of the Company and its
Subsidiaries in all material respects as it is now being conducted.

21

--------------------------------------------------------------------------------




        Section 3.19    Environmental Matters.     

        Section 3.19.1    The Company and its Subsidiaries are, and at all times
have been, in material compliance with all applicable Environmental Laws (which
compliance includes, but is not limited to, the possession by the Company and
its Subsidiaries of all permits and other governmental authorizations required
under applicable Environmental Laws, and compliance with the terms and
conditions thereof). Neither the Company nor its Subsidiaries has received any
written communication alleging that the Company or its Subsidiaries is not in
such material compliance, and there are no past or present Actions, activities,
circumstances conditions, events or incidents that may prevent or interfere with
such material compliance in the future. All material permits and other
governmental authorizations currently held by the Company and its Subsidiaries
pursuant to applicable Environmental Laws are identified in Section 3.19.1 of
the Company Disclosure Letter.

        Section 3.19.2    There is no material Environmental Claim pending or,
to the Knowledge of the Company, threatened against the Company or its
Subsidiaries or, to the Knowledge of the Company, against any Person whose
Liability for any Environmental Claim the Company or its Subsidiaries has or may
have retained or assumed either contractually or by operation of Law.

        Section 3.19.3    There are no past or present Actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the Release, threatened Release or presence of any Hazardous Material that
reasonably would be expected to form the basis of a material Environmental Claim
against the Company, or to the Knowledge of the Company, against any Person
whose Liability for any Environmental Claim the Company has or may have retained
or assumed either contractually or by operation of Law.


        Section 3.20    Fees.     There is no investment banker, broker, finder,
intermediary or other Person (other than lawyers and accountants) entitled to
any brokerage, finder's or any other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company or any of its Subsidiaries.


        Section 3.21    Related-Party Transactions.     Other than advances to
employees in the ordinary course for travel and similar reimbursable expenses
consistent with Company policy, no Key Employee, officer or Director of the
Company or any Subsidiary of the Company or member of his or her immediate
family is currently indebted to the Company or any Subsidiary of the Company. To
the Knowledge of the Company, as of the date of the Initial Merger Agreement
none of such Persons has any direct or indirect ownership interest in any firm
or corporation with which the Company or any Subsidiary of the Company is
affiliated or with which the Company or any Subsidiary of the Company has a
business relationship, or any firm or corporation that competes with the Company
or any Subsidiary of the Company. No Key Employee, officer or Director of the
Company or any Subsidiary and no member of the immediate family of any Key
Employee, officer or Director of the Company or any Subsidiary of the Company is
directly or indirectly interested in any Material Contract with the Company or
any Subsidiary of the Company or has or claims to have any interest in the
Intellectual Property of the Company and its Subsidiaries.


        Section 3.22    Acquisitions.     Section 3.22 of the Company Disclosure
Letter sets forth each acquisition, by means of asset purchase, merger,
consolidation or other similar transaction, of a Person or business by any of
the Company or its Subsidiaries (each, an "Acquisition") since January 1, 2002.


        Section 3.23    Proxy Statement and Registration Statement.     The
Proxy Statement and Registration Statement, and any amendments or supplements
thereto, will not, at (a) the time the Registration Statement is declared
effective, (b) the time the Proxy Statement (or any amendment thereof or
supplement thereto) is first mailed to the stockholders of the Parent, (c) the
time of the Parent Stockholders' Meeting, and (d) the Effective Time, contain
any untrue statement of a material fact based upon information furnished to the
Parent by the Company or omit to state any material fact regarding the Company
required to be stated therein or necessary in order to make the statements

22

--------------------------------------------------------------------------------



made therein, in light of the circumstances under which they were made, not
misleading due to the Company's failure to disclose such material fact to
Parent.


        Section 3.24    Tax Treatment.     None of the Company nor any of its
Subsidiaries has taken or agreed to take any action that is reasonably likely to
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code. Neither the Company, nor any of its Subsidiaries is
aware of any fact, agreement, plan or other circumstance that is reasonably
likely to prevent the Merger from qualifying as a reorganization within the
meaning of Section 368(a) of the Code.


        Section 3.25    Vote Required.     The Company Stockholder Approval is
the only vote of the holders of any class or series of capital stock or other
equity interests of the Company necessary to approve the Merger.


        Section 3.26    Opinion of Financial Advisor.     The Company has
received the opinion of Revolution Partners, dated December 14, 2007, to the
effect that, as of such date, the Merger Consideration is fair from a financial
point of view to the stockholders of the Company.


        Section 3.27    Disclosure.     No representation or warranty by the
Company contained in this Agreement, and no statement of the Company contained
in the Company Disclosure Letter or any other document, certificate or other
instrument delivered or to be delivered by or on behalf of the Company
hereunder, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein, not misleading.


        Section 3.28    Reserved     


        Section 3.29    Releases.     The Company has received the Company
Releases and has provided executed copies thereof to Parent. The Company
Releases are in full force and effect and are legal, valid, binding and
enforceable by the Company and, as of and after the Effective Time, by Parent,
against the signatories thereof.


Article 4.
Representations and Warranties of Parent and Merger Sub


        Parent and Merger Sub hereby jointly and severally represent and warrant
to the Company that, except as set forth in the Disclosure Letter furnished by
Parent to the Company simultaneously with the execution hereof (the "Parent
Disclosure Letter"), the statements contained in this Article 4 are true,
complete and correct as of the date of the Initial Merger Agreement, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties are true,
complete and correct as of such date).


        Section 4.1    Organization and Good Standing.     Each of Parent and
Merger Sub is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, operate and lease its properties and assets and to
conduct its business as it is now being conducted. Each of Parent and Merger Sub
is duly qualified or licensed to do business as a corporation, and is in good
standing as a corporation, in every jurisdiction in which its ownership of
property or the character of its business requires such qualification, except
for those jurisdictions in which the failure to be so qualified or in good
standing, individually or in the aggregate, has not had and would not reasonably
be expected to have, a Parent Material Adverse Effect. Section 4.1 of the Parent
Disclosure Letter sets forth a true, complete and correct list of all foreign
jurisdictions in which each of Parent and Merger Sub is so qualified or licensed
and in good standing.

        As used herein, the term "Parent Material Adverse Effect" shall mean:
(a) any event, circumstance or occurrence that has resulted in, or would
reasonably be expected to result in, a material adverse

23

--------------------------------------------------------------------------------




effect on the business, results of operations, tangible assets, and financial
condition of Parent and its Subsidiaries, taken as a whole; or (b) any event,
circumstance or occurrence that prevents or materially delays, or would
reasonably be expected to prevent or materially delay, the ability of Parent to
consummate the Merger; provided, however, that in no event shall any of the
following be a Parent Material Adverse Effect, or be taken into account in the
determination of whether a Parent Material Adverse Effect has occurred: (A) any
change resulting from conditions affecting any of the industries in which Parent
operates or from changes in general business or economic conditions; (B) any
change resulting from the announcement or pendency of the transactions
contemplated by this Agreement; (C) any change resulting from the compliance by
Parent with the terms of, or the taking of any action by Parent contemplated or
permitted by, this Agreement; or (D) the receipt by Parent of notice of
cancellation or non-renewal from any Parent customer except to the extent that
such customer accounted for more than the Trigger Amount of Parent revenues for
the twelve months ended September 30, 2005 (in each case determined in
accordance with GAAP, except that no Parent customer shall be deemed to have
cancelled or not renewed if such customer's business is placed with the
Company). The "Trigger Amount" shall equal the sum of $7 million plus (y) a
mutually agreed upon reasonable estimate of the annual revenues expected to be
generated under any new Parent customer accounts won after September 30, 2005
and (z) a mutually agreed upon reasonable estimate of the annual revenues
expected to be generated as the result of any expansions under Parent customer
accounts existing as of September 30, 2005.


        Section 4.2    Certificate of Incorporation and By-laws; Corporate Books
and Records.     The copies of Parent's Restated Certificate of Incorporation,
as amended (the "Parent Certificate") and Restated By-laws, as amended (the
"Parent By-laws") that are listed as exhibits to Parent's Form 10-K for the year
ended December 31, 2004 are complete and correct copies thereof as in effect on
the date of the Initial Merger Agreement, and as of the date of the Initial
Merger Agreement, there has been no amendment thereto since such date. Parent is
not in violation of any of the provisions of the Parent Certificate or Parent
By-laws. The certificate of incorporation and by-laws of Merger Sub are in full
force and effect. Merger Sub is not in violation of any material provision of
its certificate of incorporation or by-laws.


        Section 4.3    Corporate Power and Authority.     Each of Parent and
Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which it is party.
Subject to obtaining the Parent Stockholder Approval, the execution and delivery
of this Agreement and each Ancillary Agreement to which it is a party by each of
Parent and Merger Sub, the performance of its respective obligations hereunder
and thereunder and the consummation by Parent and Merger Sub, as applicable, of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action (including approval by Parent as
sole stockholder of Merger Sub), and no other corporate proceedings on the part
of Parent and Merger Sub and no other stockholder votes are necessary to
authorize this Agreement or any such Ancillary Agreement or to consummate the
transactions contemplated hereby or thereby. This Agreement has been duly
executed and delivered by Parent and Merger Sub and constitutes, and each
Ancillary Agreement to which Parent or Merger Sub is a party when executed will
constitute, the legal, valid and binding obligations of Parent and Merger Sub,
as applicable, enforceable against it in accordance with their terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect relating to creditors' rights generally
and subject to general principles of equity. The Parent Board has unanimously
approved this Agreement and each Ancillary Agreement to which Parent is a party,
declared advisable the transactions contemplated hereby and thereby and has
directed that the Parent Stockholder Meeting be called to obtain the Parent
Stockholder Approval.


        Section 4.4    Capitalization.     The authorized capital stock of
Parent consists of 200,000,000 shares of Parent Common Stock and 15,000,000
shares of Parent Preferred Stock. As of (a) November 30, 2005, 74,219,397 shares
of Parent Common Stock (other than treasury shares) were issued and

24

--------------------------------------------------------------------------------



outstanding, all of which shares of Parent Common Stock were, and all shares of
Parent Common Stock issued and outstanding as of the date of the Initial Merger
Agreement are, duly authorized, validly issued and fully paid, nonassessable and
free of preemptive rights, and have been issued in compliance with applicable
Laws and all requirements set forth in contracts, (b) as of the date of the
Initial Merger Agreement, no shares of Parent Common Stock were held in the
treasury of Parent or any of its Subsidiaries, (c) as of the date of the Initial
Merger Agreement, 3,261,001 shares of Parent Common Stock were issuable (and
such number was reserved for issuance) upon exercise of options to purchase
Parent Common Stock ("Parent Options") outstanding, and (d) as of the date of
the Initial Merger Agreement, no shares of Parent Preferred Stock were issued
and outstanding. As of the date of the Initial Merger Agreement, except for
(i) Parent Options to purchase not more than 3,261,001 shares of Parent Common
Stock pursuant to Parent Stock Option Plans outstanding and unexercised, and
(ii) warrants to purchase 7,075,808 shares of Parent Common Stock, there were no
options, warrants or other rights to purchase capital stock of Parent, or
securities convertible into or exchangeable for such capital stock or obligating
Parent to issue or sell any shares of capital stock, or securities convertible
into or exchangeable for such capital stock of Parent. There are no Parent
Options other than those issued pursuant to Parent Stock Option Plans. True,
correct, and complete copies of the plans pursuant to which Parent Options,
shares of Parent Restricted Stock and warrants to purchase shares of capital
stock of Parent have been issued have been provided or made available to the
Company. The shares of Parent Common Stock to be issued in connection with the
Merger, when issued as contemplated herein, will be duly authorized, validly
issued, fully paid and nonassessable and will not be issued in violation of any
applicable Laws or requirements set forth in applicable contracts.


        Section 4.5    Subsidiaries.     

        Section 4.5.1    Section 4.5.1 of the Parent Disclosure Letter sets
forth a true, complete and correct list of all of Parent's Subsidiaries. Each
Subsidiary of Parent is (a) duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation and is qualified to do
business as a foreign entity in each jurisdiction in which qualification is
required, except where failure to so qualify would not have a Parent Material
Adverse Effect, and (b) has the requisite corporate power and authority to own,
operate and lease its property and assets and conduct its business as it is now
being conducted. With respect to each Subsidiary of Parent, (i) Parent owns 100%
of the Subsidiary's capital stock free and clear of any Lien with respect
thereto, (ii) all the issued and outstanding shares of such Subsidiary's capital
stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with applicable federal and state
securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
(iii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
any such Subsidiary's capital stock.

        Section 4.5.2    Parent does not hold or own, directly or indirectly,
any securities, equity interests or rights in any other corporation,
partnership, joint venture or other Person, and there are no outstanding
contractual obligations of Parent or any Subsidiary of Parent to make any
investment (in the form of a loan, capital contribution or otherwise) in, any
Subsidiary or other Person.


        Section 4.6    No Conflict; Required Filings and Consents.     

        Section 4.6.1    Neither the execution and delivery of this Agreement
and each Ancillary Agreement to which Parent or Merger Sub is a party, the
performance thereof by Parent and Merger Sub, nor the consummation by Parent and
Merger Sub of the transactions contemplated hereby and thereby will (a) assuming
receipt of the Parent Stockholder Approval, contravene any provision of the
Certificate of Incorporation or By-laws of Parent or Merger Sub, (b) assuming
compliance with the matters referred to in Section 4.6.2, violate any Law or
judgment applicable to

25

--------------------------------------------------------------------------------



Parent or Merger Sub or any other Subsidiary of Parent or by which any property
or asset of Parent, Merger Sub or any of Parent's Subsidiaries is bound or
affected, (c) result in the creation or imposition of any Lien (other than
Permitted Liens) on any of the property held by Parent or any of its
Subsidiaries, or (d) assuming compliance with the matters referred to in
Section 4.6.2, require any consent or other action by any Person under, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or give rise to any right of termination,
change of control rights, cancellation, modification, enhancement of rights of
third parties, revocation of grant of rights or assets, placement into or
release from escrow of any assets of Parent or any of its Subsidiaries or
acceleration of any right or obligation of Parent or any of its Subsidiaries or
a loss of any benefit to which Parent or any of its Subsidiaries is entitled
under any note, bond, mortgage, indenture, deed of trust, license, contract,
lease, permit, franchise or other instrument or obligation to which Parent or
any of its Subsidiaries is a party or by which Parent any of its Subsidiaries or
their respective properties or assets are bound or affected (including under any
outstanding debt), except for as would not, individually or in the aggregate, be
reasonably expected to have a Parent Material Adverse Effect or any notice or
other action the absence of which, individually or in the aggregate, would not
be reasonably expected to have a Parent Material Adverse Effect.

        Section 4.6.2    No consent, waiver, approval, order, authorization or
declaration of, filing or registration with, or notice to, any Governmental
Authority or other Person is required to be made, obtained or given by or with
respect to Parent or Merger Sub in connection with the execution and delivery by
Parent or Merger Sub, and, after the Parent Stockholder Approval has been
obtained, the performance by Parent or Merger Sub of their respective
obligations hereunder or the consummation by Parent or Merger Sub of the
transactions contemplated hereby, except for (a) such consents, waivers,
approvals, orders, authorizations, declarations, filings, registrations and
notices, which if not obtained or made would not have a Parent Material Adverse
Effect, (b) the filing of the Certificate of Merger with the Secretary of State
of the State of Delaware, (c) the Parent Stockholder Approval, (d) as is
required under the Exchange Act, the Securities Act, any applicable Blue Sky
Laws, the rules and regulations of NASDAQ, and (e) the consent of JPMorgan Chase
Bank N.A., Parent's senior lender.


        Section 4.7    SEC Filings; Financial Statements.     

        Section 4.7.1    Parent has timely filed all registration statements,
prospectuses, forms, reports and documents required to be filed by it under the
Securities Act or the Exchange Act, as the case may be, during the past three
years (collectively, the "Parent SEC Filings"). Each Parent SEC Filing (a) as of
its date complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and (b) did not, at the
time they were filed, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.

        Section 4.7.2    Each of the consolidated financial statements
(including, in each case, any notes thereto) contained in the Parent SEC Filings
was prepared in accordance with GAAP applied (except as may be indicated in the
notes thereto and, in the case of unaudited quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act) on a consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto), and
each presented fairly the consolidated financial position of Parent as of the
respective dates thereof and for the respective periods indicated therein
(subject, in the case of unaudited statements, to normal and recurring year-end
adjustments, which will not be material). The books and records of Parent have
been, and are being, maintained in accordance with applicable legal and
accounting requirements.

        Section 4.7.3    The Interim Unaudited Financial Information and the
Annual Audited Financial Information delivered to the Company after the date of
the Initial Merger Agreement

26

--------------------------------------------------------------------------------






pursuant to Section 5.19 will be prepared from, and in accordance with, the
information contained in the books and records of Parent, which have been
regularly kept and maintained in accordance with Parent's normal and customary
practices and applicable accounting practices and will fairly present, in all
material respects, the consolidated financial condition of Parent as of the
dates thereof and results of operations and cash flows for the periods referred
to therein, and will be prepared in accordance with GAAP, consistently applied
throughout the periods indicated, except that the Monthly Unaudited Financial
Information is subject to normal year-end adjustment (which will not be
material) and will not include notes as required by GAAP.

        Section 4.7.4    Since the Parent's quarterly report on Form 10-Q for
the quarter ended September 30, 2005, neither Parent nor any of its Subsidiaries
has incurred any material Liabilities or obligations (whether direct, indirect,
accrued or contingent), except for Liabilities or obligations (a) incurred in
the ordinary course of business and consistent with past practice, or (b) shown,
accrued or reserved against in the Parent SEC Filings.

        Section 4.7.5    Parent is in compliance with Rule 13a-15 under the
Exchange Act.


        Section 4.8    Leases of Personal and Real Property; Owned Real
Property; Scheduled Contracts; No Default.     

        Section 4.8.1    Section 4.8 of the Parent Disclosure Letter sets forth
a true, complete and correct list of each lease, sublease, license and other
agreement, including all amendments, modifications or supplements with respect
thereto, of personal property and equipment to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries or
their respective properties or assets are bound that (a) provides for payments
in excess of $140,000 per annum or (ii) provides for payments in excess of
$100,000 per annum and has a term remaining after the date of the Initial Merger
Agreement in excess of three years that may not be terminated by Parent or any
of its Subsidiaries within 90 days after notice thereof (collectively, the
"Parent Personal Property Leases"). Parent has delivered to the Company a true,
complete and correct copy of each of the Parent Personal Property Leases.

        Section 4.8.2    Section 4.8 of the Parent Disclosure Letter sets forth
a true, complete and correct list of all leases, subleases, licenses and other
agreements, including all amendments, modifications or supplements with respect
thereto (collectively, the "Parent Real Property Leases"), under which Parent or
any Subsidiary uses or occupies or has the right to use or occupy any real
property that (a) provides for payments in excess of $140,000 per annum or
(b) provides for payments in excess of $100,000 per annum and has a term
remaining after the date of the Initial Merger Agreement in excess of one year
and that may not be terminated by Parent or any of its Subsidiaries within
90 days after notice thereof (the land, buildings and other improvements covered
by the Parent Real Property Leases and any other rights of the tenant thereunder
being herein called the "Parent Leased Real Property"), including the address of
the premises demised under each Parent Real Property Lease, the landlord, rent
and use thereof. Neither Parent nor any Subsidiary has subleased any of the
Parent Leased Real Property or given any third party any license or other right
to occupy any portion of the Parent Leased Real Property. Neither the operations
of Parent and its Subsidiaries on the Parent Leased Real Property nor, to the
Knowledge of Parent, such Parent Leased Real Property, including the
improvements thereon, violate in any material respect any applicable building
code, zoning requirement, or classification or statute relating to the
particular property or such operations. Parent has delivered to the Company a
true, complete and correct copy of each of the Parent Real Property Leases, and
(i) neither Parent nor any Subsidiary has waived any term or condition thereof,
and all material covenants to be performed by Parent or any Subsidiary
thereunder prior to the Closing Date, or, to the Knowledge of Parent, any other
party to any Parent Real Property Lease, have been performed in all material
respects, (ii) Parent and any Subsidiary are current (and not late) with respect
to all rental payments due under any Parent Real Property Lease, (iii) no
security deposit

27

--------------------------------------------------------------------------------






or portion thereof deposited with respect to any Parent Real Property Lease has
been applied in respect of a breach or default under any Parent Real Property
Lease which has not been redeposited in full and (iv) Parent and any Subsidiary
have not collaterally assigned or granted any security interest in any Parent
Real Property Lease or any interest therein.

        Section 4.8.3    Neither Parent nor any Subsidiary (a) currently owns or
ground leases any real property or (b) has ever owned or ground leased any real
property.

        Section 4.8.4    Section 4.8 of the Parent Disclosure Letter sets forth
a true, complete and correct list of all agreements to which Parent or any of
its Subsidiaries is a party or by which Parent or any of its Subsidiaries or any
of their respective properties or assets are bound, of the following types:
(a) any contract involving an investment by Parent or any of its Subsidiaries in
any partnership, limited liability company or joint venture; (b) any contract of
Parent or any of its Subsidiaries which involves a financing arrangement in
excess of $140,000, other than purchase orders entered into in the ordinary
course of business which contain customary terms and conditions; (c) employment
agreements with any Key Employee; (d) loan agreements, notes, mortgages,
indentures, security agreements and other agreements and instruments relating to
the borrowing of money in excess of $140,000; (e) agreements with any Affiliate
of Parent or its Subsidiaries; (f) any contract that places any material
non-competition, exclusivity or similar restriction relating to the geographical
area of operations or scope or type of business of Parent or any of its
Subsidiaries or any of their respective Affiliates; (g) any contract relating to
any acquisition or disposition of any capital stock or equity interest of Parent
or any of its Subsidiaries; (h) contracts that require stated payments in excess
of $70,000 per annum; (i) contracts which as of the date of the Initial Merger
Agreement, would constitute "material contracts" as such term is defined in Item
601(b)(10) of Regulation S-K under the Securities Act; and (j) contracts that
would prohibit or materially delay the consummation of the Merger or any of the
transactions contemplated by this Agreement or any Ancillary Agreement to which
Parent is a party (such contracts described in (a)-(j) above, the "Scheduled
Contracts"). Parent has delivered to the Company a true, complete and correct
copy of each of the Scheduled Contracts.

        Section 4.8.5    Each Scheduled Contract is in full force and effect and
is legal, valid, binding and enforceable against Parent or any of its
Subsidiaries party thereto, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors' rights generally and subject to general principles
of equity. Neither Parent or any of its Subsidiaries nor, to the Knowledge of
Parent, any other party to any Scheduled Contract is in material violation or
default under any such agreement and, to the Knowledge of Parent, no condition
exists that with the passage of time or the giving of notice would cause such a
violation of or default under any Scheduled Contract.


        Section 4.9    Ordinary Course Operations.     Except as set forth in
the Parent SEC Filings filed through the date of the Initial Merger Agreement,
since December 31, 2004, Parent has conducted its business in the ordinary
course, consistent with past practice, and Parent has not taken any of the
actions set forth in subparagraphs (a) through (v) of Section 5.2 except as
permitted pursuant to Section 5.2.


        Section 4.10    Litigation.     Except with respect to matters relating
to routine employment or the provision of goods and services in the ordinary
course of business where the amounts at issue do not exceed $50,000
individually, (a) there is no Action pending or, to the Knowledge of Parent,
threatened in writing against Parent, any of its Subsidiaries, or their
respective properties (tangible or intangible) or their respective Directors or
corporate officers in their respective capacities as such or for which Parent or
any Subsidiary is obligated to indemnify a third party, (b) there is no
investigation or other proceeding pending or, to the Knowledge of Parent,
threatened in writing, against Parent, its Subsidiaries, their properties
(tangible or intangible) or their officers or Directors in their respective
capacities as such or for which Parent or any Subsidiary is obligated to
indemnify a third party, and

28

--------------------------------------------------------------------------------



(c) no Governmental Authority has provided Parent with written notice
challenging or questioning in any material respect the legal right of Parent or
any Subsidiary to conduct its operations as conducted at that time or as
presently conducted. Neither Parent nor any of its Subsidiaries is subject to
(i) any outstanding judgment, order, arbitration ruling or other finding or
decree of any Governmental Authority (or arbitral body) or (ii) any settlement
or similar agreement or written arrangement with ongoing obligations relating to
a dispute with any third party, in each case other than matters relating to
routine employment and the provisions of goods and services in the ordinary
course of business where the amounts at issue do not exceed $100,000
individually or $1,000,000 in the aggregate.


        Section 4.11    Compliance with Laws; Permits.     

        Section 4.11.1    Parent and each of its Subsidiaries is, and since
January 1, 2002 has been, in compliance in all material respects with all Laws
(other than Environmental Laws, which are addressed under Section 4.22)
applicable thereto, including those applicable by virtue of a contractual
relationship with a third party. Neither Parent nor its Subsidiaries is in
material violation of or in default under, and to the Knowledge of Parent, no
event has occurred which, with the lapse of time or the giving of notice or
both, would result in the material violation of or default under, the terms of
any judgment, order, settlement or decree of any Governmental Authority.

        Section 4.11.2    Each of Parent and each Subsidiary is in possession of
all material authorizations, licenses, permits, certificates, approvals and
clearances of any Governmental Authority (other than Parent Permits required
under Environmental Laws, which are addressed under Section 4.22) necessary for
Parent and each Subsidiary to own, lease and operate its properties or to carry
on its respective businesses substantially as it is being conducted as of the
date of the Initial Merger Agreement (the "Parent Permits"), and to the
Knowledge of Parent, all such Parent Permits are valid and in full force and
effect.


        Section 4.12    Disclosure Documents.     The Proxy Statement, the
Registration Statement, and any Other Filings, and any amendments or supplements
thereto, do not, and will not, at (a) the time the Registration Statement is
declared effective, (b) the time the Proxy Statement (or any amendment thereof
or supplement thereto) is first mailed to the stockholders of Parent, (c) the
time of the Parent Stockholders' Meeting and (d) the Effective Time, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
representations and warranties contained in this Section 4.10 will not apply to
statements or omissions included in the Proxy Statement or the Registration
Statement, or any Other Filings based upon information furnished in writing to
the Parent or Merger Sub by the Company specifically for use therein.


        Section 4.13    Intellectual Property Matters.     

        Section 4.13.1    Section 4.13 of the Parent Disclosure Letter sets
forth, for all of the following included in (or in the case of Software, covered
by) the Parent Owned Intellectual Property, a true, complete and correct list of
all United States, state, foreign and international: (i) Patents (including,
without limitation, Patent applications) and any material invention disclosures
for patent applications to be filed or under consideration for filing;
(ii) Trademark registrations, applications and material unregistered or common
law Trademarks; (iii) Copyright registrations, applications and material
unregistered copyrights; and (iv) material Software. In addition, Section 4.12
of the Parent Disclosure Letter sets forth, where applicable, (a) the
jurisdiction in which each item of such Intellectual Property has been
registered or issued or in which an application for registration or issuance has
been filed; (b) the named owner of such Intellectual Property (if other than
Parent); and (c) the registrar or equivalent party with whom such Intellectual
Property is registered or by whom it was issued.

29

--------------------------------------------------------------------------------



        Section 4.13.2    Section 4.13 of the Parent Disclosure Letter sets
forth a true, complete and correct list of all License Agreements that are
reasonably necessary for the conduct of the Parent's business as it is currently
conducted. Parent and its Subsidiaries are in material compliance with and have
not materially breached any term of any such License Agreements. To the
Knowledge of Parent, all third Persons that are parties to such License
Agreements are in material compliance with and have not materially breached any
material term of any such License Agreements. To the Knowledge of Parent, there
are no disputes regarding the scope of such License Agreements, performance
under such License Agreements, or with respect to payments under such License
Agreements. To the Knowledge of Parent, no third Person has possession of the
Software that is reasonably necessary for the conduct of the Parent's business
as it is currently conducted without a License Agreement. The Merger will not
result in the termination or breach of any of such License Agreements or any
material loss or change in the rights or obligations of Parent, its Subsidiaries
or any third Person that is a party to such License Agreements.

        Section 4.13.3    The Parent Owned Intellectual Property has been duly
maintained, is valid and subsisting, in full force and effect, has not been
cancelled or abandoned, and has not expired. Parent has not granted to any third
Person any exclusive right with respect to any of the Parent Owned Intellectual
Property.

        Section 4.13.4    There is no pending or threatened claim against Parent
or any Subsidiary (i) alleging that Parent, any Subsidiary, or Technology,
infringes, misappropriates, dilutes or otherwise violates any Intellectual
Property rights of any third Person, or (ii) challenging the Parent's rights
relating to the Parent Owned Intellectual Property and, to the Knowledge of
Parent, there is no reasonable basis for a claim regarding any of the foregoing.

        Section 4.13.5    Neither Parent nor any Subsidiary has brought or
threatened a claim against any Person (i) alleging infringement,
misappropriation, dilution or any other violation of the Parent Owned
Intellectual Property that is the subject of any License Agreement, or
(ii) challenging any Person's ownership or use of, or the validity,
enforceability or registrability of the Parent Owned Intellectual Property and,
to the Knowledge of Parent, there is no reasonable basis for a claim regarding
any of the foregoing.

        Section 4.13.6    Parent and all Subsidiaries have taken all reasonable
and necessary measures to protect the Parent Owned Intellectual Property and
their rights therein. Such measures include but are not limited to, requiring
its employees and third Persons having access to Trade Secrets included in such
Parent Owned Intellectual Property to execute written agreements containing
obligations of non-disclosure with respect to such Trade Secrets. To the
Knowledge of Parent, none of Parent's or any Subsidiaries' rights in any Parent
Owned Intellectual Property has been lost or is in jeopardy of being lost
through failure to act by Parent or any of its Subsidiaries except where Parent
has made a reasonable business judgment not to protect such Intellectual
Property.

        Section 4.13.7    All Software that is reasonably necessary for the
conduct of the Parent's business as it is currently conducted was developed by
either (i) employees of Parent within the scope of their employment or under
obligation to assign all of their rights to Parent pursuant to a written
agreement, or (ii) agents, consultants, or independent contractors who have
assigned or are obligated to assign all of their rights in such Software to
Parent pursuant to a written agreement. Without limiting the foregoing, all
former and current employees, agents, consultants and independent contractors of
Parent or any of its Subsidiaries who were or are members of management or who
have contributed or participated in the conception or development of Parent
Owned Intellectual Property or Technology that is reasonably necessary for the
conduct of the Parent's business as it is currently conducted, or are or will be
contributing to or participating in such conception or development, have
assigned or otherwise transferred, or are obligated to assign or otherwise
transfer pursuant to a written agreement, to Parent all of their rights in any
Parent Owned Intellectual Property or such Technology.

30

--------------------------------------------------------------------------------





        Section 4.13.8    No Software or other material that is distributed as
"free software," "open source software," or under a similar licensing or
distribution model is incorporated into, combined with, or distributed in
conjunction with any product of Parent or any of its Subsidiaries ("Incorporated
Open Source Materials"). None of the Incorporated Open Source Materials are
licensed under terms that create, or purport to create, obligations for Parent
or any of its Subsidiaries with respect to Parent Owned Intellectual Property or
its or their Technology that is reasonably necessary for the conduct of the
Parent's business as it is currently conducted or that grant, or purport to
grant, to any third Person, any rights to such Intellectual Property or
Technology or any immunities under such Intellectual Property (including but not
limited to using any Incorporated Open Source Materials that require, as a
condition of use, modification and/or distribution, that other Software
incorporated into, derived from or distributed with such Incorporated Open
Source Materials be (i) disclosed or distributed in source code form,
(ii) disclosed for the purpose of making derivative works, or
(iii) redistributable at no charge).

        Section 4.13.9    No government funding, facilities of a university,
college or other educational institution or research center was used in the
development of any Parent Owned Intellectual Property or Technology that is
reasonably necessary for the conduct of the Parent's business as it is currently
conducted.


        Section 4.14    Tax Treatment     None of Parent or any Subsidiary of
Parent has taken or has agreed to take any action that is reasonably likely to
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code. Neither Parent nor any of its Subsidiaries is aware
of any fact, agreement, plan or other circumstance that is reasonably likely to
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code.


        Section 4.15    Taxes.     

        Section 4.15.1    Parent and its Subsidiaries have duly and timely filed
(or there has been filed on their behalf) with the appropriate Governmental
Authorities all Tax Returns (including all relevant elections associated with
those Tax Returns) required to be filed by them or with respect to their income,
properties or operations, and all such Tax Returns are true, complete and
correct in all material respects. All Taxes of Parent and its Subsidiaries
whether or not shown to be due on such Tax Returns have been timely paid in
full.

        Section 4.15.2    Parent and its Subsidiaries have each, in accordance
with all applicable Laws, withheld and timely paid to the appropriate
Governmental Authority all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other Person.

        Section 4.15.3    There are no Liens for Taxes upon the assets or
properties of Parent or any of its Subsidiaries except for (a) statutory Liens
for current Taxes not yet due and (b) Liens for Taxes being contested in good
faith (to the extent that such Liens are set forth on Section 4.15.3 of the
Parent Disclosure Letter).

        Section 4.15.4    Neither Parent nor any of its Subsidiaries has
requested any extension of time within which to file any Tax Return in respect
of any taxable year which has not since been filed, and no outstanding waivers
or comparable consents regarding the application of the statute of limitations
with respect to any Taxes or Tax Returns has been given by or on behalf of
Parent or any of its Subsidiaries that are still in effect other than those that
arise by filing a Tax Return by the extended due date.

        Section 4.15.5    There is no audit, action, suit, proceeding or
investigation now pending, or to the Knowledge of Parent or its Subsidiaries,
threatened with regard to any Tax or Tax Returns of Parent or it Subsidiaries;
nor has Parent or any of its Subsidiaries received written notice to the

31

--------------------------------------------------------------------------------






effect that, and neither Parent nor its Subsidiaries has Knowledge that, any
Governmental Authority intends to conduct such an audit or investigation;
provided, however, that solely for the purposes of this Section 4.15.5, Parent
Key Employees shall mean Omar Choucair.

        Section 4.15.6    All Tax deficiencies which have been claimed, proposed
or asserted against Parent or any of its Subsidiaries by any Governmental
Authority have been fully paid or are being contested in good faith by
appropriate proceedings, are adequately reserved for on the Financial Statements
and are described in Section 4.15.6 of the Parent Disclosure Letter.

        Section 4.15.7    Neither Parent nor any of its Subsidiaries (a) has
agreed, has proposed or is required to make any adjustments under Section 481(a)
of the Code, by reason of any voluntary or involuntary change in accounting
method (nor has any Governmental Authority proposed any such adjustment or
change of accounting method); (b) has made an election, or is required, to treat
any of its assets as tax-exempt bond financed property or tax-exempt use
property under Section 168 of the Code (c) has filed a consent pursuant to
former Section 341(f) of the Code for or agreed to have former Section 341(f) of
the Code applied to the disposition of any asset; (d) has any assets that
secures any debt the interest on which is tax exempt under Section 103(a) of the
Code; or (d) made any of the foregoing elections or is required to apply any of
the foregoing rules under any comparable foreign, state or local Tax provision.

        Section 4.15.8    Neither Parent nor any of its Subsidiaries is a party
to any advance pricing agreement or closing agreement with any Governmental
Authority that would be binding on Parent or any of its Subsidiaries after
Closing. Neither Parent nor any of its Subsidiaries is subject to any private
letter ruling of the Internal Revenue Service or comparable rulings of other
Governmental Authorities that would be binding on Parent or any of its
Subsidiaries after Closing and there are no outstanding requests for such
rulings from a Governmental Authority.

        Section 4.15.9    Neither the Parent nor any of its Subsidiaries is a
party to, is bound by, or has any obligation under, any Tax sharing, Tax
indemnification or tax allocation or other similar contract or arrangement.

        Section 4.15.10    The Parent has previously delivered or made available
to the Company true, complete and correct copies of (a) all audit reports,
letter rulings, technical advice memoranda and similar documents issued by a
Governmental Authority relating to the United States federal, state, local or
foreign income Taxes due from or with respect to the Parent or any of its
Subsidiaries and (b) all United States federal income Tax Returns, and state
income Tax Returns filed by the Parent or any of its Subsidiaries (or, in each
case, on its behalf) for tax periods ending on or after December 31, 2001.

        Section 4.15.11    Neither Parent nor any Subsidiary (i) has ever been a
member of an affiliated group of corporations within the meaning of Section 1504
of the Code other than the group of which the common parent is Parent and
(ii) has any liability for the Taxes of any person as defined in
Section 7701(a)(1) of the Code (other than Parent or any Subsidiary), under
Treas. Reg § 1.1502-6 (or any similar provision of state, local or foreign law),
as a transferee or successor, by contract or otherwise.

        Section 4.15.12    No written claim has been made within the past five
years in a jurisdiction where Parent or any Subsidiary does not file Tax Returns
to the effect that Parent or any Subsidiary is subject to taxation by that
jurisdiction;

        Section 4.15.13    Parent has not been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period described in Section 897(c)(1)(A)(ii) of the Code.

32

--------------------------------------------------------------------------------






        Section 4.15.14    Neither Parent nor any of its Subsidiaries has
distributed the stock of any corporation in a transaction intending to satisfy
the requirements of Section 355 of the Code, and no stock of Parent or any of
its Subsidiaries has been distributed in a transaction intending to satisfy the
requirements of Section 355 of the Code.

        Section 4.15.15    Neither Parent nor any of its Subsidiaries shall be
required to include in a taxable period ending after the Closing Date taxable
income attributable to income of Parent or any Subsidiary that accrued in a
prior taxable period but was not recognized in such prior taxable period as a
result of (i) the installment method of accounting, (ii) the long-term contract
method of accounting, (iii) a "closing agreement" as described in Section 7121
of the Code (or any provision of any foreign, state or local Tax law having
similar effect), or (iv) Section 481 of the Code (or any provision of any
foreign, state or local Tax law having similar effect).

        Section 4.15.16    Neither Parent nor any of its Subsidiaries has
entered into any transaction that is a "reportable transaction" (as defined in
Treas. Reg. § 1.6011-4, as modified by Rev. Proc. 2004-68, Rev. Proc. 2004-67,
Rev. Proc. 2004-66, Rev. Proc. 2004-65 and Rev. Proc. 2004-45).


        Section 4.16    Insurance.     (a) All material insurance policies or
binders maintained by or for the benefit of Parent, its Subsidiaries and its
Directors, officers, employees or agents are in full force and effect and no
premiums due and payable thereon are delinquent, (b) there are no pending
material claims against such insurance policies or binders by Parent or any
Subsidiary as to which the insurers have denied Liability, (c) Parent and its
Subsidiaries have complied in all material respects with the provisions of such
policies and (d) there exist no material claims under such insurance policies or
binders that have not been properly and timely submitted by Parent or any
Subsidiary to its insurers. The insurance coverage provided by such policies or
insurance will not terminate or lapse by reason of the transactions contemplated
by this Agreement and, following the Closing Date, Parent and its Subsidiaries
will continue to be covered under such policies for events occurring prior to
the Closing Date. No such policy provides for or is subject to any currently
enforceable retroactive rate or premium adjustment or loss sharing arrangement
arising wholly or partially out of events arising prior to the date of the
Initial Merger Agreement. Section 4.15 of the Parent Disclosure Letter sets
forth a list of all claims (other than insurance claims made by or for the
benefit of employees) in excess of $25,000 individually submitted to insurers
during the past 18-month period ending September 30, 2005.


        Section 4.17    Ownership of Merger Sub; No Prior Activities.     

        Section 4.17.1    Merger Sub was formed solely for the purpose of
engaging in the transactions contemplated by this Agreement.

        Section 4.17.2    All of the outstanding capital stock of Merger Sub is
owned directly by Parent. There are no options, warrants or other rights
(including registration rights), agreements, arrangements or commitments to
which Merger Sub is a party of any character relating to the issued or unissued
capital stock of, or other equity interests in, Merger Sub or obligating Merger
Sub to grant, issue or sell any shares of the capital stock of, or other equity
interests in, Merger Sub, by sale, lease, license or otherwise. There are no
obligations, contingent or otherwise, of Merger Sub to repurchase, redeem or
otherwise acquire any shares of the capital stock of Merger Sub.

        Section 4.17.3    Except for obligations or liabilities incurred in
connection with its incorporation or organization and the transactions
contemplated by this Agreement or any Ancillary Agreement, Merger Sub has not
and will not have incurred, directly or indirectly, through any subsidiary or
affiliate, any obligations or liabilities or engaged in any business activities
of any type or kind whatsoever or entered into any agreements or arrangements
with any person.

33

--------------------------------------------------------------------------------







        Section 4.18    Employee Benefit Plans.     

        Section 4.18.1    Section 4.18 of the Parent Disclosure Letter contains
a true, complete and correct list of each deferred compensation and each bonus
or other incentive compensation, stock purchase, stock option and other equity
or equity-based compensation plan, program, agreement or arrangement; each
severance or termination pay, medical, surgical, hospitalization, life insurance
and other "welfare plan," fund or program (within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA")); each
profit-sharing, stock bonus or other "pension plan," fund or program (within the
meaning of Section 3(2) of ERISA); each employment, "change in control",
termination or severance agreement; and each other material employee benefit
plan, fund, program, agreement or arrangement, in each case, that is, or was
within the past six years, sponsored, maintained or contributed to or required
to be contributed to by Parent or by any ERISA Affiliate of Parent, or to which
Parent or an ERISA Affiliate is party, whether written or oral, for the benefit
of any current or former employee, officer, director or consultant of Parent or
any Subsidiary of Parent (the "Parent Employee Plans"). Neither Parent nor any
Subsidiary or ERISA Affiliate has any commitment or formal plan, whether legally
binding or not, to create any additional material employee benefit plan or
modify or change, in any material way, any existing Parent Employee Plan that
would affect any current or former employee, officer, director or consultant of
Parent or any Subsidiary and no condition exists which would prevent Parent or a
Subsidiary from terminating any Parent Employee Plan (other than a Parent
Employee Plan required to be maintained under applicable Law) without Liability
to Parent or a Subsidiary (other than for benefits accrued at the time of such
termination), except to the extent limited by Law.

        Section 4.18.2    With respect to each Parent Employee Plan, Parent has
heretofore delivered or made specifically available to the Company a current,
true, complete and correct copy (or, to the extent no such copy exists, an
accurate written description) thereof (including any amendments thereto) and, to
the extent applicable: (i) any related trust agreement or other funding
instrument; (ii) the most recent IRS determination opinion or letter and any
pending request for such determination letter; (iii) any summary plan
descriptions or other reports and summaries required under ERISA or the Code;
(iv) any material written communication (or a description of any material oral
communications) to participants concerning the Parent Employee Plans; (v) for
the two most recent years for which such documents are available, the Form 5500
and attached schedules, audited financial statements, actuarial valuation
reports and any attorney's response to any auditor's request for information;
and (vi) copies of all material documents and correspondence relating to any
Parent Employee Plan received from or provided to the IRS; (vii) the most recent
annual 401(k) and 401(m) nondiscrimination tests performed under the Code;
(vii) all summaries furnished employees, officers and directors of Parent and
its Subsidiaries of all incentive compensation, other plans and fringe benefits
for which a summary plan description is not required. Each Parent Employee Plan
intended to be "qualified" within the meaning of Section 401(a), Section 401(k),
Section 401(m) or Section 4975(e)(7) of the Code has been determined to be
"qualified" by the Internal Revenue Service and has received a favorable
determination letter or opinion letters, as applicable, as to its tax qualified
status and the trusts maintained thereunder are exempt from taxation under
Section 501(a) of the Code and no event has occurred or circumstance exists that
would reasonably be expected to affect such qualified status. No Parent Employee
Plan is a voluntary employees' beneficiary association under Section 501(c)(9)
of the Code.

        Section 4.18.3    Neither Parent nor any ERISA Affiliate sponsors,
maintains, contributes to or has an obligation to contribute to, or has at any
time within the last six years sponsored, maintained, contributed to or had an
obligation to contribute to, any "multiemployer plan," as such term is defined
in Section 3(37) or Section 4001(a)(3) of ERISA or comparable provisions of

34

--------------------------------------------------------------------------------






any other applicable Law or any pension plan (as defined in Section 3(2) of
ERISA) subject to Section 302 or Title IV of ERISA or Section 412 of the Code.

        Section 4.18.4    Each Parent Employee Plan has been operated and
administered in all material respects in accordance with its terms and
applicable Law, including but not limited to ERISA and the Code, and all
contributions required to be made under the terms of any of the Parent Employee
Plans as of the date of the Initial Merger Agreement have been timely made or,
if not yet due, have been properly reflected on the Financial Statements except
for any failure to do so which would not result in any material Liability to
Parent.

        Section 4.18.5    No Parent Employee Plan provides medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for
employees or former employees of Parent or any Subsidiary of Parent for periods
extending beyond their retirement or other termination of service, other than
coverage mandated by applicable statute.

        Section 4.18.6    The consummation of the transactions contemplated by
this Agreement will not, either alone or in combination with another event,
(i) entitle any current or former employee, director, officer or consultant of
Parent or any Subsidiary of Parent to severance pay, unemployment compensation,
loan forgiveness or any other payment, (ii) accelerate the time of payment or
vesting, or increase the amount of compensation or benefits due any such
employee, director, officer or consultant, including under Parent Employee Plan
or (iii) prevent Parent or any Subsidiary from amending or terminating any
Parent Employee Plan.

        Section 4.18.7    There are no pending or, to the Knowledge of Parent,
threatened or anticipated claims by or on behalf of any Parent Employee Plan or
against any ERISA Affiliate, by any employee or beneficiary covered under any
such Parent Employee Plan with respect to such plan, or otherwise involving any
such Parent Employee Plan, including any audit or inquiry by the IRS or United
States Department of Labor (other than routine claims for benefits).

        Section 4.18.8    Each Parent Employee Plan that is subject to
Section 409A of the Code has been administered, in all material respects, in
good faith compliance with Section 409A of the Code and Internal Revenue Service
Notice 2005-1.

        Section 4.18.9    Neither Parent nor any of its Subsidiaries sponsors,
contributes to or has any liability with respect to any employee benefit plan,
program or arrangement that provides or provided benefits to employees who
perform or performed services for Parent or any of its Subsidiaries outside of
the United States.

        Section 4.18.10    There is no agreement, contract, plan or arrangement
to which Parent or any of its Subsidiaries is a party that may result,
separately or in the aggregate, in the payment of any amount by Parent or its
Subsidiaries that is not deductible under Section 404 of the Code or that may be
an "excess parachute payment" within the meaning of Section 280G of the Code and
no action by Parent or any Subsidiary, whether pursuant to this Agreement or
otherwise shall result in the making of any such payment.


        Section 4.19    Employees.     

        Section 4.19.1    There is no, nor has there been at any time during the
last five (5) years:

        (a)   collective bargaining agreement or any other agreement, whether in
writing or otherwise, with any labor organization, union, group or association
applicable to the employees of Parent or any of its Subsidiaries;

35

--------------------------------------------------------------------------------



        (b)   unfair labor practice complaint pending or, to the Knowledge of
Parent, threatened against Parent or its Subsidiaries before the National Labor
Relations Board or any other federal, state local or foreign agency;

        (c)   pending or, to the Knowledge of Parent, threatened or affecting
Parent or its Subsidiaries, strike, slow-down, work stoppage, lockout or other
collective labor Action or dispute by or with respect to any employees of Parent
or any of its Subsidiaries; or

        (d)   pending or, to the Knowledge of Parent, threatened representation
question or union or labor organizing activities with respect to employees of
Parent or any of its Subsidiaries nor is Parent or its Subsidiaries subject to
any legal duty to bargain with any labor organization on behalf of any employee
of Parent or its Subsidiaries.

        Section 4.19.2    During the past three years, neither Parent nor any of
its Subsidiaries have effectuated (i) a "plant closing" (as defined in the WARN
Act) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of Parent or its Subsidiaries;
or (ii) a "mass layoff" (as defined in the WARN Act) affecting any site of
employment or facility of Parent or its Subsidiaries; nor has Parent or its
Subsidiaries been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state, local or foreign law. The employees of Parent or its Subsidiaries
have not suffered an "employment loss" (as defined in the WARN Act) since three
months prior to, and including the date of the Initial Merger Agreement.

        Section 4.19.3    Parent and its Subsidiaries do not, formally or
informally, have a custom or practice of paying ex-gratia severance payments to
employees.

        Section 4.19.4    Each of Parent and each of its Subsidiaries is in
compliance in all material respects with all applicable Laws respecting labor,
employment, payment and termination of labor, fair employment practices, terms
and conditions of employment, workers' compensation, nondiscrimination,
immigration, benefits, collective bargaining, occupational safety, plant
closings, wages and hours and the payment of social security and similar taxes.
To the Parent's Knowledge, no present or former employee, director, consultant
or officer of Parent or any of its Subsidiaries is in any material respect in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by Parent or such
Subsidiary because of the nature of the business conducted or presently proposed
to be conducted by it or to the use of trade secrets or proprietary information
of others.

        Section 4.19.5    Parent has identified in Section 4.19 of the Parent
Disclosure Letter and has made available to Company true and complete copies of
(a) all agreements (including amendments thereto) with directors, officers or
employees of or consultants to Parent or any of its Subsidiaries committing
Parent or any of its Subsidiaries to make severance payments in the event of
termination or additional bonus payments upon the completion of the Merger and
(b) all written severance programs and policies of Parent and each of its
Subsidiaries with or relating to its employees.


        Section 4.20    Fees.     Except for such advisory fees as will be paid
to John Harris and such fees to be paid to Southwest Securities, Inc. in
connection with the Parent Fairness Opinion, no broker, finder or investment
banker, intermediary or other Person (other than lawyers and accountants) is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Parent or any of its Subsidiaries.


        Section 4.21    Personal Property; Assets.     Section 4.21 of the
Parent Disclosure Letter sets forth a true, complete and correct list of all
equipment and fixtures having a book value in excess of $30,000

36

--------------------------------------------------------------------------------



(a) purchased by Parent and its Subsidiaries since September 30, 2005, or
(b) owned by third Persons, including any customers of Parent and its
Subsidiaries, and used by Parent and its Subsidiaries in their business other
than pursuant to Parent Personal Property Leases. Parent and its Subsidiaries
have good and marketable title to, or a valid leasehold interest in or right to
use by license or otherwise, the properties and assets used by it on or
immediately prior to the date of the Initial Merger Agreement (collectively, the
"Parent Assets"), free and clear of all Liens, except for Permitted Liens. The
Parent Assets include or will include as of the Closing Date, without
limitation, all personal property, both tangible and intangible (including all
Parent Owned Intellectual Property and all Intellectual Property used by Parent
and its Subsidiaries pursuant to their License Agreements), necessary to conduct
the business of Parent and its Subsidiaries in all material respects as it is
now being conducted.


        Section 4.22    Environmental Matters.     

        Section 4.22.1    Parent and its Subsidiaries are, and at all times have
been, in material compliance with all applicable Environmental Laws (which
compliance includes, but is not limited to, the possession by the Company and
its Subsidiaries of all permits and other governmental authorizations required
under applicable Environmental Laws, and compliance with the terms and
conditions thereof). Neither Parent nor its Subsidiaries has received any
written communication alleging that Parent or its Subsidiaries is not in such
material compliance, and there are no past or present Actions, activities,
circumstances conditions, events or incidents that may prevent or interfere with
such material compliance in the future. All material permits and other
governmental authorizations currently held by Parent and its Subsidiaries
pursuant to applicable Environmental Laws are identified in Section 4.22 of the
Parent Disclosure Letter.

        Section 4.22.2    There is no material Environmental Claim pending or,
to the Knowledge of Parent, threatened against Parent or its Subsidiaries or, to
the Knowledge of Parent, against any Person whose Liability for any
Environmental Claim Parent or its Subsidiaries has or may have retained or
assumed either contractually or by operation of Law.

        Section 4.22.3    There are no past or present Actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the Release, threatened Release or presence of any Hazardous Material that
reasonably would be expected to form the basis of a material Environmental Claim
against Parent, or to the Knowledge of Parent, against any Person whose
Liability for any Environmental Claim Parent has or may have retained or assumed
either contractually or by operation of Law.


        Section 4.23    Vote Required.     The Parent Stockholder Approval is
the only vote of the holders of any class or series of capital stock or other
equity interests of Parent necessary to approve the Merger.


        Section 4.24    Disclosure.     No representation or warranty by Parent
contained in this Agreement, and no statement of Parent contained in the Parent
Disclosure Letter or any other document, certificate or other instrument
delivered or to be delivered by or on behalf of Parent hereunder, contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading.


        Section 4.25    Opinion of Financial Advisor.     Parent has received
the opinion of Southwest Securities, Inc., dated the date of the Initial Merger
Agreement, to the effect that, as of such date, the Merger is fair from a
financial point of view to the Parent Stockholders.


        Section 4.26    Related-Party Transactions.     Other than advances to
employees in the ordinary course for travel and similar reimbursable expenses
consistent with Parent policy, no Key Employee, officer or Director of Parent or
any Subsidiary of Parent or member of his or her immediate family is currently
indebted to Parent or any Subsidiary of the Company. To the Knowledge of Parent,
as of the date of

37

--------------------------------------------------------------------------------



the Initial Merger Agreement none of such Persons has any direct or indirect
ownership interest in any firm or corporation with which Parent or any
Subsidiary of Parent is affiliated or with which the Company or any Subsidiary
of Parent has a business relationship, or any firm or corporation that competes
with Parent or any Subsidiary of Parent. No Key Employee, officer or Director of
Parent or any Subsidiary and no member of the immediate family of any Key
Employee, officer or Director of Parent or any Subsidiary of Parent is directly
or indirectly interested in any Scheduled Contract with Parent or any Subsidiary
of Parent or has or claims to have any interest in the Intellectual Property of
Parent and its Subsidiaries.


Article 5.
Covenants


        Section 5.1    Conduct of Business by the Company Pending the Closing.
    The Company agrees that, between the date of the Initial Merger Agreement
and the earlier of the termination of this Agreement and the Effective Time (the
"Interim Period"), except as set forth in Section 5.1 of the Company Disclosure
Letter or as specifically permitted or required by any other provision of this
Agreement, unless Parent shall otherwise agree in writing, the Company will, and
will cause each of its Subsidiaries to, conduct its operations only in the
ordinary and usual course of business consistent with past practice and use
commercially reasonable efforts to keep available the services of the current
officers and Key Employees of the Company and each of its Subsidiaries and to
preserve the current relationships of the Company and each of its Subsidiaries
with such of the customers, suppliers and other Persons with which the Company
or any of its Subsidiaries has significant business relations as is reasonably
necessary to preserve substantially intact its business organization. Without
limiting the foregoing, and as an extension thereof, except as set forth in
Section 5.1 of the Company Disclosure Letter or as specifically permitted or
required by any other provision of this Agreement, the Company shall not (unless
required by applicable Law), and shall not permit any Subsidiary of the Company
to, during the Interim Period, directly or indirectly, do, or agree to do, any
of the following without the prior written consent of Parent:

        (a)   amend or otherwise change its certificate of incorporation or
by-laws or equivalent organizational documents;

        (b) (i)    issue, sell, pledge, dispose of, grant, transfer, encumber,
or authorize the issuance, sale, pledge, disposition, grant, transfer, or
encumbrance of any shares of capital stock of, or other Capital Securities in,
the Company or any of its Subsidiaries (whether by merger, consolidation or
otherwise) of any class, or securities convertible or exchangeable or
exercisable for any shares of such capital stock or other Capital Securities, or
any options, warrants or other rights of any kind to acquire any shares of such
capital stock or other Capital Securities or such convertible or exchangeable
securities, or any other ownership interest (including, without limitation, any
such interest represented by contract right), of the Company or any of its
Subsidiaries, other than shares of Company Common Stock issuable upon conversion
of Company Preferred Stock, the exercise of Company Options, or warrants to
purchase shares of Company Capital Stock, in each case outstanding as of the
date of the Initial Merger Agreement and in accordance with their respective
terms, (ii) accelerate, amend or change the period of exercisability of options
or other equity incentive awards granted under any Company Stock Option Plan or
authorize cash payments in exchange for any options or other equity incentive
award granted under any Company Stock Option Plan; or (iii) sell, pledge,
dispose of, transfer, lease, license, guarantee or encumber, or authorize the
sale, pledge, disposition, transfer, lease, license, guarantee or encumbrance
of, any property or assets (including Intellectual Property) of the Company or
any of its Subsidiaries, including through merger, consolidation or otherwise,
with a value in excess of $75,000, except pursuant to existing contracts or
commitments or the sale or purchase of goods or services in the ordinary course
of business consistent with past practice.

38

--------------------------------------------------------------------------------






        (c)   declare, set aside, make or pay any dividend or other distribution
(whether payable in cash, stock, property or a combination thereof) with respect
to any of its capital stock (other than dividends paid by a wholly owned
Subsidiary of the Company to the Company or to any other wholly owned Subsidiary
of the Company or issuance of additional warrants to purchase shares of Company
Common Stock contemplated by agreements existing as of the date of the Initial
Merger Agreement) or enter into any agreement with respect to the voting of its
capital stock;

        (d)   reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock, other
Capital Securities or other securities;

        (e) (i)    acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest in any person or
any division thereof or any assets; (ii) incur any indebtedness for borrowed
money or issue any debt securities or assume, guarantee or endorse, or otherwise
as an accommodation become responsible for, the obligations of any Person (other
than a wholly owned Subsidiary of the Company) for borrowed money, except to the
extent that the aggregate indebtedness for borrowed money of the Company and its
Subsidiaries at any time outstanding does not exceed $10,000,000;
(iii) refinance or otherwise replace any of the Existing Company Indebtedness,
except with the consent of Parent, which consent shall not be unreasonably
witheld, (iv) terminate, cancel or request any material change in, or agree to
any material change in, any Company Material Contract other than in the ordinary
course of business consistent with past practice; (v) make or authorize any
capital expenditure in excess of the 2005 Budget, other than capital
expenditures that are not individually in excess of $15,000, or in the aggregate
in excess of $50,000 per month, for the Company and its Subsidiaries taken as a
whole; or (vi) with respect to clauses (i) and (ii) above, enter into or amend
any contract, agreement, commitment or arrangement that, if fully performed,
would not be permitted under this Section 5.1.5;

        (f)    except as disclosed in Section 3.17 or Section 5.1 of the Company
Disclosure Letter: (i) increase the compensation or benefits payable or to
become payable to its directors, officers, employees or consultants except in
connection with annual adjustments consistent with past practices; (ii) grant
any rights to severance or termination pay to, or enter into any agreement to
provide severance benefits with, any director, officer or other employee or
consultant of the Company or any of its Subsidiaries, or establish, adopt, enter
into or amend any collective bargaining, bonus, profit sharing, thrift,
compensation, stock option, restricted stock, pension, retirement, deferred
compensation, employment, termination, severance or other plan, agreement,
trust, fund, policy or arrangement for the benefit of any director, officer,
employee or consultant, except as required by applicable Law; or (iii) take any
affirmative action to amend or waive any performance or vesting criteria or
accelerate vesting, exercisability or funding under any Employee Plans.

        (g) (i)    pre-pay any long-term debt in an amount not to exceed $10,000
in the aggregate for the Company and its Subsidiaries taken as a whole, or pay,
discharge or satisfy any claims, liabilities or obligations (absolute, accrued,
contingent or otherwise), except for borrowings under revolving credit lines
existing as of the date of the Initial Merger Agreement in the ordinary course
of business consistent with past practice and in accordance with their terms;
(ii) fail to collect notes or accounts receivable in the ordinary course of
business consistent with past practice or enter into a factoring or discounting
arrangement with a third party with respect to accounts receivable; (iii) fail
to pay any account payable in the ordinary course of business consistent with
past practice, or (iv) vary the Company's inventory practices in any material
respect from the Company's past practices;

        (h)   make any change in accounting policies or procedures, other than
in the ordinary course of business consistent with past practice or except as
required by GAAP or by a Governmental Authority;

39

--------------------------------------------------------------------------------






        (i)    waive, release, assign, settle or compromise any material claims,
or any material litigation or arbitration;

        (j)    file any amended Tax Return, make any Tax election or enter into
any agreement in respect of Taxes, including the settlement of any Tax
controversy, claim or assessment, adopt or change of any accounting method in
respect of Taxes, surrender any right to claim a refund of Taxes if such action
would have the effect of increasing by a material amount the Tax liability of
the Company or any of its Subsidiaries, or would give rise to a Tax lien (other
than statutory Liens for current Taxes not yet due) on any of the Company's or
its Subsidiaries' assets;

        (k)   take, or agree to take, any action that would prevent the Merger
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code;

        (l)    adopt or implement any stockholder rights plan;

        (m)  modify, amend or terminate, or waive, release or assign any
material rights or claims with respect to any confidentiality or standstill
agreement to which the Company is a party;

        (n)   write up, write down or write off the book value of any assets,
individually or in the aggregate, for the Company and its Subsidiaries taken as
a whole, except for depreciation and amortization in accordance with GAAP
consistently applied and any write-offs of inventory or accounts receivable that
do not exceed $25,000 individually or $50,000 in the aggregate.

        (o)   take any action to exempt the Company from (i) the provisions of
Section 203 of the DGCL, or (ii) any other state takeover law or state law that
purports to limit or restrict business combinations or the ability to acquire or
vote shares any person or entity (other than Parent, Merger Sub or any of
Parent's Subsidiaries) or any action taken thereby, which person, entity or
action would have otherwise been subject to the restrictive provisions thereof
and not exempt therefrom;

        (p)   open or close, or enter into an agreement to open or close, any
facility or office except as disclosed in Section 5.1 of the Company Disclosure
Letter;

        (q)   take any action that is intended or would reasonably be expected
to result in any of the conditions to the Merger set forth in Article 6 not
being satisfied;

        (r)   fail to be in material compliance with the terms of instruments
evidencing indebtedness incurred by the Company other than any such failure that
is waived by the party to whom such indebtedness is owed within a reasonable
time after the commencement of such material non-compliance and provided Parent
with a copy of such waiver;

        (s)   allow any insurance policy relating to the Company's business to
lapse without obtaining replacement insurance coverage of comparable amount at
similar cost;

        (t)    enter into any contract that contains any non-compete or
exclusivity provisions with respect to any customer, line of business or
geographic area with respect to the Company, any of its Subsidiaries or any of
the Company's current or future affiliates, or which restricts the conduct with
respect to any customer, of any line of business by the Company, any of its
Subsidiaries or any of the Company's current or future affiliates or any
geographic area in which the Company, any of its Subsidiaries or any of the
Company's current or future affiliates may conduct business, or which otherwise
restricts operation of the Company's business, in each case in any material
respect, in each case other than non-compete agreements signed by employees
incident to their employment by the Company or any of its Subsidiaries;

        (u)   take any formal action or grant any consent or approval concerning
any joint venture outside the ordinary course of business consistent with past
practice; or

40

--------------------------------------------------------------------------------






        (v)   authorize or enter into any agreement or otherwise make any
commitment to do any of the foregoing.


        Section 5.2    Conduct of Business by Parent Pending the Closing.
    Parent agrees that, during the Interim Period, except as set forth in
Section 5.2 of the Parent Disclosure Letter or as specifically permitted or
required by any other provision of this Agreement, unless Company shall
otherwise agree in writing, Parent will, and will cause each of its Subsidiaries
to, (a) conduct its operations only in the ordinary and usual course of business
consistent with past practice and (b) use commercially reasonable efforts to
keep available the services of the current officers and Key Employees of Parent
and to preserve the current relationships of Parent and each of its Subsidiaries
with such of the customers, suppliers and other persons with which Parent or any
of its Subsidiaries has significant business relations as is reasonably
necessary to preserve substantially intact its business organization. Except as
specifically permitted or required by any other provision of this Agreement,
Parent shall not (unless required by applicable Law or any NASDAQ regulations
applicable to the Parent), between the date of the Initial Merger Agreement and
the Effective Time, directly or indirectly, do, or agree to do, any of the
following, without the prior written consent of the Company:

        (a)   amend or otherwise change its certificate of incorporation or
by-laws or equivalent organizational documents;

        (b) (i)    issue, sell, pledge, dispose of, grant, transfer, encumber,
or authorize the issuance, sale, pledge, disposition, grant, transfer, or
encumbrance of any shares of capital stock of, or other Capital Securities in,
Parent or any of its Subsidiaries (whether by merger, consolidation or
otherwise) of any class, or securities convertible or exchangeable or
exercisable for any shares of such capital stock or other Capital Securities, or
any options, warrants or other rights of any kind to acquire any shares of such
capital stock or other Capital Securities or such convertible or exchangeable
securities, or any other ownership interest (including, without limitation, any
such interest represented by contract right), of the Parent or any of its
Subsidiaries, other than the issuance of additional (A) options granted to
non-executive employees pursuant to any equity incentive plan of Parent, or any
other plan, agreement, or arrangement of Parent in existence on the date of the
Initial Merger Agreement (the "Parent Stock Option Plans") in a manner
consistent with past practice, (B) warrants to purchase shares of Parent Common
Stock contemplated by agreements existing as of the date of the Initial Merger
Agreement, and (C) shares of Parent Common Stock issuable upon the exercise of
options to purchase Parent Common Stock and/or warrants to purchase shares of
capital stock of Parent outstanding as of the date of the Initial Merger
Agreement in accordance with their terms, (ii) except as set forth in
Section 5.2 of the Parent Disclosure Letter accelerate, amend or change the
period of exercisability of options or other equity incentive awards granted
under any Parent Stock Plan or authorize cash payments in exchange for any
options or other equity incentive award granted under any Parent Stock Plan; or
(iii) sell, pledge, dispose of, transfer, lease, license, guarantee or encumber,
or authorize the sale, pledge, disposition, transfer, lease, license, guarantee
or encumbrance of, any property or assets (including Intellectual Property) of
the Parent or any of its Subsidiaries, including through merger, consolidation
or otherwise, with a value in excess of $100,000, except pursuant to existing
contracts or commitments or the sale or purchase of goods or services in the
ordinary course of business consistent with past practice.

        (c)   declare, set aside, make or pay any dividend or other distribution
(whether payable in cash, stock, property or a combination thereof) with respect
to any of its capital stock (other than (i) dividends paid by a wholly owned
Subsidiary of the Parent to the Parent or to any other wholly owned Subsidiary
of the Parent, (ii) issuance of additional warrants to purchase shares of Parent
Common Stock contemplated by agreements existing as of the date of the Initial
Merger Agreement or (iii) to effect a reverse stock split upon the determination
of the Parent Board to do so) or enter into any agreement with respect to the
voting of its capital stock;

41

--------------------------------------------------------------------------------






        (d)   reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock, other
Capital Securities or other securities (other than to effect a reverse stock
split upon the determination of the Parent Board to do so);

        (e) (i)    acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest in any person or
any division thereof or any assets; (ii) incur any indebtedness for borrowed
money or issue any debt securities or assume, guarantee or endorse, or otherwise
as an accommodation become responsible for, the obligations of any person (other
than a wholly owned Subsidiary of Parent) for borrowed money, except to the
extent that the aggregate indebtedness for borrowed money of Parent and its
Subsidiaries at any time outstanding does not exceed $26,500,000;
(iii) refinance or otherwise replace the Existing Parent Indebtedness except in
connection with the Parent Financing or with the consent of the Company, which
consent shall not be unreasonably withheld, (iv) terminate, cancel or request
any material change in, or agree to any material change in, any contract that is
reasonably necessary for the conduct of Parent's business as it is currently
conducted other than in the ordinary course of business consistent with past
practice; (v) make or authorize any capital expenditure in excess of the Parent
2005 Budget, other than capital expenditures that are not individually in excess
of $60,000, or in the aggregate in excess of $200,000 per month, in the
aggregate, for the Parent and its Subsidiaries taken as a whole; or (vi) with
respect to clauses (i) and (ii) above, enter into or amend any contract,
agreement, commitment or arrangement that, if fully performed, would not be
permitted under this Section 5.2.5;

        (f)    except as disclosed in Section 5.2 of the Parent Disclosure
Letter: (i) increase the compensation or benefits payable or to become payable
to its directors, officers, employees or consultants except in connection with
annual adjustments consistent with past practices; (ii) grant any rights to
severance or termination pay to, or enter into any agreement to provide
severance benefits with, any director, officer or other employee or consultant
of the Parent or any of its Subsidiaries, or establish, adopt, enter into or
amend any collective bargaining, bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer, employee or consultant,
except as required by applicable Law; or (iii) take any affirmative action to
amend or waive any performance or vesting criteria or accelerate vesting,
exercisability or funding under any Employee Plans.

        (g) (i)    pre-pay any long-term debt in an amount not to exceed
$100,000 in the aggregate for the Parent and its Subsidiaries taken as a whole,
or pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, contingent or otherwise), except for borrowings under revolving credit
lines existing as of the date of the Initial Merger Agreement in the ordinary
course of business consistent with past practice and in accordance with their
terms, (ii) fail to collect notes or accounts receivable in the ordinary course
of business consistent with past practice or enter into a factoring or
discounting arrangement with a third party with respect to accounts receivable,
(iii) fail to pay any account payable in the ordinary course of business
consistent with past practice or (iv) vary the Parent's inventory practices in
any material respect from the Parent's past practices;

        (h)   make any change in accounting policies or procedures, other than
in the ordinary course of business consistent with past practice or except as
required by GAAP or by a Governmental Authority;

        (i)    waive, release, assign, settle or compromise any material claims,
or any material litigation or arbitration;

        (j)    file any amended Tax Return, make any Tax election or enter into
any agreement in respect of Taxes, including the settlement of any Tax
controversy, claim or assessment, adopt or

42

--------------------------------------------------------------------------------






change of any accounting method in respect of Taxes, or surrender any right to
claim a refund of Taxes if such action would have the effect of increasing by a
material amount the present or future Tax liability of the Parent or any of its
Subsidiaries, or would give rise to a Tax lien (other than statutory Liens for
current Taxes not yet due) on any of the Parent's or its Subsidiaries' assets;

        (k)   take, or agree to take, any action that would prevent the Merger
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code;

        (l)    adopt or implement any stockholder rights plan;

        (m)  modify, amend or terminate, or waive, release or assign any
material rights or claims with respect to any confidentiality or standstill
agreement to which the Parent is a party;

        (n)   write up, write down or write off the book value of any assets,
individually or in the aggregate, for the Parent and its Subsidiaries taken as a
whole, except for depreciation and amortization and any write-down of goodwill
in accordance with GAAP consistently applied and any write-offs of inventory or
accounts receivable that do not exceed $50,000 individually or $300,000 in the
aggregate.

        (o)   take any action to exempt the Parent from (i) the provisions of
Section 203 of the DGCL, or (ii) any other state takeover law or state law that
purports to limit or restrict business combinations or the ability to acquire or
vote shares any person or entity (other than the Company or any of Company's
Subsidiaries) or any action taken thereby, which person, entity or action would
have otherwise been subject to the restrictive provisions thereof and not exempt
therefrom;

        (p)   open or close, or enter into an agreement to open or close, any
facility or office except as disclosed in Section 5.2 of the Parent Disclosure
Letter;

        (q)   take any action that is intended or would reasonably be expected
to result in any of the conditions to the Merger set forth in Article 6 not
being satisfied;

        (r)   fail to be in material compliance with the terms of instruments
evidencing indebtedness incurred by the Parent, other than any such failure that
is waived by the party to whom such indebtedness is owed within a reasonable
time after the commencement of such material non-compliance and provided the
Company with a copy of such waiver;

        (s)   allow any insurance policy relating to the Parent's business to
lapse without obtaining replacement insurance coverage of comparable amount at
similar cost;

        (t)    enter into any contract that contains any non-compete or
exclusivity provisions with respect to any customer, line of business or
geographic area with respect to the Parent, any of its Subsidiaries or any of
the Parent's current or future affiliates, or which restricts the conduct with
respect to any customer, of any line of business by the Parent, any of its
Subsidiaries or any of the Parent's current or future affiliates or any
geographic area in which the Parent, any of its Subsidiaries or any of the
Parent's current or future affiliates may conduct business, or which otherwise
restricts operation of the Parent's business, in each case in any material
respect, in each case other than non-compete agreements signed by employees
incident to their employment by the Parent or any of its Subsidiaries;

        (u)   take any formal action or grant any consent or approval concerning
any joint venture outside the ordinary course of business consistent with past
practice; or

        (v)   authorize or enter into any agreement or otherwise make any
commitment to do any of the foregoing.


        Section 5.3    Cooperation.     The Company and Parent shall coordinate
and cooperate in connection with (a) the preparation of the Registration
Statement, the Proxy Statement and any Other Filings;

43

--------------------------------------------------------------------------------



(b) determining whether any action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any Company Material
Contracts, in connection with the consummation of the Merger; and (c) seeking
any such actions, consents, approvals or waivers or making any such filings,
furnishing information required in connection therewith or with the Registration
Statement, the Proxy Statement or any Other Filings and timely seeking to obtain
any such actions, consents, approvals or waivers and (d) seeking all necessary
consents, waivers or approvals and taking such action as may be reasonably
required for continued quotation of Parent Common Stock on NASDAQ for at least
180 days after the Effective Time.


        Section 5.4    Registration Statement; Proxy Statement.     

        Section 5.4.1    As promptly as reasonably practicable after the
execution of this Agreement, Parent and the Company shall prepare and file with
the SEC a proxy statement relating to the meeting of Parent's stockholders to be
held in connection with obtaining the Parent Stockholder Approval (together with
any amendments thereof or supplements thereof, the "Proxy Statement") and Parent
shall prepare and file as promptly as reasonably practicable with the SEC a
registration statement on Form S-4 (together with all amendments thereto, the
"Registration Statement") in connection with the registration under the
Securities Act of the shares of Parent Common Stock to be issued to the
stockholders of the Company pursuant to the Merger. Each of Parent and the
Company shall prepare and file with the SEC any Other Filings as and when
required or requested by the SEC. Each of Parent and the Company will use
commercially reasonable efforts to respond to any comments made by the SEC with
respect to the Proxy Statement and the Registration Statement and any Other
Filings, and to cause the Registration Statement to become effective as promptly
as reasonably practicable. Prior to the effective date of the Registration
Statement, Parent shall take all or any action required under any applicable
federal or state securities laws in connection with the issuance of shares of
Parent Common Stock in the Merger. The Company shall furnish all information
concerning it and the holders of its capital stock as the Parent may reasonably
request in connection with such actions and the preparation of the Registration
Statement, the Proxy Statement and any Other Filings, and shall, as promptly as
practicable after the date of the Initial Merger Agreement, or after the date
requested by Parent, as the case may be, deliver to Parent all financial
statements and other financial data of the Company, and cause to be delivered to
Parent the consents of the Company's independent public accountants, required to
be included in the Proxy Statement, Registration Statement or any Other Filings,
in each case in a form reasonably satisfactory to Parent and in any event in a
form that is in all respects compliant with GAAP, the Securities Act and the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
including Regulations S-K and S-X. As promptly as reasonably practicable after
the Registration Statement shall have become effective, the Parent shall mail
the Proxy Statement (and a copy of the prospectus contained within the
Registration Statement if the Proxy Statement is not included in the
Registration Statement) to the Parent Stockholders and Company Stockholders.

        Section 5.4.2    If at any time prior to the Effective Time, any event
or other information relating to the Company or Parent or any of their
respective Subsidiaries, officers, directors of affiliates should be discovered
by the Company or Parent, which event or other information should be set forth
in an amendment or a supplement to the Registration Statement, the Proxy
Statement or any Other Filing, such party shall promptly inform the other party.


        Section 5.5    Stockholders' Meetings.     

        Section 5.5.1    Parent shall take all actions in accordance with
applicable Laws, its organizational documents and the rules of NASDAQ to duly
call and hold a meeting of its stockholders (the "Parent Stockholders' Meeting")
as promptly as reasonably practicable (but not before 21 days after the
effectiveness of the Registration Statement) for the purpose of obtaining the
Parent Stockholder Approval.

44

--------------------------------------------------------------------------------





        Section 5.5.2    Unless the Company Stockholder Approval is obtained by
majority written consent of the Company's stockholders in compliance with
applicable Laws, the Company shall take all actions in accordance with
applicable law and its organizational documents to duly call and hold a meeting
of its stockholders (the "Company Stockholders' Meeting") as promptly as
practicable for the purpose of obtaining the Company Stockholder Approval.


        Section 5.6    Access to Company Information; Confidentiality.     

        Section 5.6.1    From the date of the Initial Merger Agreement to the
Effective Time, the Company shall, and shall cause each of its Subsidiaries and
each of their respective officers, employees, accountants and legal counsel
(collectively, the "Company Representatives") to (i) provide to Parent and
Merger Sub and their respective officers, employees, accountants and legal
counsel (collectively, the "Parent Representatives") access, at reasonable times
with reasonable prior notice to, and with coordination through, any of the Key
Employees, to the officers, employees, properties, offices and other facilities
of such party and its subsidiaries and to the books and records thereof and
(ii) furnish promptly such information concerning the business, properties,
contracts, assets, liabilities, personnel and other aspects of such party and
its subsidiaries as the other party or its representatives may reasonably
request; provided, however, that all access and investigation made pursuant to
this Section 5.6.1 shall be conducted in such a way as to minimize interference
with the operations and business of the Company; and provided further that in no
case shall the Company be required to provide or otherwise disclose or make
available to the Parent any confidential customer information. No investigation
conducted pursuant to this Section 5.6.1 shall affect or be deemed to modify or
limit any representation or warranty made in this Agreement.

        Section 5.6.2    With respect to the information disclosed pursuant to
Section 5.6.1, the parties shall comply with, and shall cause their respective
Representatives to comply with, all of their respective obligations under the
Confidentiality Agreement previously executed by the Company and Parent (the
"Confidentiality Agreement").


        Section 5.7    Access to Parent Information; Confidentiality     

        Section 5.7.1    From the date of the Initial Merger Agreement to the
Effective Time, Parent shall, and shall cause each of its Subsidiaries and each
of their respective officers, employees, accountants and legal counsel
(collectively, the "Parent Representatives") to (i) provide to Company, its
Subsidiaries and their respective officers, employees, accountants and legal
counsel (collectively, the "Company Representatives") access, at reasonable
times with reasonable prior notice to, and with coordination through, the Chief
Executive Officer or Chief Financial Officer of Parent, to the officers,
employees, properties, offices and other facilities of such party and its
subsidiaries and to the books and records thereof and (ii) furnish promptly such
information concerning the business, properties, contracts, assets, liabilities,
personnel and other aspects of such party and its subsidiaries as the other
party or its representatives may reasonably request; provided, however, that all
access and investigation made pursuant to this Section 5.7.1 shall be conducted
in such a way as to minimize interference with the operations and business of
the Company; and provided further that in no case shall the Parent be required
to provide or otherwise disclose or make available to the Company any
confidential customer information. No investigation conducted pursuant to this
Section 5.7.1 shall affect or be deemed to modify or limit any representation or
warranty made in this Agreement.

        Section 5.7.2    With respect to the information disclosed pursuant to
Section 5.7.1, the parties shall comply with, and shall cause their respective
Representatives to comply with, all of their respective obligations under the
Confidentiality Agreement.

45

--------------------------------------------------------------------------------







        Section 5.8    No Solicitation of Transactions.     

        Section 5.8.1    None of the Company or any of its Subsidiaries shall,
directly or indirectly, take (and the Company shall not authorize or permit the
Company Representatives or other affiliates to take) any action to (a) encourage
(including by way of furnishing non-public information), solicit, initiate or
facilitate any Acquisition Proposal, (b) enter into any agreement with respect
to any Acquisition Proposal or enter into any agreement, arrangement or
understanding requiring it to abandon, terminate or fail to consummate the
Merger or any other transaction contemplated by this Agreement or
(c) participate in any way in discussions or negotiations with, or furnish any
information to, any person in connection with, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or
could reasonably be expected to lead to, any Acquisition Proposal; provided,
however, that if, at any time prior to the obtaining of the Company Stockholder
Approval, the Company Board determines in good faith, after consultation with
outside counsel and its financial advisors, that it would otherwise be
reasonably likely to constitute a breach of the directors' fiduciary duties to
the Company Stockholders, the Company may, in response to a Superior Proposal
and subject to the Company's compliance with Section 5.8.2 (x) furnish
information with respect to the Company and its Subsidiaries to the person
making such Superior Proposal pursuant to a customary confidentiality agreement
the benefits of the terms of which are no more favorable to the other party to
such confidentiality agreement than those in place with Parent and
(y) participate in discussions or negotiations with respect to such Superior
Proposal. Upon execution of this Agreement, the Company shall cease immediately
and cause to be terminated any and all existing discussions or negotiations with
any parties conducted heretofore with respect to any Acquisition Proposal and
promptly request that all confidential information with respect thereto
furnished on behalf of the Company be returned.

        Section 5.8.2    The Company shall, as promptly as practicable (and in
no event later than 24 hours after receipt thereof), advise Parent of any
inquiry received by it relating to any potential Acquisition Proposal and of the
material terms of any proposal or inquiry, including the identity of the Person
and its affiliates making the same, that it may receive in respect of any such
potential Acquisition Proposal, or of any information requested from it or of
any negotiations or discussions being sought to be initiated with it, shall
furnish to Parent a copy of any such proposal or inquiry, if it is in writing
and shall keep Parent fully informed on a prompt basis with respect to any
developments with respect to the foregoing.

        Section 5.8.3    Neither the Company Board nor any committee thereof
shall (a) withdraw or modify, or propose publicly to withdraw or modify, in a
manner adverse to Parent, the approval or recommendation by the Company Board or
such committee of the adoption and approval of the Merger (the "Company
Recommendation") and the matters to be considered at the Company Stockholders'
Meeting, (b) other than the Merger, approve or recommend, or propose publicly or
to its stockholders to approve or recommend, any Acquisition Proposal or
(c) other than the Merger, cause the Company to enter into any letter of intent,
agreement in principle, acquisition agreement or other similar agreement related
to any Acquisition Proposal. If the Company Board determines in good faith,
after consultation with outside counsel and its financial advisors, that it
would otherwise be reasonably likely to constitute a breach of its fiduciary
duty to the Company Stockholders, then nothing contained in this Section 5.8
shall prohibit the Company from withdrawing or modifying its recommendation of
the Merger no earlier than the second business day following the day of delivery
of written notice to Parent of its intention to do so, so long as the Company
continues to comply with all other provisions of this Agreement.

        Section 5.8.4    None of Parent or any of its Subsidiaries shall,
directly or indirectly, take (and Parent shall not authorize or permit the
Parent Representatives or other affiliates to take) any action to (a) encourage
(including by way of furnishing non-public information), solicit, initiate or
facilitate any Acquisition Proposal, (b) enter into any agreement with respect
to any Acquisition

46

--------------------------------------------------------------------------------






Proposal or enter into any agreement, arrangement or understanding requiring it
to abandon, terminate or fail to consummate the Merger or any other transaction
contemplated by this Agreement or (c) participate in any way in discussions or
negotiations with, or furnish any information to, any person in connection with,
or take any other action to facilitate any inquiries or the making of any
proposal that constitutes, or could reasonably be expected to lead to, any
Acquisition Proposal; provided, however, that if, at any time the Parent Board
determines in good faith, after consultation with outside counsel and its
financial advisors, that it would otherwise be reasonably likely to constitute a
breach of the directors' fiduciary duties to the Parent Stockholders, Parent
may, in response to an Acquisition Proposal furnish information with respect to
Parent and its Subsidiaries to the Person making such Acquisition Proposal
pursuant to a customary confidentiality agreement and (y) participate in
discussions or negotiations with respect to such Acquisition Proposal. Upon
execution of this Agreement, Parent shall cease immediately and cause to be
terminated any and all existing discussions or negotiations with any parties
conducted heretofore with respect to any Acquisition Proposal and promptly
request that all confidential information with respect thereto furnished on
behalf of Parent be returned.

        Section 5.8.5    Parent shall, as promptly as practicable (and in no
event later than 24 hours after receipt thereof), advise the Company of any
inquiry received by it relating to any potential Acquisition Proposal and of the
material terms of any proposal or inquiry, including the identity of the Person
and its affiliates making the same, that it may receive in respect of any such
potential Acquisition Proposal, or of any information requested from it or of
any negotiations or discussions being sought to be initiated with it, shall
furnish to the Company a copy of any such proposal or inquiry, if it is in
writing and shall keep the Company fully informed on a prompt basis with respect
to any developments with respect to the foregoing.

        Section 5.8.6    Neither the Parent Board nor any committee thereof
shall (a) withdraw or modify, or propose publicly to withdraw or modify, in a
manner adverse to the Company, the approval or recommendation by the Parent
Board or such committee of the Parent Stockholder Approval (the "Parent
Recommendation") and the matters related thereto to be considered at the Parent
Stockholders' Meeting, (b) approve or recommend, or propose publicly or to its
stockholders to approve or recommend, any Acquisition Proposal or (c) cause
Parent to enter into any letter of intent, agreement in principle, acquisition
agreement or other similar agreement related to any Acquisition Proposal. If the
Parent Board determines in good faith, after consultation with outside counsel
and its financial advisors, that it would otherwise be reasonably likely to
constitute a breach of its fiduciary duty to the Parent Stockholders, then
nothing contained in this Section 5.8 shall prohibit the Parent Board from
taking the actions described in subsections (a), (b) and (c) of the preceding
sentence of this Section 5.8.6, in each case no earlier than the second business
day following the day of delivery of written notice to the Company of its
intention to do so, so long as Parent continues to comply with all other
provisions of this Agreement.


        Section 5.9    Appropriate Action; Consents; Filings.     

        Section 5.9.1    The Company and Parent shall use their reasonable best
efforts to (a) take, or cause to be taken, all appropriate action, and do, or
cause to be done, all things necessary, proper or advisable under applicable Law
or otherwise to consummate and make effective the transactions contemplated by
this Agreement and each Ancillary Agreement as promptly as practicable,
(b) obtain from any Governmental Authority any consents, licenses, permits,
waivers, approvals, authorizations or orders required to be obtained or made by
Parent or the Company or any of their respective Subsidiaries, or to avoid any
action or proceeding by any Governmental Authority, in connection with the
authorization, execution and delivery of this Agreement and each Ancillary
Agreement and the consummation of the transactions contemplated herein and
therein, including, without limitation, the Merger, and (c) make all necessary
filings, and thereafter make any other

47

--------------------------------------------------------------------------------



required submissions, with respect to this Agreement and each Ancillary
Agreement and the Merger required under (i) the Securities Act and the Exchange
Act, and any other applicable federal or state securities Laws, (ii) any
applicable Antitrust Laws and (iii) any other applicable Law; provided, that
Parent and the Company shall cooperate with each other in connection with the
making of all such filings, including providing copies of all such documents to
the non-filing party and its advisors prior to filing and, if requested, to
accept all reasonable additions, deletions or changes suggested in connection
therewith and, provided, however, that nothing in this Section 5.9.1 shall
require Parent to agree to the imposition of conditions or the requirement of
divestiture of assets or property. The Company and Parent shall furnish to each
other all information required for any application or other filing under the
rules and regulations of any applicable Law (including all information required
to be included in the Proxy Statement and the Registration Statement) in
connection with the transactions contemplated by this Agreement and each
Ancillary Agreement.

        Section 5.9.2    The Company and Parent shall give (or shall cause their
respective Subsidiaries to give) any notices to third parties, and use, and
cause their respective Subsidiaries to use, all reasonable efforts to obtain any
third party consents (a) necessary to consummate the transactions contemplated
in this Agreement and each Ancillary Agreement, (b) required to be disclosed in
the Company Disclosure Letter or Parent Disclosure Letter, (c) reasonably
requested by Parent or the Company, or (d) otherwise referenced in Section 6.2.4
or Section 6.3.4, in each case other than customer contracts that do not contain
minimum purchase obligations. In the event that either party shall fail to
obtain any third party consent described in the first sentence of this
Section 5.9.2, such party shall use reasonable efforts, and shall take
reasonable actions to minimize any adverse effect upon the Company and Parent,
their respective Subsidiaries, and their respective businesses resulting, or
which could reasonably be expected to result after the Effective Time, from the
failure to obtain such consent.

        Section 5.9.3    From the date of the Initial Merger Agreement until the
Effective Time, each of the Company and Parent shall promptly notify the other
in writing (a) of any pending or, to the Knowledge of the Company and Parent,
threatened action, suit, arbitration or other proceeding or investigation by any
Governmental Authority or any other person (i) challenging or seeking material
damages in connection with the Merger or the conversion of Company Capital Stock
into Parent Common Stock pursuant to the Merger or (ii) seeking to restrain or
prohibit the consummation of the Merger or otherwise limit the right of Parent
or any of its Subsidiaries to own or operate all or any portion of the
businesses or assets of the Company or any of its Subsidiaries, which in either
case would reasonably be expected to result in a Company Material Adverse Effect
or Parent Material Adverse Effect or (b) at least seventy-two (72) hours prior
to the filing by either party for protection under federal bankruptcy laws or
similar state laws relating to bankruptcy, insolvency, reorganization,
moratorium or conveyance.


        Section 5.10    Reserved.     


        Section 5.11    Certain Notices.     From and after the date of the
Initial Merger Agreement until the Effective Time, each party hereto shall
promptly notify the other party hereto of (a) the occurrence, or non-occurrence,
of any event that would reasonably be expected to cause any condition to the
obligations of any party to effect the Merger and the other transactions
contemplated by this Agreement or any Ancillary Agreement not to be satisfied,
or (b) the failure of the Company or Parent, as the case may be, to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it pursuant to this Agreement or any Ancillary Agreement that would
reasonably be expected to result in any condition to the obligations of any
party to effect the Merger and the other transactions contemplated by this
Agreement or any Ancillary Agreement not to be satisfied; provided, however,
that the delivery of any notice pursuant to this Section 5.11 shall not cure any
breach of any representation or warranty requiring disclosure of such matter
prior to the date of

48

--------------------------------------------------------------------------------



the Initial Merger Agreement or otherwise limit or affect the remedies available
hereunder to the party receiving such notice.


        Section 5.12    Public Announcements.     Parent and the Company shall
consult with each other before issuing any press release or otherwise making any
public statements with respect to the Merger and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law or any listing agreement with NASDAQ.


        Section 5.13    NASDAQ Listing.     Parent shall promptly prepare and
submit to NASDAQ and any other applicable stock exchange a listing application
covering the shares of Parent Common Stock to be issued in the Merger and shall
use its reasonable best efforts to cause such shares to be approved for listing
on NASDAQ, subject to official notice of issuance, prior to the Effective Time.


        Section 5.14    Employee Benefit Matters.     With respect to any Parent
Benefit Plan in which any director, officer or employee of the Company or any of
its Subsidiaries (the "Company Employees") may be eligible to participate after
the Effective Time, Parent shall, or shall cause the Surviving Corporation to,
recognize, to the extent recognized under the applicable Employee Plan, the
length of service of the Company Employees with the Company or any of its
Subsidiaries, as the case may be, for purposes of vesting, eligibility and
accrual of benefits, in such Parent Benefit Plans; provided, however, that no
service shall be recognized to the extent that such recognition would result in
a duplication of benefits.


        Section 5.15    Indemnification of Parent Directors and Officers.     

        Section 5.15.1    For not less than six years from and after the
Effective Time, Parent agrees to indemnify and hold harmless all past and
present directors, officers and employees of Parent to the same or greater
extent such persons are indemnified as of the date of the Initial Merger
Agreement by Parent pursuant to the Parent Certificate of Incorporation, the
Parent By-laws and indemnification agreements, if any, in existence on the date
of the Initial Merger Agreement, for acts or omissions occurring at or prior to
the Effective Time; provided, however, that Parent agrees to indemnify and hold
harmless such persons to the fullest extent permitted by Law for acts or
omissions occurring in connection with the approval of this Agreement and the
consummation of the transactions contemplated hereby.

        Section 5.15.2    For six years from the Effective Time, Parent shall
provide to Parent's current directors and officers an insurance and
indemnification policy that provides coverage for claims arising from facts or
events that occurred on or before the Effective Time, including, without
limitation, in respect of the transactions contemplated by this Agreement (the
"D&O Insurance Policy") that is no less favorable than the Parent's existing
policy or, if substantially equivalent insurance coverage is unavailable, the
best available coverage. The provisions of the immediately preceding sentence
shall be deemed to have been satisfied if a prepaid D&O Insurance Policy has
been obtained prior to the Effective Time for purposes of this Section 5.14,
which D&O Insurance Policy provides such directors and officers with coverage
for an aggregate period of six years with respect to claims arising from facts
or events that occurred on or before the Effective Time, including, without
limitation, in respect of the transactions contemplated by this Agreement. If
such prepaid D&O Insurance Policy has been obtained prior to the Effective Time,
Parent shall maintain such D&O Insurance Policy in full force and effect, and
continue to honor the obligations thereunder.

        Section 5.15.3    In the event Parent (a) consolidates with or merges
into any other person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (b) transfers all or substantially
all of its properties and assets to any person, then, and in each such case,
proper provisions shall be made so that such continuing or surviving corporation
or entity or transferee of such assets, as the case may be, shall assume the
obligations set forth in this Section 5.15.

49

--------------------------------------------------------------------------------






        Section 5.15.4    The obligations under this Section 5.15 shall not be
terminated or modified in such a manner as to adversely affect any indemnitee to
whom this Section 5.15 applies without the consent of such affected indemnitee
(it being expressly agreed that the indemnitees to whom this Section 5.15
applies shall be third party beneficiaries of this Section 5.14)


        Section 5.16    Indemnification of Company Directors and Officers.     

        Section 5.16.1    For not less than six years from and after the
Effective Time, Parent agrees to indemnify and hold harmless all past and
present directors, officers and employees of Company to the same or greater
extent such persons are indemnified as of the date of the Initial Merger
Agreement by Company pursuant to the Company Certificate of Incorporation, the
Company By-laws and indemnification agreements, if any, in existence on the date
of the Initial Merger Agreement, for acts or omissions occurring at or prior to
the Effective Time; provided, however, that Parent agrees to indemnify and hold
harmless such persons to the fullest extent permitted by Law for acts or
omissions occurring in connection with the approval of this Agreement and the
consummation of the transactions contemplated hereby.

        Section 5.16.2    For six years from the Effective Time, Parent shall
provide to Company's current directors and officers an insurance and
indemnification policy that provides coverage for claims arising from facts or
events that occurred on or before the Effective Time, including, without
limitation, in respect of the transactions contemplated by this Agreement (the
"D&O Insurance Policy") that is no less favorable than the Company's existing
policy or, if substantially equivalent insurance coverage is unavailable, the
best available coverage. The provisions of the immediately preceding sentence
shall be deemed to have been satisfied if a prepaid D&O Insurance Policy has
been obtained prior to the Effective Time for purposes of this Section 5.16,
which D&O Insurance Policy provides such directors and officers with coverage
for an aggregate period of six years with respect to claims arising from facts
or events that occurred on or before the Effective Time, including, without
limitation, in respect of the transactions contemplated by this Agreement. If
such prepaid D&O Insurance Policy has been obtained prior to the Effective Time,
Parent shall maintain such D&O Insurance Policy in full force and effect, and
continue to honor the obligations thereunder.

        Section 5.16.3    In the event Parent (a) consolidates with or merges
into any other person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (b) transfers all or substantially
all of its properties and assets to any person, then, and in each such case,
proper provisions shall be made so that such continuing or surviving corporation
or entity or transferee of such assets, as the case may be, shall assume the
obligations set forth in this Section 5.16.

        Section 5.16.4    The obligations under this Section 5.16 shall not be
terminated or modified in such a manner as to adversely affect any indemnitee to
whom this Section applies without the consent of such affected indemnitee (it
being expressly agreed that the indemnitees to whom this Section applies shall
be third party beneficiaries of this Section 5.16)


        Section 5.17    Tax Matters.     Each party hereto shall use its
reasonable best efforts to cause the Merger to qualify, and will not knowingly
take any actions or cause any actions to be taken which could reasonably be
expected to prevent the Merger from qualifying, as a reorganization within the
meaning of Section 368(a) of the Code. Parent and the Company shall each cause
all Tax Returns relating to the Merger to be filed on the basis of treating the
Merger as a reorganization under section 368(a) of the Code. In connection with
the filing of the Registration Statement and the Proxy Statement and immediately
prior to the Effective Time, Parent, Merger Sub and the Company shall execute
and deliver to Latham & Watkins, LLP, counsel to Parent, and to Nutter
McClennen & Fish, LLP, counsel to the Company, tax representation letters in
customary form and upon which Latham & Watkins, LLP

50

--------------------------------------------------------------------------------



and Nutter McClennen & Fish, LLP will rely to determine and describe, including
expertising, the tax consequences of the Merger in the Registration Statement
and/or Proxy Statement.


        Section 5.18    Affiliate Letters.     The Company shall, within ten
business days of the date of the Initial Merger Agreement, deliver to Parent a
list of names and addresses of those Persons, that to the Knowledge of the
Company, are or may be deemed to be as of the time of the Company Stockholders'
Meeting "affiliates" of the Company within the meaning of Rule 145 under the
Securities Act and who own Company Capital Stock. There shall be added to such
list the names and addresses of any other Person subsequently identified by
either Parent or the Company, as the case may be (unless, in the case of Parent,
an opinion of outside counsel to the Company reasonably acceptable to Parent is
provided to Parent that such Person is not an affiliate), as a Person who may be
deemed to be such an affiliate; provided, however, that no such Person
identified by Parent or the Company, as the case may be, shall remain on such
list of affiliates if Parent or the Company, as the case may be, shall receive
from the other party, on or before the date of the Company Stockholders'
Meeting, an opinion of outside counsel reasonably satisfactory to Parent to the
effect that such Person is not such an affiliate. The Company shall use
reasonable best efforts to deliver or cause to be delivered to the other party,
prior to the date of the Company Stockholders' Meeting, from each such affiliate
identified in the foregoing list a letter dated as of the Company Stockholders'
Meeting in a form reasonably acceptable to Parent (collectively, the "Affiliate
Letter"). Parent shall not be required to maintain the effectiveness of the
Registration Statement or any other registration statement under the Securities
Act for the purposes of resale of Parent Common Stock by such affiliates
received in the Merger except to the extent provided in Section 5.4.3.


        Section 5.19    Delivery of Financial Statements.     

        Section 5.19.1    Interim Unaudited Financial Statements.    Each party
shall cause to be delivered to the other the unaudited consolidated balance
sheets and the related unaudited consolidated statements of income and cash
flows for (a) each monthly period completed subsequent to the date of the
Initial Merger Agreement (the "Monthly Unaudited Financial Information") and
(b) each quarterly period completed subsequent to the date of the Initial Merger
Agreement (the "Quarterly Unaudited Financial Information" and, together with
the Monthly Unaudited Financial Information, the "Interim Unaudited Financial
Information"). The Interim Unaudited Financial Information shall be so delivered
on or before the date that is 30 days following the end of the relevant month in
the case of the Monthly Unaudited Financial Information and 40 days following
the end of the relevant quarter in the case of the Unaudited Quarterly Financial
Information, and shall be delivered together with (a) in the case of the
Unaudited Quarterly Financial Information, an associated review report under SAS
100 without exception or qualification of such party's independent accountants
with respect thereto and (b) a certificate, duly executed by the chief financial
officer, chief accounting officer or other senior financial officer of such
party in such person's capacity as an officer, restating with respect to such
Interim Unaudited Financial Information, the representations and warranties set
forth in Sections 3.8.2 and 4.7.3.

        Section 5.19.2    Annual Audited Financial Statements.    Each party
shall cause to be delivered to the other the audited consolidated balance sheets
and the related audited consolidated statements of income and cash flows for
each annual period completed subsequent to the date of the Initial Merger
Agreement (the "Annual Audited Financial Information"). The Annual Audited
Financial Information shall be so delivered on or before the date that is
75 days following the end of the relevant annual period and shall be delivered
together with (a) an unqualified audit opinion of the delivering party's
independent public accountants and (b) a certificate, duly executed by the chief
financial officer, chief accounting officer or other senior financial officer of
such party in such person's capacity as an officer, restating with respect to
such Annual Audited Financial Information, the representations and warranties
set forth in Sections 3.8.2 and 4.7.3.

51

--------------------------------------------------------------------------------







        Section 5.20    Transitional Matters.     Each of Parent and the Company
shall use their reasonable best efforts to effectuate the following transitional
matters.

        Section 5.20.1    Directors of Surviving Corporation.    At the
Effective Time, the Parent Board shall be constituted as follows:

         (a)  Three persons designated by the Company;

         (b)  Three persons designated by Parent, one of whom shall be Scott
Ginsburg who shall serve as the Chairman of the Parent Board; and

         (c)  Anthony J. LeVecchio, who shall serve as the Chairman of the
Parent Board Audit Committee and shall be the "audit committee financial expert"
within the meaning of rules of the SEC and the applicable NASDAQ rules
(Mr. Ginsburg, Mr. LeVecchio and any other current member of the Parent Board
who is designated by Parent to the Parent Board pursuant to Section 5.20.1(b),
the "Continuing Directors").

        The members of the Parent Board who are not Continuing Directors shall
tender their resignations from the Parent Board effective as of the Effective
Time. The members of Parent Board remaining on the Parent Board immediately
after such resignations shall fill the vacancies on the Parent Board resulting
from such resignations so that the board is constituted as set forth in this
Section 5.20.1.

        Section 5.20.2    Officers of Parent.    Immediately following the
Effective Time, Parent shall take all action necessary to appoint the following
persons as officers of Parent effective as of the Effective Time: Scott Ginsburg
as Chief Executive Officer, John Roland as the President and Chief Operating
Officer, and Omar Choucair as the Chief Financial Officer. The employment of
Scott Ginsburg as Chief Executive Officer after the Effective Time shall be
governed by an employment agreement (the "Ginsburg Employment Agreement") that
shall provide for a term of one year and such other terms as shall be determined
by the Parent Board and its Compensation Committee. The employment of John
Roland as the President and Chief Operating Officer shall be governed by an
employment agreement (the "Roland Employment Agreement") that shall provide for
a term of three years and such other terms as shall be determined by the Parent
Board and its Compensation Committee. The employment of Omar Choucair as the
Chief Financial Officer shall be governed by an amendment to his current
employment agreement (the "Choucair Employment Agreement") on such terms as
shall be determined by the Parent Board and its Compensation Committee.


        Section 5.21    FIRPTA Certification.     Prior to the Closing Date, the
Company shall deliver to Parent an executed affidavit from the Company, also
delivered to the Internal Revenue Service, that the Company Common Stock is not
a "U.S. real property interest" in accordance with the Treasury Regulations
issued under Sections 897 and 1445 of the Code. If Parent does not receive the
documents described above on or before the Closing Date, Parent shall be
permitted to withhold from the consideration otherwise payable pursuant to this
Agreement any required withholding tax under Section 1445 of the Code.


        Section 5.22    Parent Financing.     Prior to the Closing Date, Parent
and the Company shall work together to arrange debt or equity financing on terms
and conditions acceptable to Parent (which terms and conditions shall be subject
to the approval of the Company, which shall not be unreasonably withheld),
sufficient to (i) permit the full repayment or other extinguishment of the
Combined Indebtedness and (ii) provide Parent with not less than $5 million of
additional cash working capital on the Closing Date (such financing, the "Parent
Financing").


        Section 5.23    Amendment of Parent Bylaws.     No later than the first
anniversary of the Closing Date, the Parent Board shall have taken such action
as is reasonably necessary to amend the Bylaws of

52

--------------------------------------------------------------------------------



the Parent to prohibit a single Person from simultaneously being Chairman of the
Parent Board and Chief Executive Officer of the Parent.


        Section 5.24    Amendment of Company Charter and Termination of
Investor's Rights Agreement.     At or prior to the Effective Time, the Company
Board and Company Stockholders shall have taken such action as is necessary to
terminate the Company Investor's Rights Agreement and to amend the Company
Charter to the extent necessary to provide for the conversion of the Company
Capital Stock into shares of the Parent Common Stock pursuant to the Per Share
Amounts contemplated hereby. Such amendment of the Company Charter shall be
reasonably acceptable to Parent.


        Section 5.25    Roland and Series F Releases.     The Company shall use
its reasonable best efforts to obtain the Roland Release and the Series F
Releases.


Article 6.
Closing Conditions


        Section 6.1    Conditions to Obligations of Each Party Under This
Agreement.     The respective obligations of each party to effect the Merger and
the other transactions contemplated herein shall be subject to the satisfaction
at or prior to the Effective Time of the following conditions, any or all of
which may be waived, in whole or in part, to the extent permitted by applicable
Law:

        Section 6.1.1    Effectiveness of the Registration Statement.    The
Registration Statement shall have been declared effective by the SEC under the
Securities Act. No stop order suspending the effectiveness of the Registration
Statement shall have been issued by the SEC and no proceedings for that purpose
shall have been initiated or, to the Knowledge of Parent or the Company,
threatened by the SEC.

        Section 6.1.2    Stockholder Approval.    The Company Stockholder
Approval and the Parent Stockholder Approval shall have been obtained.

        Section 6.1.3    No Order.    No Governmental Authority, nor any federal
or state court of competent jurisdiction or arbitrator shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, judgment, injunction or arbitration award or finding or
other order (whether temporary, preliminary or permanent), in any case which is
in effect and which prevents or prohibits consummation of the Merger or any
other transactions contemplated in this Agreement or any Ancillary Agreement.

        Section 6.1.4    Exchange Listing.    The shares of Parent Common Stock
issuable to the stockholders of the Company in the Merger shall have been
approved for listing on NASDAQ, subject to official notice of issuance.

        Section 6.1.5    Parent Financing.    The Parent Financing shall have
been obtained.


        Section 6.2    Additional Conditions to Obligations of Parent and Merger
Sub.     The obligations of Parent and Merger Sub to effect the Merger and the
other transactions contemplated herein are also subject to the following
conditions:

        Section 6.2.1    Representations and Warranties.    Each of the
representations and warranties of the Company contained in this Agreement and
each Ancillary Agreement shall be true and correct in all respects (without
regard to any materiality qualifications contained therein) as of the date of
the Initial Merger Agreement and as of the Closing Date as though made on and as
of the Closing Date (except that those representations and warranties that
address matters only as of a particular date need only speak to that date),
unless the failure to be true and correct would not constitute a Company
Material Adverse Effect. Parent shall have received a certificate of the of the
Chief Operating Officer or other authorized executive officer of the Company to
that effect.

53

--------------------------------------------------------------------------------



        Section 6.2.2    Agreements and Covenants.    The Company shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement and each Ancillary Agreement to be performed or
complied with by it on or prior to the Effective Time. Parent shall have
received a certificate of the Chief Operating Officer or other authorized
executive officer of the Company to that effect.

        Section 6.2.3    Company Material Adverse Effect.    Since the date of
the Initial Merger Agreement, there shall not have occurred a Company Material
Adverse Effect.

        Section 6.2.4    Consents and Approvals.    All consents, approvals and
authorizations listed on Section 6.2.4 of the Company Disclosure Letter shall
have been obtained.

        Section 6.2.5    Court Proceedings.    No action or claim shall be
pending or threatened before any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling or
charge would (a) prevent consummation of any of the transactions contemplated by
this Agreement or any Ancillary Agreement, (b) cause any of the transactions
contemplated by this Agreement or any Ancillary Agreement to be rescinded
following consummation thereof or (c) affect adversely the right or powers of
Parent to own, operate or control the Company, and no such injunction, judgment,
order, decree, ruling or charge shall be in effect.

        Section 6.2.6    Dissenting Stockholders.    The Dissenting Shares shall
not represent shares of Company Capital Stock that would be entitled to receive
in excess of 5% of the aggregate merger Consideration if such shares were not
Dissenting Shares.

        Section 6.2.7    Reserved.    

        Section 6.2.8    Company Releases.    The Company Releases shall be in
full force and effect and be legal, valid, binding and enforceable by the
Company and, as of and after the Effective Time, by the Surviving Corporation,
against the signatories thereof.

        Section 6.2.9    Ancillary Agreements.    The Lockup Agreement shall
have been executed and delivered to Parent by CrossPoint Venture Partners and
its affiliates who are Company Stockholders.

        Section 6.2.10    Merger Consideration.    The number of shares of
Parent Common Stock into which the Company Capital Stock will be converted in
the Merger will not exceed 52,062,712 (subject to Section 2.1.6).


        Section 6.3    Additional Conditions to Obligations of the Company.
    The obligation of the Company to effect the Merger and the other
transactions contemplated herein are also subject to the following conditions:

        Section 6.3.1    Representations and Warranties.    Each of the
representations and warranties of Parent and Merger Sub contained in this
Agreement and each Ancillary Agreement shall be true and correct in all respects
(without regard to any materiality qualifications contained therein) as of the
date of the Initial Merger Agreement and as of the Closing Date as though made
on and as of the Closing Date (except that those representations and warranties
that address matters only as of a particular date need only be true and correct
as of such date), unless the failure to be true and correct would not constitute
a Parent Material Adverse Effect. The Company shall have received a certificate
of the Chief Executive Officer or Chief Financial Officer of Parent to that
effect.

        Section 6.3.2    Agreements and Covenants.    Parent shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement and each Ancillary Agreement to be performed or
complied with by it on or prior to the Effective Time. The Company shall have
received a certificate of a responsible officer of Parent to that effect.

        Section 6.3.3    No Parent Material Adverse Effect.    Since the date of
the Initial Merger Agreement, there shall not have occurred any Parent Material
Adverse Effect.

        Section 6.3.4    Consents and Approvals.    All consents, approvals and
authorizations listed on Section 6.3.4 of the Parent Disclosure Letter shall
have been obtained.

54

--------------------------------------------------------------------------------





        Section 6.3.5    Court Proceedings.    No action or claim shall be
pending or threatened before any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling or
charge would (a) prevent consummation of any of the transactions contemplated by
this Agreement or any Ancillary Agreement or (b) cause any of the transactions
contemplated by this Agreement or any Ancillary Agreement to be rescinded
following consummation thereof and no such injunction, judgment, order, decree,
ruling or charge shall be in effect.

        Section 6.3.6    Resignation or Removal of Parent Directors and
Officers; Election of New Directors and Officers.    Each of Parent's directors
that is not a Continuing Director shall have tendered their resignation to the
Parent Board or have been otherwise removed and the persons identified in
Section 5.20 shall be or have been appointed as the directors and officers of
Parent (and, if applicable, its Subsidiaries) effective as of the Effective
Time.

        Section 6.3.7    Ancillary Agreements.    The Standstill and
Registration Rights Agreement shall have been executed and delivered by Scott
Ginsburg to the Company.

Article 7.
Termination, Amendment and Waiver

        Section 7.1    Termination.     This Agreement may be terminated, and
the Merger contemplated hereby may be abandoned, at any time prior to the
Effective Time, by action taken or authorized by the Board of Directors of the
terminating party or parties:

        Section 7.1.1    By mutual written consent of Parent and the Company;

        Section 7.1.2    By either the Company or Parent if the Merger shall not
have been consummated prior to June 30, 2006; provided, however, that the right
to terminate this Agreement under this Section 7.1.2 shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Merger to occur on or before
such date;

        Section 7.1.3    By either the Company or Parent if either party
receives notice from the other pursuant to Section 5.9.3 that such other party
intends to file for protection under federal bankruptcy laws or similar state
laws relating to bankruptcy, insolvency, reorganization, moratorium or similar
laws or if any Governmental Authority shall have issued an order, decree or
ruling or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement or any Ancillary
Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable (which order, decree, ruling or other action the parties
shall have used their reasonable best efforts to resist, resolve or lift, as
applicable, subject to the provisions of Section 5.8);

        Section 7.1.4    By either Parent or the Company if the Company
Stockholder Approval shall not have been obtained by reason of the failure to
obtain the required vote at a duly held meeting of stockholders or at any
adjournment thereof; provided that if this Agreement is then terminable pursuant
to Section 7.1.6 by Parent, Company shall not have a right to terminate under
this Section 7.1.4;

        Section 7.1.5    By the Company if the Parent Stockholder Approval shall
not have been obtained by reason of the failure to obtain the required vote at a
duly held meeting of stockholders or at any adjournment thereof;

        Section 7.1.6    By Parent if (a) the Company Board shall have
withdrawn, or adversely modified, its recommendation of the Merger or this
Agreement (or determined to do so); (b) the Company Board shall have failed upon
Parent's request, in response to notification by the

55

--------------------------------------------------------------------------------






Company pursuant to Section 5.8.2 that it has received an Acquisition Proposal
containing a proposed acquisition price, to reconfirm its recommendation of the
Merger or this Agreement (or determined to do so) within ten days after such
request (or such shorter period of time as may exist between such request and
the second business day preceding the Company Stockholders' Meeting); (c) the
Company Board shall have determined to recommend to the Company Stockholders
that they approve an Acquisition Proposal other than that contemplated by this
Agreement or shall have determined to accept a Superior Proposal; (d) any person
(other than Parent or an affiliate of Parent) or group becomes after the date of
the Initial Merger Agreement the beneficial owner of 20% or more of the
outstanding shares of Company Common Stock; or (e) for any reason within its
control the Company fails to call or hold the Company Stockholders' Meeting on
or before the date of the Parent Stockholder Meeting;

        Section 7.1.7    By Parent, if a Company Material Adverse Effect has
occurred and has not been cured within a reasonable period of time or
(a)(i) there shall be breached any covenant or agreement of the Company set
forth in this Agreement or any Ancillary Agreement and such breach is not the
result of Parent's failure to fulfill any of its covenants or agreements under
this Agreement, (ii) any representation or warranty of the Company set forth in
this Agreement or any Ancillary Agreement that is qualified as to materiality
shall have become untrue, or (iii) any representation or warranty of the Company
set forth in this Agreement or any Ancillary Agreement that is not so qualified
shall have become untrue in any material respect, (b) such breach or
misrepresentation is not cured within 10 days after written notice thereof, and
(c) such breach or misrepresentation would cause the conditions set forth in
Section 6.2.1 or Section 6.2.2 not to be satisfied;

        Section 7.1.8    By the Company, if a Parent Material Adverse Effect has
occurred and has not been cured within a reasonable period of time or if
(a)(i) there shall be breached any covenant or agreement of Parent or Merger Sub
set forth in this Agreement or any Ancillary Agreement and such breach is not
the result of the Company's failure to fulfill any of its covenants or
agreements under this Agreement, (ii) any representation or warranty of Parent
or Merger Sub that is qualified as to materiality shall have become untrue, or
(iii) any representation or warranty of Parent or Merger Sub that is not so
qualified shall have become untrue in any material respect, (b) such breach or
misrepresentation is not cured within 10 days after written notice thereof, and
(c) such breach of misrepresentation would cause the conditions set forth in
Section 6.3.1 or Section 6.3.2 or not to be satisfied; or

        Section 7.1.9    By the Company if (a) the Parent Board shall have
withdrawn, or adversely modified, its recommendation in favor of the Parent
Stockholder Approval (or determined to do so); (b) the Parent Board shall have
failed upon the Company's request, in response to notification by the Parent
pursuant to Section 5.8.5 that it has received an Acquisition Proposal
containing a proposed acquisition price, to reconfirm its recommendation in
favor of the Parent Stockholder Approval (or determined to do so) within ten
days after such request (or such shorter period of time as may exist between
such request and the second business day preceding the Parent Stockholders'
Meeting); (c) the Parent Board shall have determined to recommend to the Parent
Stockholders that they approve an Acquisition Proposal; (d) the Parent Board
shall have caused the Parent to enter into any letter of intent, agreement in
principle, acquisition agreement or similar agreement related to any Acquisition
Proposal; or (e) for any reason within its control the Parent fails to call or
hold the Parent Stockholders' Meeting as contemplated hereby.


        Section 7.2    Effect of Termination.     

        Section 7.2.1    Limitation on Liability.    In the event of termination
of this Agreement by either the Company or Parent as provided in Section 7.1,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of Parent or the Company or their

56

--------------------------------------------------------------------------------



respective Subsidiaries, officers or directors except with respect to
Section 5.6, Section 5.7, Section 5.12, this Section 7.2 and Article 8.

        Section 7.2.2    Parent Expenses.    Parent and the Company agree that
if this Agreement is terminated pursuant to Section 7.1.6 or 7.1.7, then the
Company shall pay Parent an amount equal to the sum of Parent's Expenses up to
an amount equal to $1,000,000.

        Section 7.2.3    Company Expenses.    Parent and the Company agree that
if this Agreement is terminated pursuant to Section 7.1.8 or Section 7.1.9, then
Parent shall pay to the Company an amount equal to the sum of the Company's
Expenses up to an amount equal to $1,000,000.

        Section 7.2.4    Payment of Expenses.    Payment of Expenses pursuant to
Section 7.2.2 or Section 7.2.3 shall be made not later than two business days
after delivery to the other party of notice of demand for payment and a
documented itemization setting forth in reasonable detail all Expenses of the
party entitled to receive payment (which itemization may be supplemented and
updated from time to time by such party until the 60th day after such party
delivers such notice of demand for payment, but only for amounts incurred prior
to the date of termination). In any proceedings concerning payment of amounts
due under this Section 7.2, the party prevailing in such proceeding shall be
entitled to recover its Expenses from the other party incurred in connection
therewith.

        Section 7.2.5    Termination Fee.    In addition to any payment required
by the foregoing provisions of this Section 7.2, (i) in the event that this
Agreement is terminated pursuant to Section 7.1.6 or Section 7.1.7, then the
Company shall pay to Parent immediately upon such termination, in the case of a
termination by the Company, or within two business days thereafter, in the case
of a termination by Parent, a termination fee of $2,000,000, and (ii) in the
event that this Agreement is terminated pursuant to Section 7.1.8 or
Section 7.1.9, then Parent shall pay to the Company immediately upon such
termination, a termination fee of $2,000,000.

        Section 7.2.6    All Payments.    All payments under Section 7.2 shall
be made by wire transfer of immediately available funds to an account designated
by the party entitled to receive payment. Each of the Parent and the Company
acknowledges that the payment covenants provided for in this Section 7.2 are an
integral part of this Agreement and constitute liquidated damages and not a
penalty, and that, without these covenants, neither party would have entered
into this Agreement. In the event that either party is required to pay amounts
pursuant to this section 7.2, such payments (made in compliance with the terms
hereof) shall be the recipient's exclusive remedy for termination and/or breach
of this Agreement.


        Section 7.3    Amendment.     This Agreement may be amended by the
parties hereto by action taken by or on behalf of their respective Boards of
Directors at any time prior to the Effective Time; provided, however, that,
after approval of the Merger by the Company Stockholders or obtaining the Parent
Stockholder Approval, no amendment may be made without further stockholder
approval, which, by Law or in accordance with the rules of any relevant stock
exchange, requires further approval by such stockholders. This Agreement may not
be amended except by an instrument in writing signed by the parties hereto.


        Section 7.4    Waiver.     At any time prior to the Effective Time, any
party hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other party hereto, (b) waive any inaccuracies
in the representations and warranties of the other party contained herein or in
any document delivered pursuant hereto, and (c) waive compliance by the other
party with any of the agreements or conditions contained herein; provided,
however, that after any approval of the transactions contemplated by this
Agreement by the stockholders of the Company or obtaining the Parent Stockholder
Approval, there may not be, without further approval of such stockholders, any
extension or waiver of this Agreement or any portion thereof which, by Law or in
accordance with the rules of any relevant stock exchange, requires further
approval by the Company Stockholders or the

57

--------------------------------------------------------------------------------



Parent Stockholders. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party or parties to be bound
thereby, but such extension or waiver or failure to insist on strict compliance
with an obligation, covenant, agreement or condition shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.


        Section 7.5    Fees and Expenses.     Subject to Section 7.2.1,
Section 7.2.2 and Section 7.2.3 hereof, all expenses incurred by the parties
hereto shall be borne solely and entirely by the party which has incurred the
same; provided, however, that Parent shall pay the expenses related to printing,
filing and mailing the Registration Statement and the Proxy Statement and all
SEC and other regulatory filing fees incurred in connection with the
Registration Statement and the Proxy Statement.

Article 8.
General Provisions

        Section 8.1    General Survival.     The parties agree that, regardless
of any investigation made by the parties, the representations and warranties of
the parties contained in this Agreement shall survive the execution and delivery
of this Agreement for a period beginning on the date of the Initial Merger
Agreement and ending at the Effective Time. All of the covenants, agreements and
obligations of the parties contained in this Agreement or any other document,
certificate, schedule or instrument delivered or executed in connection herewith
shall survive (a) until fully performed or fulfilled, unless non-compliance with
such covenants, agreements or obligations is waived in writing by the party or
parties entitled to such performance or (b) if not fully performed or fulfilled,
until the expiration of the relevant statute of limitations.


        Section 8.2    Notices.     Any notices or other communications required
or permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon confirmation of receipt when transmitted by facsimile transmission, or on
receipt after dispatch by registered or certified mail, postage prepaid,
addressed, or on the next business day if transmitted by national overnight
courier, in each case as follows:

        If to Parent or Merger Sub, addressed to it at:

Digital Generation Systems, Inc.
750 West John Carpenter Freeway
Suite 700
Irving, TX 75039
Attn: Chief Financial Officer
Facsimile: (972) 581-2100

        with a mandated copy to:

Latham & Watkins LLP
555 Eleventh Street, N.W.
Tenth Floor
Washington, D.C. 20004
Attention: Raymond B. Grochowski
Facsimile: (202) 637-2201

        If to the Company, addressed to it at:

FastChannel Network, Inc.
250 First Avenue
Suite 201
Needham, MA 02494
Attn: Chief Financial Officer
Facsimile: (781) 898-6501

58

--------------------------------------------------------------------------------





        with a mandated copy to:

Nutter, McClennen & Fish, LLP
155 Seaport Boulevard
Boston, MA 02210
Attn: Joseph E. Mullaney III
Facsimile: (617) 310-9299


        Section 8.3    Definitions.     The following terms, as used herein,
shall have the following meanings:

        "Acquisition Proposal" means, with respect to a Person, any offer or
proposal concerning any (A) merger, consolidation, business combination, or
similar transaction involving such Person or any of its Subsidiaries, (B) sale,
lease or other disposition directly or indirectly by merger, consolidation,
business combination or share exchange, joint venture or otherwise of assets of
such Person or any of its Subsidiaries representing 20% or more of the
consolidated assets of such Person and its Subsidiaries, (C) issuance, sale or
other disposition of (including by way of merger, consolidation, business
combination, share exchange, joint venture or any similar transaction)
securities (or options, rights or warrants to purchase, or securities
convertible into or exchangeable for such securities) representing 20% or more
of the voting power of such Person or any of its Subsidiaries, (D) transaction
in which any person shall acquire beneficial ownership, or the right to acquire
beneficial ownership, or any group shall have been formed which beneficially
owns or has the right to acquire beneficial ownership of 20% or more of the
outstanding voting capital stock of such Person or any of its Subsidiaries or
(E) any combination of the foregoing, provided, however, that any proposal or
transaction involving the refinancing of the existing debt of such Person
otherwise permitted by this Agreement.

        "Acquisition" has the meaning assigned to it in Section 3.25.

        "Action" means any action, charge, claim, dispute, proceeding, suit,
hearing, litigation, audit or investigation (whether civil, criminal,
administrative, judicial or investigative), or any appeal therefrom.

        "Affiliate" means, with respect to any Person, (i) if such Person is a
natural Person, a spouse of such Person, or any child or parent of such Person,
(ii) if such Person is not a natural Person, any Director or officer of such
Person and any other Person directly or indirectly controlling or controlled by
or under direct or indirect common control with such Person.

        "Agreement" means this Agreement and Plan of Merger and shall include
the Company Disclosure Letter and Parent Disclosure Letter and the Exhibits
attached hereto.

        "Ancillary Agreements" means the Ginsburg Voting Agreement, the
Standstill and Registration Rights Agreement, the Company Stockholder Voting
Agreement, the Lockup Agreement, the Ginsburg Employment Agreement, the Roland
Employment Agreement and the Choucair Employment Agreement.

        "Antitrust Law" means and includes the Sherman Act, the Clayton Act, the
HSR Act, the Federal Trade Commission Act and the EC Merger Regulations, in each
case as amended, and all other federal, state or foreign statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
laws that are designed or intended to regulate competition or investment
(foreign or otherwise) or to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade.

        "Approval" means any approval, authorization, consent, license,
franchise, order, registration, permit or other confirmation of or by, or filing
with, a Person.

59

--------------------------------------------------------------------------------






        "Cleanup" means all actions required to: (a) cleanup, remove, treat or
remediate Hazardous Materials in the environment; (b) prevent the Release of
Hazardous Materials so that they do not migrate, endanger or threaten to
endanger public health or welfare or the environment; (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care; or (d) respond
to any government requests for information or documents in any way relating to
cleanup, removal, treatment or remediation or potential cleanup, removal,
treatment or remediation of Hazardous Materials in the environment.

        "Closing Date" means the date on which the Effective Time occurs.

        "Combined Indebtedness" means the Existing Company Indebtedness, and any
indebtedness incurred by the Company pursuant to Section 5.1(e)(ii) and the
Existing Parent Indebtedness, and any indebtedness incurred by Parent pursuant
to Section 5.2(e)(ii).

        "Common Stock" means the common stock, par value $0.01 per share, of the
Company.

        "Company Common Stock" means the Common Stock and Class B Common Stock
(nonvoting), collectively.

        "Company Investor's Rights Agreement" means that certain Fourth Amended
and Restated Investor's Rights Agreement, dated September 9, 2004, by and among
the Company and certain holders of the Company Preferred Stock and the holders
of other equity instruments of the Company.

        "Company Owned Intellectual Property" means all Intellectual Property
owned by the Company or any Subsidiary and the rights of the Company or any
Subsidiary under any License Agreement granting rights in Intellectual Property
owned by third Persons, in each case to the extent that such Intellectual
Property is reasonably necessary for the conduct of the Company's business as it
is currently conducted.

        "Company Releases" means general, full and complete releases and waivers
of liability with respect to the Company to be executed by Michael Greenlees and
Dean McCausland and delivered to the Company prior to or upon the execution
hereof, it being understood that the Company Releases contain non-competition
and confidentiality provisions.

        "Company Stock Option Plan" means the FastChannel 2000 Stock Option and
Incentive Plan, the adDIRECT 1995 Plan, the adDIRECT 2000 Plan and the 1999
Stock Option Plan of CMI.

        "Company Stockholder Approval" means the vote by the requisite vote of
Company Stockholders to approve and adopt this Agreement, the Merger and the
transactions contemplated hereby, any other actions to be taken hereunder in
connection with the Merger and such other matters as the Company may otherwise
deem necessary or advisable in connection therewith.

        "Company Stockholder" means a holder of Company Common Stock.

        "Copyrights" means all copyrights, whether or not registered, including,
but not limited to, any moral rights and rights of attribution and integrity,
the content contained on any World Wide Web site, registrations and applications
for any of the foregoing, and the right to sue for past infringement thereof.

        "Director" means, as to a Person that is a corporate entity, a member of
the Board of Directors of such entity.

        "Environmental Claim" means any Action, investigation or notice (written
or oral) by any Person alleging potential Liability (including potential
Liability for investigatory costs, Cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, or penalties)
arising out of, based on or resulting from (a) the presence, Release or
threatened

60

--------------------------------------------------------------------------------






Release of any Hazardous Materials at any location, whether or not owned or
operated by the Company, or (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.

        "Environmental Laws" means all federal, state, local and foreign Laws
and regulations relating to pollution or protection of human health or the
environment, including Laws relating to Releases or threatened Releases of
Hazardous Materials or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, transport or handling of Hazardous
Materials and all Laws with regard to recordkeeping, notification, disclosure
and reporting requirements respecting Hazardous Materials, and all Laws relating
to endangered or threatened species of fish, wildlife and plants and the
management or use of natural resources.

        "Exchange Act" means The Securities Exchange Act of 1934, as amended,
and the rules and regulations thereto.

        "Existing Company Indebtedness" means the indebtedness of the Company
under those agreements identified under the caption "Financing Arrangements" in
Section 3.10.4 of the Company Disclosure Letter (the "Existing Company
Indebtedness").

        "Existing Parent Indebtedness" means the indebtedness of Parent under
that certain Third Amended and Restated Credit Agreement between Parent, and
JPMorgan Chase Bank N.A., dated April 15, 2004 (as amended).

        "Expenses" includes all reasonable out of pocket expenses (including,
without limitation, all fees and expenses of counsel, accountants, investment
bankers, experts and consultants to a party hereto and its affiliates) incurred
by a party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby, including the preparation, printing, filing
and mailing of the Registration Statement and the solicitation of shareholder
approvals and all other matters related to the transaction contemplated hereto.

        "GAAP" means United States generally accepted accounting principles.

        "Governmental Authority" means any United States or non-U.S. federal,
state, local or other governmental, administrative or regulatory authority,
body, agency, court, tribunal or similar entity.

        "Hazardous Materials" means all substances defined as "Hazardous
Substances", "Oils", "Pollutants" or "Contaminants" in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. $300.5, all
substances defined as such by, or regulated as such under, any Environmental Law
and toxic mold.

        "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations thereto.

        "Intellectual Property" means all Copyrights, Patents, Trademarks, Trade
Secrets and Rights of Publicity, including all of the foregoing rights in
Software.

        "Key Employees" with respect to the Company means John Roland and Lyn
Braz and with respect to Parent means Scott Ginsburg and Omar Choucair.

        "Knowledge" with respect to a Person means the facts or other
information that are actually known, after reasonable due investigation of the
relevant facts and circumstances in question by the Key Employees of such
Person.

        "Law" means any non-U.S. or United States federal, state or local law,
statute, rule, regulation, ordinance, standard, requirement, administrative
ruling, order or process (including any zoning or land use law or ordinance,
building code, Environmental Law, securities, stock exchange,

61

--------------------------------------------------------------------------------






blue sky, civil rights, employment, labor or occupational health and safety law
or regulation or any law, order, rule or regulation applicable to federal
contractors) or administrative interpretation thereof, and any court, or
arbitrator's order or process.

        "Liability" means any debt, liability, commitment or obligation of any
kind, character or nature whatsoever, whether known or unknown, secured or
unsecured, fixed, absolute, contingent or otherwise, and whether due or to
become due.

        "License Agreements" means all agreements (including any licenses,
outstanding decrees, orders, judgments, covenants not to sue, settlement
agreements or stipulations) to which a Person or any Subsidiary of such Person
is a party or otherwise bound (whether between such Person or any of its
Subsidiaries and an independent Person or intercompany), which contain
provisions (a) granting to such Person or any of its Subsidiaries rights in any
Intellectual Property, (b) granting to third Persons any rights in any
Intellectual Property owned by such Person or its Subsidiary, or (c) restricting
such Person's or its Subsidiary's right to use any Intellectual Property.

        "Lien" means any lien, statutory lien, pledge, mortgage, security
interest, charge, encumbrance, easement, right of way, covenant, claim,
restriction, right, option, conditional sale or other title retention agreement
of any kind or nature.

        "Merger" has the meaning assigned to it in the Preamble.

        "NASDAQ" means the NASDAQ National Market.

        "Other Filings" means any filings, other than the Registration Statement
or the Proxy Statement, with any Governmental Authority, necessary to effectuate
the Merger or otherwise necessary to comply with securities Laws.

        "Parent Board" means the Board of Directors of Parent.

        "Parent Common Stock" means the common stock, par value $0.001 per
share, of Parent.

        "Parent Owned Intellectual Property" means all Intellectual Property
owned by Parent or any Subsidiary and the rights of Parent or any Subsidiary
under any License Agreement granting rights in Intellectual Property owned by
third Persons, in each case to the extent that such Intellectual Property is
reasonably necessary for the conduct of the Parent's business as it is currently
conducted.

        "Parent Stockholder Approval" means the vote by the requisite vote of
Parent Stockholders to approve and adopt this Agreement, the Merger and the
transactions contemplated hereby, any other actions to be taken hereunder in
connection with the Merger and such other matters as Parent may otherwise deem
necessary or advisable in connection therewith.

        "Parent Stockholder" means a holder of Parent Common Stock.

        "Patents" means all patents and industrial designs, including any
continuations, divisionals, continuations-in-part, renewals, reissues and
applications for any of the foregoing, and the right to sue for past
infringement thereof.

        "Person" means any individual, partnership, corporation, limited
liability company, association, business trust, joint venture, governmental
entity, business entity or other entity of any kind or nature, including any
business unit of such Person.

        "Release" means any release, spill, emission, discharge, leaking,
pumping, injection, deposit, disposal, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater and surface or
subsurface strata) or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

62

--------------------------------------------------------------------------------






        "Rights of Publicity" means rights of publicity and privacy relating to
the use of the names, likenesses, voices, signatures and biographical
information of real persons.

        "Roland Release" means the releases and waivers of any liability with
respect to the Company in respect of the cancellation of certain shares of
restricted Company Common Stock issued to John Roland to be executed by John
Roland in a form reasonably acceptable to Parent and delivered to the Company.

        "SEC" means the Securities and Exchange Commission.

        "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations thereto.

        "Series B Common Stock" means the Class B Common Stock, par value $0.01
per share, of the Company.

        "Series F Release" means the releases and waivers of any liability with
respect to the Company in respect of liability related to the sale and issuance
of the Series F Preferred Stock to be executed by the holders of the Series F
Preferred Stock in a form reasonably acceptable to Parent and delivered to the
Company.

        "Software" means all (a) computer programs, including, but not limited
to, any and all software implementation of algorithms, models and methodologies,
whether in source code or object code form, (b) databases and compilations,
including, but not limited to, any and all data and collections of data, and
(c) all documentation, including, but not limited to, user manuals and training
materials, whether in hardcopy, electronic, or other form relating to any of the
foregoing.

        "Subsidiary" when used with respect to any Person means any other
Person, whether incorporated or unincorporated, of which (a) more than fifty
percent of the securities or other ownership interests, (b) securities or other
interests having by their terms ordinary voting power to elect more than fifty
percent of the board of directors or others performing similar functions with
respect to such corporation or other organization, is directly owned or
controlled by such Person or by any one or more of its Subsidiaries, or (c) such
person or any other Subsidiary of such person is the general partner (excluding
partnerships, the general partnership interests of which held by such party
and/or one or more of its Subsidiaries do not have a majority of the voting
interest in such partnership).

        "Superior Proposal" means a bona fide Acquisition Proposal for at least
50% of the voting power of the Company's capital stock or 50% of the Company's
consolidated assets, made by a third party that was not solicited by the
Company, any Company Subsidiary, any Company Representatives or any other
affiliates, that contains no financing contingency and for which financing is
reasonably determined to be available by the Company Board, after consultation
with the Company's financial advisor, taking into account, to the extent deemed
appropriate by the Company Board, the various legal, financial and regulatory
aspects of the proposal and the person making such proposal (A) if accepted, is
reasonably likely to be consummated, and (B) if consummated would result in a
transaction that is more favorable to the Company Stockholders, from a financial
point of view, than the transactions contemplated by this Agreement.

        "Tax Period" means with respect to any Tax, the period for which the Tax
is reported as provided under the applicable Tax Law.

        "Tax Return" means any U.S. federal, state, local or foreign return,
declaration, report, claim for refund, amended return, declaration of estimated
Tax or information return or statement relating to Taxes, and any schedule,
exhibit, attachment or other materials submitted with any of the foregoing, and
any amendment thereto.

63

--------------------------------------------------------------------------------



        "Tax" or "Taxes" means any federal, state, local or foreign net or gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
personal property, real property, capital stock, profits, social security (or
similar), unemployment, disability, registration, value added, estimated,
alternative or add-on minimum taxes, customs duties or other taxes, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts imposed by any
governmental authority, whether as a primary obligor or as a result of being a
"transferee" (within the meaning of Section 6901 of the Code or any other
applicable law) of another person or a member of an affiliated, consolidated,
unitary or combined group. "Tax Law" means the Law (including any applicable
regulations or any administrative pronouncement) of any Governmental Authority
relating to any Tax.

        "Technology" means all tangible embodiments or instantiations of any of
the following, in any format or medium: (a) Software; (b) works of authorship
other than Software; (c) inventions and improvements, whether or not patentable;
(d) Trade Secrets; (e) tools, methods and processes.

        "Trade Secrets" means any and all forms and types of technology, trade
secrets and other confidential information, know-how, inventions, proprietary
processes, formulae, algorithms, source code, models, and methodologies, in each
case which are not publicly known.

        "Trademarks" means all trademarks, service marks, trade names, Internet
domain names, designs, logos, emblems, signs or insignia, slogans, and other
similar designations of source or origin general intangibles of like nature,
together with all goodwill of the Company or any Subsidiary symbolized by any of
the foregoing, registrations and applications for any of the foregoing, and the
right to sue for past infringement thereof.


        Section 8.4    Accounting Terms.     All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP consistently applied.


        Section 8.5    Certain Terms.     The terms "hereof," "herein" and
"hereunder" and terms of similar import are references to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" as used in this Agreement is used to list items by way of example
and shall not be deemed to constitute a limitation of any term or provision
contained herein. As used in this Agreement, the singular or plural number shall
be deemed to include the other whenever the context so requires. Article,
Section, clause and Schedule references contained in this Agreement are
references to Articles, Sections, clauses and Schedules in or to this Agreement,
unless otherwise specified.


        Section 8.6    Terms Defined Elsewhere.     The following terms are
defined elsewhere in this Agreement, as indicated below:

"Annual Financial Statement"   Section 3.8. "Assets"   Section 3.18 "Audits"  
Section 3.14.5 "Budget"   Section 5.1.5 "Capital Securities"   Section 3.5.1
"Certificate of Merger"   Section 1.2 "Certificates"   Section 2.2.2 "Choucair
Employment Agreement"   Section 5.21 "Closing Notice"   Section 2.1.1 "Closing
Parent Common Stock Price"   Section 2.1.1 "Code"   Recitals "Company"  
Preamble "Company Board"   Section 3.3      

64

--------------------------------------------------------------------------------



"Company Capital Stock"   Section 2.1.3 "Company Charter"   Section 3.2 "Company
Common Stock   Section 2.1.1 "Company Designees"   Section 5.20.1 "Company
Disclosure Letter"   Article 3 "Company Employees"   Section 5.13 "Company
Options"   Section 3.4.2 "Company Permits"   Section 3.13.2 "Company
Recommendation"   Section 5.7.3 "Company Representatives"   Section 5.6.1
"Company Stockholders' Meeting"   Section 5.5 "Company Stockholder Voting
Agreement"   Recitals "Confidentiality Agreement"   Section 5.6.2 "Continuing
Directors"   Section 5.20.1 "Covered Persons"   Section 5.4.4 "D&O Insurance"  
Section 5.14.2 "DGCL"   Recitals "Effective Time"   Section 1.2 "Employee Plans"
  Section 3.16.1 "ERISA"   Section 3.16.1 "ERISA Affiliate"   Section 3.16.1
"Excess Shares"   Section 2.2.5.1 "Exchange Agent"   Section 2.2.1 "Exchange
Fund"   Section 2.2.1 "Exchange Ratio"   Section 2.1.1 "Financial Statements"  
Section 3.8.1 "Foreign Benefit Plan"   Section 3.16.9 "Former Employee Plans"  
Section 3.16.1 "Ginsburg Employment Agreement"   Section 5.21 "Ginsburg Voting
Agreement"   Recitals "Initial Merger Agreement"   Recitals "Interim Period"  
Section 5.1 "Interim Unaudited Financial Information"   Section 5.19 "Leased
Real Property"   Section 3.10.2 "Lockup Agreement"   Recitals "Material
Contracts"   Section 3.10.2 "Merger"   Recitals "Merger Consideration"   Section
2.1.2 "Merger Sub"   Preamble "Monthly Unaudited Financial Information"  
Section 5.19 "Multiemployer Plan"   Section 3.16.3 "Parent"   Preamble "Parent
Benefit Plans"   Section 5.13 "Parent By-laws"   Section 4.2 "Parent
Certificate"   Section 4.2 "Parent Common Stock"   Section 2.1 "Parent
Disclosure Letter"   Article 4 "Parent Options"   Section 4.3 "Parent Personal
Property Leases"   Section 4.8.1 "Preferred Per Share Amounts"   Section 2.1.2
"Personal Real Property Leases"   Section 4.8.2      


65

--------------------------------------------------------------------------------



"Parent Representatives"   Section 5.6.1 "Parent Stockholder Approval"   Section
4.4 "Parent Stock Option Plans"   Section 5.2(b) "Parent SEC Filings"   Section
4.7.1 "Personal Property Leases"   Section 3.10.2 "Preferred Conversion"  
Recitals "Pro Rata Portion"   Section 2.2.10 "Proxy Statement"   Section 5.4.1
"Purchase Price"   Section 2.1.1 "Quarterly Unaudited Financial Information"  
Section 5.19 "Real Property Leases"   Section 3.10.2 "Releases"   Section 3.29
"Registration Statement"   Section 5.4.1 "Roland Employment Agreement"   Section
5.21 "Scheduled Contracts"   Section 4.8.4 "Substitute Option Shares"   Section
5.19 "Surviving Corporation"   Section 1.1 "Tax Indemnification Agreement"  
Section 3.14.11 "Transfer Agreement"   Recitals "Treasury Regulations"   Section
3.14.13


        Section 8.7    Rules of Construction.     The parties agree that they
have been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


        Section 8.8    Descriptive Headings.     Titles and headings to Articles
and Sections in this Agreement are inserted for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.


        Section 8.9    Severability.     If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.


        Section 8.10    Entire Agreement.     This Agreement (together with the
Exhibits, Parent Disclosure Letter and Company Disclosure Letter and the other
documents delivered pursuant hereto), each Ancillary Agreement and the
Confidentiality Agreement constitute the entire agreement of the parties and
supersede all prior agreements and undertakings, both written and oral, between
the parties, or any of them, with respect to the subject matter hereof,
including the Initial Merger Agreement, and, except as otherwise expressly
provided herein, are not intended to confer upon any other person any rights or
remedies hereunder.


        Section 8.11    Assignment.     No party may assign this Agreement
without the prior written consent of the other parties, and any such prohibited
assignment shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the respective legal representatives,
successors, assigns, heirs, and devisees of the parties.


        Section 8.12    Parties in Interest.     This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and their respective
successors and assigns, and nothing in this Agreement,

66

--------------------------------------------------------------------------------



express or implied, other than pursuant to Section 5.14 or Section 8.7 is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.


        Section 8.13    Governing Law.     This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable conflicts of
laws principles thereof.


        Section 8.14    Consent to Jurisdiction.     Each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of any Federal court
located in the State of Delaware or any Delaware state court in the event any
dispute arises out of this Agreement or any of the transactions contemplated
hereby, (ii) agrees that it will not attempt to defeat or deny such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated hereby in any court other than a Federal or
State court sitting in the State of Delaware.


        Section 8.15    Jury Trial Waiver.     The parties hereby agree to waive
any right to trial by jury with respect to any action or proceeding brought by
any party relating to (i) this Agreement and/or any understandings or prior
dealings between the parties hereto, or (ii) the Property or any part thereof.
The parties hereby acknowledge and agree that this Agreement constitutes a
written consent to waiver of trial by jury pursuant to any applicable state
statutes.


        Section 8.16    Disclosure.     The Disclosure Letter of each party
shall be arranged in sections and subsections corresponding to the sections and
subsections with respect to which they provide disclosure. Any matter disclosed
in any section of a party's Disclosure Letter shall be considered disclosed for
other sections of such Disclosure Letter, but only to the extent it is
reasonably apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections. The provision of monetary or
other quantitative thresholds for disclosure does not and shall not be deemed to
create or imply a standard of materiality hereunder.


        Section 8.17    Counterparts.     To facilitate execution, this
Agreement may be executed in as many counterparts as may be required. It shall
not be necessary that the signatures on behalf of all Parties appear on each
counterpart of this Agreement. All counterparts of this Agreement shall
collectively constitute a single agreement. Signatures to this Agreement may be
transmitted by facsimile and such signatures shall be deemed to be originals.


        Section 8.18    Specific Performance.     The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

[signature pages follow]

67

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

    DIGITAL GENERATION SYSTEMS, INC.
 
 
By:
/s/  SCOTT K. GINSBURG      

--------------------------------------------------------------------------------

Name: Scott K. Ginsburg
Title:  Chairman and Chief Executive Officer
 
 
DG ACQUISITION CORP. IV
 
 
By:
/s/  SCOTT K. GINSBURG      

--------------------------------------------------------------------------------

Name: Scott K. Ginsburg
Title:  Chairman and Chief Executive Officer
 
 
FASTCHANNEL NETWORK, INC.
 
 
By:
/s/  JOHN ROLAND      

--------------------------------------------------------------------------------

Name: John Roland
Title:  President and Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BY AND AMONG DIGITAL
GENERATION SYSTEMS, INC., DG ACQUISITION CORP. IV AND FASTCHANNEL NETWORK, INC.
DATED AS OF JANUARY 13, 2006
TABLE OF CONTENTS
FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER
Article 1. The Merger

Section 1.1 The Merger.


Section 1.2 Effective Time.


Section 1.3 Effect of the Merger.


Section 1.4 Certificate of Incorporation; By-laws.


Section 1.5 Directors and Officers.


Section 1.6 Tax Consequences.



Article 2. Conversion of Securities; Exchange of Certificates

Section 2.1 Conversion of Securities.


Section 2.2 Exchange of Certificates.


Section 2.3 Stock Transfer Books.


Section 2.4 Company Options, Warrants and Rights.


Section 2.5 Dissenters' Rights.



Article 3. Representations and Warranties of the Company

Section 3.1 Organization and Good Standing.


Section 3.2 Corporate Records.


Section 3.3 Corporate Power and Authority.


Section 3.4 Capitalization.


Section 3.5 Subsidiaries.


Section 3.6 No Violation.


Section 3.7 Approvals.



Section 3.8 Financial Statements; No Undisclosed Liabilities.


Section 3.9 Ordinary Course Operations.


Section 3.10 Leases of Personal and Real Property; Owned Real Property; Material
Contracts; No Default.


Section 3.11 Intellectual Property Matters.


Section 3.12 Litigation.


Section 3.13 Compliance with Laws; Permits.


Section 3.14 Taxes


Section 3.15 Insurance.


Section 3.16 Employee Benefit Plans.



Section 3.17 Employees


Section 3.18 Personal Property; Assets.


Section 3.19 Environmental Matters.


Section 3.20 Fees.


Section 3.21 Related-Party Transactions.


Section 3.22 Acquisitions.


Section 3.23 Proxy Statement and Registration Statement.


Section 3.24 Tax Treatment.


Section 3.25 Vote Required.


Section 3.26 Opinion of Financial Advisor.


Section 3.27 Disclosure.


Section 3.28 Reserved


Section 3.29 Releases.



Article 4. Representations and Warranties of Parent and Merger Sub

Section 4.1 Organization and Good Standing.


Section 4.2 Certificate of Incorporation and By-laws; Corporate Books and
Records.


Section 4.3 Corporate Power and Authority.


Section 4.4 Capitalization.


Section 4.5 Subsidiaries.


Section 4.6 No Conflict; Required Filings and Consents.


Section 4.7 SEC Filings; Financial Statements.


Section 4.8 Leases of Personal and Real Property; Owned Real Property; Scheduled
Contracts; No Default.


Section 4.9 Ordinary Course Operations.


Section 4.10 Litigation.


Section 4.11 Compliance with Laws; Permits.


Section 4.12 Disclosure Documents.


Section 4.13 Intellectual Property Matters.



Section 4.14 Tax Treatment


Section 4.15 Taxes.


Section 4.16 Insurance.


Section 4.17 Ownership of Merger Sub; No Prior Activities.


Section 4.18 Employee Benefit Plans.


Section 4.19 Employees.


Section 4.20 Fees.


Section 4.21 Personal Property; Assets.


Section 4.22 Environmental Matters.


Section 4.23 Vote Required.


Section 4.24 Disclosure.


Section 4.25 Opinion of Financial Advisor.


Section 4.26 Related-Party Transactions.



Article 5. Covenants

Section 5.1 Conduct of Business by the Company Pending the Closing.


Section 5.2 Conduct of Business by Parent Pending the Closing.


Section 5.3 Cooperation.


Section 5.4 Registration Statement; Proxy Statement.


Section 5.5 Stockholders' Meetings.



Section 5.6 Access to Company Information; Confidentiality.


Section 5.7 Access to Parent Information; Confidentiality


Section 5.8 No Solicitation of Transactions.


Section 5.9 Appropriate Action; Consents; Filings.


Section 5.10 Reserved.


Section 5.11 Certain Notices.


Section 5.12 Public Announcements.


Section 5.13 NASDAQ Listing.


Section 5.14 Employee Benefit Matters.


Section 5.15 Indemnification of Parent Directors and Officers.


Section 5.16 Indemnification of Company Directors and Officers.


Section 5.17 Tax Matters.


Section 5.18 Affiliate Letters.


Section 5.19 Delivery of Financial Statements.


Section 5.20 Transitional Matters.


Section 5.21 FIRPTA Certification.


Section 5.22 Parent Financing.


Section 5.23 Amendment of Parent Bylaws.


Section 5.24 Amendment of Company Charter and Termination of Investor's Rights
Agreement.


Section 5.25 Roland and Series F Releases.



Article 6. Closing Conditions

Section 6.1 Conditions to Obligations of Each Party Under This Agreement.


Section 6.2 Additional Conditions to Obligations of Parent and Merger Sub.


Section 6.3 Additional Conditions to Obligations of the Company.



Section 7.1 Termination.


Section 7.2 Effect of Termination.


Section 7.3 Amendment.


Section 7.4 Waiver.


Section 7.5 Fees and Expenses.


Section 8.1 General Survival.


Section 8.2 Notices.


Section 8.3 Definitions.


Section 8.4 Accounting Terms.


Section 8.5 Certain Terms.


Section 8.6 Terms Defined Elsewhere.


Section 8.7 Rules of Construction.


Section 8.8 Descriptive Headings.


Section 8.9 Severability.


Section 8.10 Entire Agreement.


Section 8.11 Assignment.


Section 8.12 Parties in Interest.


Section 8.13 Governing Law.


Section 8.14 Consent to Jurisdiction.


Section 8.15 Jury Trial Waiver.


Section 8.16 Disclosure.


Section 8.17 Counterparts.


Section 8.18 Specific Performance.

